



[pwcsubleasefinalversi_image1.jpg]
































AGREEMENT OF SUBLEASE




between




PRICEWATERHOUSECOOPERS PRTM MANAGEMENT CONSULTANTS, LLC,
Sublandlord and


CARE.COM, INC.,
Subtenant


Premises:
Entire 5th Floor 77 Fourth Avenue
'Waltham, MA 02451






WILK AUSLANDER LLP
1515 Broadway, 43rd Floor New York, New York 10036


















755310v6 EXECLIT ION VERSION





--------------------------------------------------------------------------------











TABLE OF CONTE TS
1.
Subleasing of Premises    2

2.
Term; Use of Premises    2

3.
Fixed Rent.    3

4.
Taxes    3

5.
Operating Expenses    4

6.
Electricity ; Additional Services    7

7.
Additional Rent; Late Charges; Payment of Rental.    9

8. Subordination to and Incorporation of the
Lease.............................................................1O
9.
Alterations; Subtenant's lnitial Alterations    11

10.
Covenants with Respect to the Lease    14

11.
Services and Repairs    15

12.
Consents    16

13.
Termination of Lease    17

14.
Sublease, Not Assignment    17

15.
Damage, Destruction, Fire and other Casualty; Condemnation    17

16.
No Waivers    18

17.
Notices    18

18.
Inden111ity    19

19.
Broker    20

20.
Delivery of the Premises    20

21.
Consent of Landlord to this Sublease    21

22.
Assignment, Subletting and Mortgaging    22

23.
Personalty; Personal Property Taxes    24

24.
Insurance    24

25.
Default    24

26.
Surrender/Restoration    25

27.
Furniture    25

i
i55310v6 EXECUTION VERSION





--------------------------------------------------------------------------------



28.
miscellaneous    26

29.
WAIYER OF JURY TRIAL A};'D COUNTERCLAIMS:    27

30.
Security Deposit.    28

31.
Parking    30

32.
Signage    31

33.
Conference Center    31

34.
Building An1enities    31

3S.    Member Limitation of Liability    31
EXHIBIT A - COMMENCEMENT DATE AGREEMENT    34
EXHIBIT B -PROPOSED SPACE PLAN    36
EXHIBIT C - REDACTED LEASE    37
EXHIBIT D -FORM OF LETTER OF CREDIT    38












































































11
755310v6 Execution VERSION





--------------------------------------------------------------------------------



AGREEMENT OF SUBLEASE (this "Sublease"), made as of the 281
h

day of July,



2014, between PRICEWATERHOUSECOOPERS PRTM MANAGEMENT CONSULTANTS,
LLC, a Delaware limited liability company, having an office at 4040 West Boy
Scout Boulevard, Tampa, FL 33607 ("Sublandlord"), and CARE.COM, INC., a Delaware
corporation, having an office and place of business at 201 Jones Road, Waltham,
MA 02451 ("Subtenant").




[pwcsubleasefinalversi_image2.gif]


WHEREAS, by that certain Office Lease dated as of June 1, 2007 (the "Lease"), BP
Fourth Avenue, L.L.C. ("Owner") leases to Sublandlord, successor-in-interest to
PRTM Management Consultants, Inc., f/k/a/ Pittiglio Rabin Todd & McGrath, Inc.
("Original Tenant"), the entire 5th floor containing approximately 36,174
rentable square feet of space (the "Premises") in the building located at 77
Fourth Avenue, Waltham, MA 02451 (the "Building"), as the Premises is more
particularly described in the Lease and shown on Exhibit D attached thereto;


WHEREAS , Sublandlord desires to sublease to Subtenant, and Subtenant desires to
sublease from Sublandlord, the entire Premises, on the terms and conditions
contained herein.


NOW, THEREFORE, in consideration of the mutual covenants herein contained, it is
mutually agreed as follows:


1.Subleasing of Premises. Sublandlord hereby subleases to Subtenant, and
Subtenant hereby subleases from Sublandlord, the entire Premises, upon and
subject to the terms and conditions hereinafter set forth.


2.
Term; Use of Premises.



1.1.    The term of this Sublease (the "Term") shall commence on the later to
occur of (i) the date upon which the Consent (hereinafter defined) shall be
executed and delivered to Sublandlord; (ii) Sublandlord shall make exclusive
possession of the Premises available to Subtenant; and (iii) January 1, 2015
(the later of such three (3) dates being the "Commencement Date"). The Term
shall expire on March 30, 2019 (the "Expiration Date"), at 12:00 noon, or on
such earlier date upon which the Term shall expire or be canceled or terminated
pursuant to any of the conditions or covenants of this Sublease or pursuant to
law. Promptly following the Commencement Date, Sublandlord and Subtenant shall
enter into an agreement confirming the Commencement Date in the form attached
hereto as Exhibit A; provided, however, that failure to execute and deliver such
agreement shall not affect the validity of the Commencement Date.


1.2.
The Premises shall be used for general office use and for no other purpose.
















--------------------------------------------------------------------------------



2
755310v6 EXECUTION VERSION





--------------------------------------------------------------------------------







3.
Fixed Rent.



3.L Subtenant shall pay to Sub1andlord, in currency v'v'l1ich at the time of
payment is legal tender for public and private debts in the United States of
America, as fixed rent (the "Fixed Rent ") during the Tem1, on the first (1st)
day of each month during the Tem1:


a)for the period commencing on the Commencement Date and ending on December 31,
2015, Nine Hundred Fifty-Six Thousand Eight Hundred Two and 30/100 Dollars
($956,802.30) per annum, payable in equal monthly installments of Seventy-Nine
Thousand Seven Hundred Thirty-Three and 53/ 100 Dollars ($79,733.53);
b)for the period commencing on January 1, 2016 and ending on December 31, 2016,
Nine Hundred Ninety-Two Thousand Nine Hundred Seventy-Six and 30/100 Dollars
($992,976.30) per annum, payable in equal monthly installments of Eighty-Two
Thousand Seven Hundred Forty-Eight and 3/ 100 Dollars ($82,748.03);
c) for the period commencing on January 1, 2017 and ending on December 31, 2017,
One Million Twenty-Nine Thousand One Hundred Fifty and 30/100 Dollars
($1,029,150.30), payable in equal monthly installments of Eighty-Five Thousand
Seven Hundred Sixty-Two and 53/ 100 Dollars ($85,762.53);
d)for the period commencing on January 1, 2018 and ending on December 31, 2018,
One Million Si},,1_ :y-Five Thousand Three Hundred Twenty-Four and 30/100
Dollars ($1,065,324.30), payable e in equal monthly installments of Eighty-Eight
Thousand Seven Hundred Seventy-Seven and 3/ 100 Dollars ($88,777.03); and
e)for the period commencing on January 1, 2019 and ending on the Expiration
Date, Two Hundred Seventy-Five Thousand Three Hundred Seventy-Four and 58/ 100
Dollars ($275,374.58), payable in equal monthly installments of Ninety-One
Thousand Seven Hundred Ninety-One and 53/100 Dollars ($91,791.53).
3.2. Notwithstanding the foregoing, upon its execution of this Sublease,
Subtenant has paid to Sublandlord Seventy-Nine Thousand Seven Hundred
Thirty-111fee and 53/100 Dollars ($79,733.53), by check, subject to collection,
in payment of the first monthly installment of Fixed Rent due hereunder.


4.
Taxes.



4.1.    For each Tax Year (as hereinafter defined) or portion thereof after the
Sublease Base Tax Year (as hereinafter defined) during the Term, Subtenant shall
pay to Sublandlord , as additional rent, the amount (the "Sublease Tax Payment")
equal to Subtenant's Percentage (as hereinafter defined) of the amount by which
Landlord's Tax Expenses Allocable to the Premises (as such term is defined in
Section 2.7(ii) of the Lease) payable by Sublandlord for such Tax Year, as
detem1ined by Owner pursuant to a statement ("Owner's Tax Statement") delivered
to Sublandlord in accordance with Section 2.7 of the Lease, exceeds Landlord's
Ta',< Expenses Allocable to the Premises payable by Sublandlord ("Sublease Base
Taxes") for the Ta'.{ Year commencing on July 1, 2014 and ending on June 30,
2015 (hereinafter referred to as the "Sublease Base Tax Year").




3
7553 l0v6 EXECUTION VERSION





--------------------------------------------------------------------------------







4.2.    Within a reasonable time after receipt of Owner's Tax Statement,
Sublandlord shall provide to Subtenant a written statement (a "Sublease Tax
Statement"), which shall be based on the Owner's Tax Statement for the current
or next succeeding Tax: Year (if theretofore issued by Owner, a copy of which
shall be provided to Subtenant), estimating the Sublease Tax Payment for such
Ta'< Year. Subtenant shall pay to Sublandlord on the first (151 day of each
month during such Tax Year after the Sublease Base Ta-..;_ Year, an amount equal
to one-twelfth (1/12th) of the Sublease Expense Payment shown on the Sublease
Tax Statement. If
)
Sublandlord shall be required to pay any installment of Landlord's Tax Expenses
Allocable to the Premises on any date or dates other than as presently required
by the Lease, then Sublandlord shall notify Subtenant and the due date of the
installments of the Sublease Tax Payment shall be correspondingly accelerated or
revised so that the Sublease Tax Payment (or the applicable installment thereof)
is due on the date the corresponding payment is due to Owner.


4.3.    If, at any time during a Tax Year, Sublandlord receives a revised
Owner's Tax Statement, Sublandlord shall deliver a revised Sublease Tax
Statement (and provide a copy of such revised Owner's Tax Statement to
Subtenant) to correspond vet such revised Owner's Tax Statement, and Subtenant
shall, no later than fifteen (15) days thereafter, pay to Sublandlord an amount
equal to the amount of any underpayment of the Sublease Tax Payment •with
respect to such Tax Year and, in the event of an overpayment, provided Subtenant
is not in default hereunder following notice and the expiration of any
applicable cure period, Sublandlord shall credit against the next installment(s)
of Sublease Tax Payment hereunder, the amount of Subtenant's overpayment.


4.4.    Only Owner shall be eligible to institute tax reduction or other
proceedings to reduce the assessed valuation of the Building. Should Owner be
successful in any


such reduction proceedings and obtain a rebate for any Tax.

Year for which Subtenant has paid



installments of the Sublease Tax Payment, provided Subtenant is not in default
hereunder following notice and the expiration of any applicable cure period,
Sublandlord shall credit against the next installment(s) of Sublease Tax
Payment(s) hereunder an amount equal to Subtenant's Percentage of any such
rebate for which Sublandlord shall receive a credit from Owner.


4.5.    "Tax Year" shall mean each twelve (12) month period or portion thereof
commencing on July 1 and ending on June 30 during the Term hereof, or such other
fiscal period as the applicable taxing authority may determine.


4.6.    For purposes of computing the Sublease Tax Payment under this Article
1_, the Sublease Expense Payment (as hereinafter defined) under Article S
hereof, and the Sublease Electricity Payment (as hereinafter defined) under
Article 6 hereof, the te1m "Subtenant's Percentage" shall mean 100%.


5.
Operating Expenses.



5.1.    For each calendar year or portion thereof during the Te1m after the
Sublease Base Expense Year (as hereinafter defined), Subtenant shall pay to
Sublandlord, as additional rent (the "Sublease Expense Payment"), the amount
equal to Subtenant's Percentage





--------------------------------------------------------------------------------



4
7553 !0v6 E:X'ECUTION VERSJON





--------------------------------------------------------------------------------







of the amount by which Operating Expenses Allocable to the Premises (as such
te1m is defined in Section 2.6 of the Lease) payable by Sublandlord for such
calendar year, as determined by Owner pursuant to a statement ("Owner’s Expense
Statement") delivered to Sublandlord in accordance with Section 2.6 of the
Lease, exceeds the Operating Expenses Allocable to the Premises payable by
Sublandlord for the calendar year commencing on January 1, 2014 and end:iJ.1g on
December 31, 2014 (hereinafter referred to as the "Sublease Base Expense Year").


5.2.    Within a reasonable time after receipt of Owner's Expense Statement,
Sublandlord shall provide to Subtenant a written statement (a "Sublease Expense
Statement"),
·which Sublease Expense Statement shall be based upon Owner's Expense Statement
(and a copy thereof provided to Subtenant), estimating the Sublease Expense
Payment for such calendar year (the "Estimated Sublease Expense Payment").
Subtenant shall pay to Sublandlord on the first (1st) day of each month during
each calendar year after the Sublease Base Expense Year, an amount equal to
one-twelfth (1/12th) of the Estimated Sublease Expense Payment for such calendar
year. If Sublandlord furnishes a Sublease Expense Statement for a calendar year
following the commencement of such calendar year, then (x) until the first day
of the month following the month in which such Sublease Expense Statement is
furnished to Subtenant, Subtenant shall continue to pay to Sublandlord an amount
equal to the monthly amount of the Estimated Sublease Expense Payment payable by
Subtenant to Sublandlord for the prior calendar year; (y) promptly after the
Sublease Expense Statement is furnished to Subtenant, Sublandlord shall give
notice to Subtenant stating whether the amount of the Estimated Sublease Expense
Payment previously paid by Subtenant to Sublandlord for the current calendar
year was greater or less than the installments of the Estimated Sublease Expense
Payment to be paid for the current calendar year, and (a) if there shall be a
deficiency, Subtenant shall pay the amount thereof within fifteen (15) business
days after Sublandlord delivers such Sublease Expense Statement to Subtenant, or
(b) if there shall have been an overpayment, provided Subtenant is not in
default hereunder following notice and the expiration of any applicable cure
period, Sublandlord shall credit against the next installments of Sublease
Expense Payment the amount of Subtenant's overpayment. On or before the first
day of the month following the month in which the Sublease Expense Statement is
furnished to Subtenant, and monthly thereafter throughout the remainder of the
calendar year, Subtenant shall pay to Sublandlord an amount equal to one-twelfth
(1/12th) of the Estimated Sublease Expense Payment shown on the most recent
Sublease Expense Statement. If Sublandlord receives a revised Owner's Expense
Statement, Sublandlord shall within a commercially reasonable time furnish to
Subtenant a revised Sublease Expense Statement (and provide a copy of such
revised Owner's Expense Statement to Subtenant, and the Estimated Sublease
Expense Payment for such calendar year shall be adjusted in the same manner as
provided in the preceding sentence.


5.3.    At any time during or after each calendar year, including, without
limitation, the Sublease Base Expense Year, Sublandlord shall furnish to
Subtenant an annual statement or statements (the "Annual Statement ") setting
forth the amount of Operating Expenses Allocable to the Premises payable by
Sublandlord to Owner during such calendar year, which Annual Statement shall be
prepared based upon Owner's annual statement pursuant to Section 2.6 of the
Lease, if any, received by Sublandlord from Owner (a copy of which shall be
provided to Subtenant) relating to annual Operating Expenses Allocable to the
Premises payable by Sublandlord for the preceding calendar year. If for any
calendar year following the Sublease






--------------------------------------------------------------------------------







Base Expense Year, the Annual Statement shows that the Estimated Sublease
Expense Payment (or other payments) for such calendar year exceeded the Sublease
Expense Payment which should have been paid for such calendar year, provided
Subtenant is not in default hereunder following notice and the expiration of any
applicable cure period, Sublandlord shall credit against the next installment(s)
of the Sublease Expense Payment payable hereunder, the amount of such excess. If
the Annual Statement for such calendar year shows that the Estimated Sublease
Expense Payment for such calendar year was less than the Sublease Expense
Payment (or other payments) which should have been paid for such calendar year,
Subtenant shall pay to Sublru1dlord the amount of such deficiency within fifteen
(15) days after Sublandlord delivers the Annual Statement.


5.4.    In the event that Subtenant reasonably believes that an Annual Statement
furnished to Subtenant hereunder contains an error in calculating the Sublease
Expense Payment, or if Subtenant reasonably disputes the amount of any Sublease
Expense Payment due hereunder, Subtenant shall notify Sublandlord in writing (a
"Dispute Notice.") within one hundred eighty
(180) days of receipt of such Annual Statement, vvith time being of the essence,
and provide a reasonable basis for such alleged error or dispute. Upon receipt
of such Dispute Notice, provided (i) Subtenant is not in default hereunder
beyond any applicable notice and cure period,
(ii)Subtenant has provided Sublandlord with a reasonable basis for the alleged
error or dispute,
(iii)Sublandlord believes, in its reasonable judgment, that a basis for the
alleged error or dispute claimed by Subtenant exists, and (iv) Subtenant
continues to pay the disputed Sublease Expense Payment(s) to Sublandlord in
accordance with the terms of this Sublease pending the resolution of such
dispute (which payment shall be without prejudice to Subtenant' s claim), then
Sublandlord agrees, within a reasonable time thereafter, to attempt to correct
the alleged error in the Annual Statement, or if Sublandlord is unable to
correct the alleged error, Sublandlord agrees to notify Owner and attempt to
resolve the dispute or if Sublandlord is unable to do so, exercise its right to
examine Owner's books and records with respect to the error in the Annual
Statement or the disputed Sublease Expense Payment in accordance with Section
2.6.1 of the Lease.


5.5.    In the event that Sublandlord's examination of Owner's books and records
reveals an overpayment by Subtenant of the Sublease Expense Payment(s) in
question, and provided Sublandlord actually receives a refund or credit of
payments of Operating Expenses Allocable to the Premises from Owner attributable
to such Sublease Expense Payment(s), Sublandlord shall credit against the next
installment(s) of Sublease Expense Payment(s) and additional rent due hereunder
following Sublandlord's actual receipt of such refund or credit from Owner an
amount equal to the amount of such refund or credit attributable to Sublease
Expense Payment(s) made by Subtenant for such calendar year to which the Annual
Statement in question relates, after deducting therefrom the reasonable costs
and expenses, including reasonable attorney's and accountant's fees, incurred by
Sublandlord in connection with such examination, including, without limitation,
if Sublandlord conducts such examination using partners or employees of
Sublandlord, the regular fees and disbursements of Sublandlord's partners or
employees (whether on an hourly or fixed fee basis) in conducting such
examination In the event that Sublandlord's examination does not result in any
refund or credit, then Subtenant shall bear all such costs and expenses to the
extent that Subtenant requested that Sublandlord conduct such examination. In
the event that Sublandlord's examination docs result in a refund or credit,
Sublandlord shall use commercially reasonable efforts to obtain such refund
6
7553 tov6 EXECUTION VERSION






--------------------------------------------------------------------------------







or credit from Owner, provided that, subject to Article 11 hereo1: Sublandlord
shall have no liability to Subtenant for Owner's failure or refusal to provide
such refund or credit to Sublandlord.


6.
Electricity; Additional Services.



6.1.    Sublandlord shall not supply or provide any electricity or other
utilities or services to the Premises. Subtenant acknowledges that electricity,
utilities, HVAC and certain other services to the Premises are provided by Owner
pursuant to Sections 2.8 and 4.1 of the Lease (collectively, "Services").
Subtenant shall pay all bills for Services used or consumed in the Premises
during the Term hereof as and when due, including, without limitation, pursuant
to Sections 2.8 and 4.1 of the Lease. Subtenant shall also pay any and all other
costs, charges or expenses including, without limitation, any interest or late
charges resulting from Subtenant's failure to pay any such amount when the same
are due and payable hereunder, which are attributable to, or incurred in
connection with, Subtenant's use and occupancy of the Premises and the provision
of Services.


6.2.    For each calendar year or portion thereof during the Term, Subtenant
shall pay to Sublandlord, as additional rent (x) Subtenant's Percentage of all
payments required to be made by Sublandlord for Tenant's Electricity Payment
pursuant to Section 2.8 of the Lease, and
(y) any and all other costs, charges or expenses including, without limitation,
any interest or late charges incurred by Sublandlord as a result of Subtenant
not paying any such sums hereunder to Sublandlord when the same are due and
payable hereunder, as determined under the provisions of the Lease, which are
attributable to, or incurred in connection with, Subtenant's use and occupancy
of the Premises and the provision of services and electric energy thereto
(collectively, the "Sublease Electricity Payment").


6.3.    Within a reasonable time after receipt of a statement from Owner
(''Owner's Electricity Estimate Statement") containing Owner 's estimate of
Tenant's Electricity Payment for such calendar year pursuant to Section 2.8.4 of
the Lease (a copy of which shall be provided to Subtenant), Sublandlord shall
provide to Subtenant a written statement (a "Sublease Electricity Statement"),
which Sublease Expense Statement shall be based upon and shall not exceed the
amount set forth in the Owner's Electricity Estimate Statement, estimating the
Sublease Electricity Payment for such calendar year (the "Estimated Sublease
Electricity Payment''). Subtenant shall pay to Sublancllord on the first (1st)
day of each month during such calendar year an amount equal to one-twelfth
(1/12th) of the Estimated Sublease Electricity Payment. If Sublandlord furnishes
a Sublease Electricity Statement for a calendar year following the commencement
of such calendar year, then (x) until the first day of the month following the
month in which such Sublease Electricity Statement is furnished to Subtenant,
Subtenant shall continue to pay to Sublandlord an amount equal to the monthly
amount of the Estimated Sublease Electricity Payment payable by Subtenant to
Sublandlord for the prior calendar year; (y) promptly after the Sublease
Electricity Statement is furnished to Subtenant, Sublandlord shall give notice
to Subtenant stating whether the amount of the Estimated Sublease Electricity
Payment previously paid by Subtenant for the current calendar year was greater
or less than the installments of the Estimated Sublease Electricity Payment to
be paid for the current calendar year, and (a) if there shall be a deficiency,
Subtenant shall pay the






--------------------------------------------------------------------------------







amount thereof within fifteen (15) business days after Sublandlord delivers such
Sublease Electricity Statement to Subtenant, or (b) if there shall have been an
overpayment, provided Subtenant is not in default hereunder following notice and
the expiration of any applicable cure period, Sublandlord shall credit against
the next installments of Sublease Electricity Payment the amount of Subtenant's
overpayment. On or before the first day of the month following the month in
which the Sublease Electricity Statement is furnished to Subtenant, and monthly
thereafter throughout the remainder of the calendar year, Subtenant shall pay to
Sublandlord an amount equal to one-twelfth (l/12th) of the Sublease Electricity
Payment shown on the most recent Sublease Electricity Statement. If Sublandlord
receives a revised Electricity Estimate Statement, Sublandlord shall within a
commercially reasonable time provide to Subtenant such revised Sublease
Electricity Statement, and the Estimated Sublease Electricity Payment for such
calendar year shall be adjusted in the same manner as provided in the preceding
sentence.


6.4.    Subtenant shall make no alterations to the electric or other utility
system serving the Premises of Owner. Notwithstanding the foregoing, subject to
(i) obtaining Owner's prior consent, and (ii) the terms of Article 9 hereof,
Sublandlord shall not unreasonably withhold its consent to minor Alterations (as
hereinafter defined) of the electric system in the Premises which do not
adversely affect the electric or other utility systems in the Premises or the
Building, such as relocating electrical outlets in the Premises.


6.5.    Except to the extent resulting from the negligence or willful misconduct
of Sublandlord, its agents, employees or contractors, Sublandlord shall not be
liable in any way to Subtenant for any failure or defect in the supply or
character of any Services furnished to the Premises, including, without
limitation, electric current furnished to the Premises, including, without
limitation, Owner's right to discontinue furnishing electric energy or other
Services to the Premises pursuant to Section 4.2(B) of the Lease. Subtenant
covenants and agrees that at all times its connected electrical load shall not
cause a default under the Lease nor exceed the electrical capacity available to
the Premises.


6.6.    Subtenant shall also pay to Sublandlord as additional rent any
Surcharges . "Surcharge s" shall mean any and all amounts other than Fixed Rent
and Additional Rent which, by the terms of the Lease, become due and payable by
Sublandlord to Owner as additional rent or otherwise and which would not have
become due and payable but for the acts, requests for services, and/or failures
to act of Subtenant, its agents, officers, representatives, employees, servants,
contractors, invitees, licensees or visitors under this Sublease, including, but
not limited to : (i) any increases in Owner's fire, rent or other insurance
premiums, resulting from any act or
omission of Subtenant, (ii) any charges to Sublandlord on account of any
additional services requested by or furnished to Subtenant under Section 4.1.2
of the Lease, (iii) any charges which may be imposed on Sublandlord, to the
extent that such charges are attributable to the Premises or the use thereof or
Services or utilities provided thereto during the Term hereof, and (iv) any
additional charges to Subtenant on account of Subtenant's use of additional
cleaning services, heat and air conditioning service or elevator services after
regular business hours or in excess of n01mal usage. Sublandlord shall within a
commercially reasonable time provide Subtenant with a copy of any bill or
invoice regarding any Surcharge attributable to the Term hereof.






--------------------------------------------------------------------------------







7.
Additional Rent; Late Charges; Payment of Rental.



7.1.    Any and. all sums due and payable to Sublandlord under this Sublease,
including, without limitation, the Sublease Tax Payment, the Sublease Expense
Payment and the Sublease Electricity Payment, shall be deemed to be, and
collectible as, additional rent ("Additional Rent" or "additional rent"),
whether or not designated as rent and/or additional rent. If Subtenant shall
fail to pay when due any installment of Fixed Rent or additional rent payable
hereunder, within a period of five (5) business days after the due date of the
installment in question, Subtenant shall also pay to Sublandlord, a late charge
equal to five (5%) percent of the overdue amount (the "Late Charge"), such Late
Charge to be payable as additional rent hereunder. In addition, in the event
that any installment of Fixed Rent or additional rent is not
•
paid when due, the installment in question shall also bear interest at a rate
that is equal to the lesser of (i) eighteen (18%) percent or (ii) the highest
rate permitted by law, such interest to be payable as additional rent hereunder
(provided however that the amount of any late charge paid by Subtenant for any
instal1ment in question shall be credited against any interest payable for such
installment). The payment of such Late Charge and interest shall be in addition
to all other rights and remedies available to Sublandlord in the case of
non-payment of rent. Notwithstanding the foregoing, Sublandlord shall not charge
a Late Charge or interest on the first

(151
) late payment in any calendar year during the Term. In the event that
Sublandlord is entitled to an abatement or reduction of rent under the Lease
which is attributable to the Term hereof,
then, provided Subtenant is not in default hereunder following notice and the
expiration of any applicable cure period, Subtenant shall be entitled to a
proportionate reduction in the Rent payable under this Sublease.


7.2.    All F:L-.xed Rent, Additional Rent, and all other costs, charges and
sums payable by Subtenant hereunder (collectively, "Rental''), shall constitute
rent under this Sublease, and shall be payable to Sublandlord at the following
address: PricewaterhouseCoopers PRTM Management Consultants, LLC, c/o
PricewaterhouseCoopers LLP, 4040 West Boy Scout Boulevard, Tampa, FL 33607,
Attn: National Real Estate - Lease Admin., unless Sublandlord shall otherwise so
direct in writing.


7.3.    Subtenant shall promptly pay the Rental as and when the same shall
become due and payable without set-off, offset or deduction of any kind
whatsoever (except as expressly set forth in this Sublease), and, in the event
of Subtenant's failure to pay the same when due (subject to any required notice
and grace periods provided herein), Sublandlord shall have all of the rights and
remedies provided for herein or at law or in equity, in the case of non­ payment
of rent.


7.4.    Sublandlord's failure during the Term to prepare and deliver any
statements or bills required to be delivered to Subtenant hereunder, including,
without limitation, a Sublease Tax Statement, Sublease Expense Statement,
Sublease Electricity Statement and/or Annual Statement, or Sublandlord's failure
to make a demand under any provisions of this Sublease shall not in any way be
deemed to be a waiver of, or cause Sublandlord to forfeit or surrender its
rights to collect any additional rent which may have become due under this
Sublease hereof during the Tem1. Subtenant's liability for Rental due under this
Sublease hereof accruing during the Term, shall survive the expiration or sooner
termination of this Sublease.




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------







Notwithstanding the foregoing, Subtenant shall have no obligation for any charge
or cost incurred by Sublandlord under the Lease which is the obligation of
Subtenant hereunder unless Sublandlord delivers to Subtenant an invoice or bill
for such amounts within eighteen (18) months after Sublandlord 's receipt from
Owner of a corresponding bill or invoice therefor.


7.5.    Subtenant shall be liable for the payment of all charges, fees and other
costs imposed on or incurred by Sublandlord under the Lease related to or in
connection with Subtenant's occupancy of the Premises or as a result of
Subtenant's actions or omissions under this Sublease, including, without
limitation, all special requests of Subtenant which are payable by Sub1andlord
to Owner under the Lease. Notwithstanding the foregoing, Subtenant shall have no
liability for any charge or cost under the Lease arising from Sublandlord's
failure to perform any obligation or make any payment to Owner under the Lease,
except to the extent that Sublandlord's failure is att1ibutable, in whole or in
part, from a failure by Subtenant to perform any obligation or make any payment
to Sublandlord required under this Sublease.


7.6.    If the Commencement Date does not occur on the first day of a calendar
month, the Fixed Rent and additional rent payable hereunder shall be prorated
for such partial month on the basis of the actual number of days of such month.


8.
Subordination to and Incorporation of the Lease.



8.1.    This Sublease is in all respects subject and subordinate to the terms
and conditions of the Lease and to all instruments, laws, rules, regulations and
private restrictions to which the Lease is subject and subordinate. Subtenant
shall indemnify Sublandlord for, and shall hold it ham1less from and against,
any and all losses, damages, penalties, liabilities, costs and expenses,
including, without limitation, reasonable attorneys' fees and disbursements,
which may be sustained or incurred by Sublandlord by reason of Subtenant's
failure to keep, observe or perform any of the terms, provisions, covenants,
conditions and obligations on Sublandlord's part to be kept, observed or
perf01med under the Lease to the extent same shall have been incorporated
herein, or otherwise arising out of or with respect to Subtenant's use and
occupancy of the Premises from and after the Commencement Date.


8.2.    Except as otherwise expressly provided in, or otherwise inconsistent
with, this Sublease, or to the extent not applicable to the Premises, the terms,
provisions, covenants, stipulations, conditions, rights, obligations, remedies
and agreements contained in the Lease are incorporated in this Sublease by
reference, and are made a part hereof as if herein set forth at length, and (i)
as if the word "Lease" or "lease" or words of similar import, wherever the same
appear in the Lease, were construed to mean this "Sublease", (ii) Sublandlord is
hereby entitled to all the rights, privileges and benefits of the Landlord under
the Lease and may enforce the tem1s and conditions of the Lease against the
Subtenant as if the Subtenant were the "Tenant" thereunder, (iii) Subtenant
shall be substituted for the "Tenant" under the Lease, and (iv) Premises shall
be substituted for "demised premises"under the Lease, except that the following
provisions of the Lease and any references to such provisions shall be deemed
deleted therefrom and shall have no force and effect as between Sublandlord and
Subtenant:






--------------------------------------------------------------------------------







Articles/Sections:    1.1, 1.2, 1.3, 2. 1.1, 2.1.2, 2.3, 2.4, 2.5, 2.6. 1, 2.8.2
(first, sixth and
seventh sentences), 2.8.6, 3. 1, 3.2, 3.3, 3.5, 3.6, 3.7, 4.1, 4.2(C),
4.2(0), 4.3, 4.4, 5.1, 5.6.1, 5.6.5(g), 5.14 (first sentence and sixth
grammatical paragraph, subparagraph s (i)-(iv)), 6.1, 6.3 (regarding any right
of Subtenant to tem1inate the Sublease), 6.3 (third grammatical paragraph),
6.4(second grammatical paragraph), 8.8. 8.11, 8.12, 8.15 (regarding any right of
Subtenant to receive an
SNDA), 8.20, 8.21, 8.24, 8.26A, 8.26C, 8.27, 8.29, 8.30, 8.31.
Exhibits:    B-2, C, E, F, G, H, I, J, K, L, M.




8.3.    If any of the express provisions of this Sublease shall conflict with
any of the provisions of the Lease incorporated by reference, such conflict
shall be resolved in every instance in favor of the express provisions of the
Sublease.


8.4.    Subtenant may peaceably and quietly enjoy the Premises subject and
subordinate to the terms of this Sublease and to the terms of the Lease, to the
extent incorporated herein.


9.
Alterations; Subtenant's Initial Alterations



9.1.    Subject to the terms of this Section 9.1, Subtenant shall not make any
alterations, installations, improvement s, additions or other physical changes
in or about the Premises ("Subtenant Alterations" or a "Subtenant Alteration")
without first obtaining the written consent of (1) Sublandlord, which shall not
be unreasonably withheld, and (2) Owner, if and to the extent Owner's consent is
required under the Lease. Notwithstanding the foregoing, if and to the extent
Owner's consent is not required under the Lease, Subtenant shall have the right,
without Sublandlord's consent, on not less than fifteen (15) days' prior notice
and subject to all of the other terms and conditions of this Article 9, to
perform Subtenant Alterations th.at (i) do not require the issuance of a
building pem1it or other governmental approval as a condition to the perfom1ance
thereof, (ii) do not affect any of the electrical, fire, life/safety, plumbing
or other mechanical or utilities systems in the Premises and the Building, (iii)
do not affect the roof or any of the structural components of the Premises and
the Building, and (iv) either separately or in the aggregate, do not cost in
excess of Seventy-Five Thousand and 00/ 100 Dollars ($75,000 .00) ("1Vlinor
Subtenant Alterations"). Any Subtenant Alterations, including, without
limitation, Subtenant's Initial Alterations (as hereinafter defined), if any,
and Minor Subtenant Alterations, shall be performed by Subtenant, at Subtenant's
sole cost and expense, in accordance with all applicable federal, state and
local laws, regulations , ordinances and codes (collectively, "Legal
Requirements ") and all applicable provisions of this Sublease and the Lease,
including, without limitation, the provisions of Section 5.14 of the Lease. All
Subtenant Alterations, including, without limitation, Subtenant's Initial
Alterations and Minor Subtenant Alterations, shall be performed only by
contractors, subcontractors and/or mechanics reasonably approved by Sublandlord
and Owner, to the extent Owner’s consent is required under the Lease. Anything
contained in this Section 9.1 to the contrary notwithstanding, Sublandlord may
withhold its consent in its sole and absolute discretion to any Subtenant
Alterations which affect
(i) the roof, (ii) any of the structural components of the Premises or the
Building, or (iii) any of




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------







the electrical, fire, life/safety, plumbing or other mechanical or utilities
systems of the Premises or the Building (collectively, "Major Subtenant
Alteration(s) "). Notwithstanding the foregoing, Sublandlord shall not
unreasonably withhold its consent to a Major Subtenant Alteration if Owner
provides Sublandlord with an agreement in form and substance acceptable to
Sublandlord in its sole and absolute discretion releasing Sublandlord from any
and all liability under the Lease in connection with such Major Subtenant
Alteration, including, without limitation, failure to comply with Legal
Requirements, liability for liens filed against the Building or the Premises,
removal and/or restoration of such Major Subtenant Alteration, and any claim,
loss, expense, action or damage in connection ·with such Major Subtenant
Alteration. In the event that Owner withholds consent to any Subtenant
Alterations, Sublandlord's consent shall automatically be deemed denied.


9.2.    Subtenant shall promptly reimburse Sublandlord upon demand for all
actual . third party out-of-pocket costs and expenses reasonably incurred by
Sublandlord in connection with Sublandlord's review of any Plans and
Specifications (as hereinafter defined) submitted to Sublandlord hereunder,
including without limitation, architects and engineers fees and any and all
costs incurred by Sublandlord under the Lease in connection with Ownerr's review
of such Plans and Specifications. Sublandlord shall have no liability to
Subtenant for Owner 's failure or refusal to approve Subtenant's Plans and
Specifications to any Subtenant Alterations, including, without limitation,
Subtenant's Initial Alterations or Minor Subtenant Alterations, provided,
however, that Sublandlord shall reasonably cooperate with Subtenant at
Subtenant's sole cost and expense in requesting Owner’s consent to Subtenant
Alterations.


9.3.    Prior to commencing any Subtenant Alterations, including, without
limitation, Subtenant's Initial Alterations and Minor Subtenant Alterations,
Subtenant shall (i) to the extent required in order to obtain a building permit
and other required governmental approvals for the Subtenant Alterations in
question, or as otherwise required by the Lease, submit to Owner and Sublandlord
detailed plans and specifications (including layout, architectural, mechanical
and structural drawings) ("Plans and Specifications") for the proposed Subtenant
Alterations and shall not commence any such Subtenant Alterations without first
obtaining Sublandlord's and Owner's prior written approval of such Plans and
Specifications, (ii) at Subtenant's sole cost and expense, to the extent
required in order to obtain a building permit and other required governmental
approvals for the Subtenant Alterations in question, or as otherwise required by
the Lease, obtain all permits, approvals and certificates required by any
governmental authorities having jurisdiction over the Premises, and (iii)
furnish to Sublandlord certificates of worker's compensation (covering all
persons to be employed by Subtenant, and Subtenant's contractors and
subcontractors in connection with such work) and commercial public liability
(including property damage coverage) insurance in such form, with such
companies, for such periods and in such amounts as are required under the Lease,
naming Sublandlord and Owner, and their respective officers, directors and
employees, and any mortgagee, as additional insureds. Subtenant's Plans and
Specifications once approved by Owner and Sublandlord, shall be deemed the
"Approved Plans".


9.4.    Subtenant proposes to perform, at its sole cost and expense, certain
alterations and work to prepare the Premises for Subtenant's initial occupancy
("Subtenant' s Initial Alterations") in accordance with that certain space plan
dated May 12, 2014 prepared by






--------------------------------------------------------------------------------







ADD Inc. (the "Proposed Space Plan") and attached hereto as Exhibit B. Subject
to (i) Sublandlord's and Owner's approval of Plans and Specifications for the
Alterations in accordance with this Article 9, which Plans and Specifications
shall not deviate in any material way from the Proposed Space Plan, and (ii)
Subtenant's compliance with all of the terms and conditions of this Article 9
and the Lease with respect to Subtenant's Initial Alterations, Subtenant hereby
preliminarily approves, in concept only, Subtenant's Initial Alterations in
accordance with the Proposed Space Plan.


9.5.    Upon completion of any Subtenant Alterations, including Subtenant's
Initial Alterations and Minor Subtenant Alterations, Subtenant shall deliver to
Sublandlord general releases and final waivers of lien from all contractors,
subcontractors performing work costing in excess of $10,000, and materials
suppliers involved in the performance of such Subtenant Alterations, and a
certificate from Subtenant's independent licensed architect certifying to
Sublandlord and Owner that (i) in such architect's opinion such Subtenant
Alterations have been perfom1ed in a good and workmanlike manner and completed
in accordance with the Approved Plans for such Subtenant Alterations and (ii)
all contractors, subcontractors and materialmen have been paid for such
Subtenant Alterations and materials furnished through such date. In addition,
upon completion of any Subtenant Alterations, including, without limitation,
Subtenant's Initial Alterations and Minor Subtenant Alterations, Subtenant, at
Subtenant's sole cost and expense, shall obtain certificates of final approval
of such work required by any governmental authority and shall furnish
Sublandlord with copies thereof, together with "as-built" plans and
specifications for such Subtenant Alterations, it being agreed that all filings
with governmental authorities to obtain such permits, approvals and certificates
shall be made, at Subtenant's sole cost and expense. All materials and equipment
to be incorporated in the Premises as a result of any Subtenant Alterations,
including, without limitation, Subtenant's Initial Alterations and Minor
Subtenant Alterations, shall be first class quality and no such materials or
equipment shall be subject to any lien, encumbrance, chattel mortgage or title
retention or security agreement. No Subtenant Alterations, including, without
limitation Subtenant's Initial Alterations, shall be undertaken prior to
Subtenant delivering to Sublandlord either (i) a performance bond and labor and
materials payment bond (issued by a surety company and in form reasonably
satisfactory to Sublandlord), each in an amount equal to 120% of the cost of
such Subtenant Alterations (as reasonably estimated by Subtenant's architect,
engineer, or contractor), or (ii) such other security as shall be reasonably
satisfactory to Sublandlord or required by Owner or any m011gagee, ground lessor
or holder of any super interest ("Construction Security"), provided that no
Construction Security shall be required for Subtenant's Initial Alterations or
any other Subtenant Alterations costing less than One Hundred Thousand and 00/l
00 Dollars ($100,000.00), unless, in either event, Construction Security is
required from Subtenant by Owner or Owner's mortgagee or any ground lessor. All
Subtenant Alterations, including, without limitation, Subtenant's Initial
Alterations and Minor Subtenant Alterations (other than strictly cosmetic
alterations such as painting or carpeting), shall be performed only under the
supervision of an independent licensed architect approved by Sublandlord, which
approval shall not be unreasonably withheld or delayed provided that Owner has
previously approved such architect.






--------------------------------------------------------------------------------







10.
Covenants with Respect to the Lease.



10.1.    Subtenant shall not do anything that would constitute a default under
the Lease or omit to do anything that Subtenant is obligated to do under the
terms of this Sublease so as to cause a default under the Lease.


10.2.    Subtenant shall not request Owner's consent or approval directly or
request any Services directly from Owner, including, without limitation, heating
or air conditioning services after regular business hours, and no efforts by
Subtenant to obtain Owner's consent or approval or such Services from Owner
shall constitute Subland1ord's consent or approval or prejudice Sublandlord's
right to withhold its consent or approval, or to direct Owner not to provide
such Services to Subtenant.


10.3.    The time limits set forth in the Lease for the giving of notices,
making demands, perforn1auce of any act, condition or covenant, or the exercise
of any right, remedy or option, are changed for the purpose of this Sublease, by
lengthening or shortening the same in each instance, as appropriate, so that
notices may be given, demands made, or any act, condition or covenant performed,
or any right, remedy or option hereunder exercised, by Sublandlord. or
Subtenant, as the case may be, (and each party covenants that it will do so)
within three (3) days prior to the expiration of the time limit (unless such
time period is ten (10) days or less, in which case such three (3) day time
period shall be reduced to two (2) days), taking into account the maximum grace
period, if any, relating thereto contained in the Lease. Each party shall
promptly deliver to the other party copies of all notices, requests or demands
which relate to the Premises or the use or occupancy thereof after receipt of
same from Owner.


10.4.    Sublandlord represents and warrants to Subtenant that (i) Sublandlord
has a valid and subsisting leasehold estate under the Lease, (ii) Sublandlord
has the power, right and authority to make this Sublease and to perform its
obligations hereunder (iii) the Lease is in full force and effect, (iv) attached
hereto as Exhibit C is a true and complete copy of the Lease, except as
indicated thereon for the rental amount and other financial portions thereof
which have been redacted, (v) the Expiration Date of the Lease is March 31,
2019, (vi) the Lease constitutes the entire agreement between Owner and
Sublandlord regarding the Premises and there are no other amendments or
modifications thereto, (vii) Sublandlord has not assigned, transfe1Ted or
encumbered any of its rights under the Lease to any third parties, (viii) to
Sublandlord's actual knowledge, without inquiry or investigation, (I)
Sublandlord has not received written notice of any violation of Legal
Requirements by Sublandlord with respect to the Premises, (2) neither
Sublandlord nor Owner are in default of its respective obligations under the
Lease; and (3) no petition or bankruptcy or similar proceeding under the United
States Bankruptcy Code is pending or threatened against, or contemplated by,
Sublandlord. For purposes of this Section 1 0.4, "Sublandlord" shall be deemed
to mean PricewaterhouseCoopers PRTM Management Consultants, LLC only (and not
any predecessor of Sublandlord, including, without limitation, Original Tenant)
and the foregoing representations and warranties by Sublandlord shall only apply
to periods from and after August 22, 2011.


10.5.    Subtenant represents and wan-ants to Sublandlord that (i) Subtenant has
the power, right and authority to make this Sublease and to perform its
obligations hereunder,






--------------------------------------------------------------------------------







and (ii) no petition in bankruptcy or similar proceeding under the United States
Bankruptcy Code is pending or to Subtenant's best knowledge, threatened against,
or contemplated by, Subtenant.


10.6. Sublandlord covenants that during the Term hereof, provided Subtenant is
not in default hereunder following notice and the expiration of any applicable
cure period Sublandlord will (i) pay all amounts payable by Sublandlord under
the Lease (subject to any abatements or offsets which Sublandlord may be
entitled to under the Lease), (ii) not amend or modify the Lease in a manner
which adversely affects Subtenant' s rights under this Sublease or increases its
obligations hereunder beyond a de minimi s degree (unless permitted by the terms
of the Lease), (iii) use commercially reasonable efforts to provide Subtenant
with all notices from Owner and any governmental authorities received by
Sublandlord with respect to the Premises (provided, however, that it shall not
be a breach or default by Sublandlord under this Sublease if Sublandlord fails
to provide any such notice to Subtenant) , and (iv) not cancel, surrender or
terminate the Lease (except as permitted under Article 15 hereof), except as
expressly permitted under the Lease, without Subtenant' s prior written consent
in each instance. which consent shall not be unreasonably withheld, conditioned
or delayed.


11.Services and Repairs.


11.1.    Notwithstanding anything to the contrary contained in this Sublease or
in the Lease, Subtenant shall be required to maintain and repair the Premises in
accordance with the tenns of the Lease and to fulfill Sublandlord's obligations
as Tenant under the Lease with regaJd to the Premises and Sublandlord shall not
be required to provide any of the services that Owner has agreed to provide,
whether or not specified in the Lease (or required by law), or furnish the
electricity to the Premises that Owner has agreed to furnish pursuant to the
Lease (or required by law), or to otherwise repair or maintain the Premises , or
make any of the repairs or restorations that O'.vner has agreed to make pursuant
to the Lease (or required by law), or comply with any Legal Requirements, or
take any other action that Owner has agreed to provide, furnish, make, comply
with, or take, or cause to be provided, furnished, made, complied with or taken
under the Lease. Not;vithstanding the foregoing, Subtenant shall have the
benefit of all services, electricity, repairs, restorations, or actions to be
provided or taken by Owner therelllder, including, the services provided by
Owner under Exhibit C of the Lease. Provided Subtenant is not in default of this
Sublease following any applicable notice and cure period , Sublandlord agrees to
use commercially reasonable efforts, at Subtenant's sole cost and expense, to
obtain the same from Owner (provided, however, that Sublandlord shall not be
obligated to take any action
\Vhich might, in Sublandlord' s sole discretion, give rise to a default under
the Lease or commence any litigation or other legal proceedings against Owner
except as expressly set forth in Section 11.2 hereof), and Subtenant shall rely
upon, and look solely to, Owner for the provision, furnishing or making thereof
or compliance therewith. A default by Owner under the Lease shall not excuse
Subtenant's perf01mance under this Sublease except to the extent Sublandlord is
excused from perfom1ance under the Lease. Subtenant shall not make any claim
against Sublandlord for any damage which may arise, nor shall Subtenant's
obligations hereunder be diminished, by reason of (i) the failure of Owner to
keep, observe or perform any of its obligations pursuant to the Lease, or (ii)
the acts or omissions of Owner, its agents, contractors, servants, employees,
invitees or licensees. The provisions of this Article 11 shall survive the
expiration or earlier termination of the Tenn hereof.






--------------------------------------------------------------------------------







11.2. Notwithstanding Section 11.1 hereot:provided Subtenant is not in default
hereunder beyond any applicable notice and cure period, Sublandlord agrees to
reasonably cooperate with Subtenant, and to request that Owner perform the
obligations of O\vner to Sublandlord under the Lease insofar as they relate to
the Premises or to Subtenant's obligations under the Sublease, provided that
Sublandlord shall have no obligation to commence any lawsuit, litigation,
arbitration or other legal proceeding (collectively, a "Legal Proceeding")
against Owner or take any action on Subtenant's behalf which would result in a
default under the Lease or to make any payment to Owner or any third party or to
otherwise incur any cost or expense in connection theJewith unless reimbursed by
Subtenant. Subtenant shall reimburse Sublandlord within fifteen (15) business
days as additional rent for any and all costs and expenses, including reasonable
attorney's fees and costs, incuITed by Sublandlord in connection with any action
taken on Subtenant's behalf at Subtenant's request, and shall indemnify and hold
harmless Sublandlord, its officers, directors, members, affiliates,
shareholders, agents and employees, from any loss, suit, claim or damage
resulting therefrom. Anything herein to the contrary notwithstanding, (x) to the
extent Sublandlord has expressly agreed hereunder to use commercially reasonable
efforts to enforce for the benefit of Subtenant any of Owner's obligations to
Sublandlord under the Lease and Owner has failed or refused to perfonn such
obligations or (y) Owner has failed to perform its obligations under the Lease
and such failure materially and adversely affects Subtenant's use and occupancy
of the Premises, and Sublandlord has been unable, within a reasonabl e time
after notice from Subtenant, to cause Owner to perfonn such obligations, and (a)
Sublandlord reasonably determines that commencing
a Legal Proceeding is the only reasonable alternative to cause Owner to perform
such obligations and (b) Subtenant is not then in default hereunder beyond any
applicable cure period, Sublandlord shall, at Subtenant's request, commence an
appropriate Legal Proceeding against Ovmer using attorneys and experts selected
by Sublandlord with the approval of Subtenant (such approval not to be
unreasonably withheld or delayed), or, in Sublandlord's sole discretion, permit
Subtenant to commence such Legal Proceeding on Subtenant's own behalf, provided
that if Subtenant notifies Sublandlord that Subtenant is reasonably likely to be
barred from commencing such Legal Proceeding by reason oflack of privity,
Subtenant may commence such Legal Proceedings in the name of Sublandlord, using
attorneys and experts selected by Subtenant with the approval of Sublandlord
(such approval not to be unreasonably withheld or delayed) provided that, in
either event (i) the commencement of such Legal Proceeding does not cause a
default under the Lease, (ii) Subtenant shall pay to Sublandlord upon demand
therefor as additional rent any and all the costs and expenses, including
reasonable attorney's fees and costs, incurred by Sublandlord in connection
therewith, and (iii) Subtenant indemnifies and holds Sublandlord, its officers,
directors, shareholders, affiliates, subsidiaries, agents and employees harmless
from any loss, suit, damage, claim or cost, including reasonable attorney's fees
and costs, incurred by Sublandlord in connection therewith.


12.
Consents.



12.1.    Whenever Sublandlord has expressly agreed under the term of this
Sublease not to unreasonably '\Vithhold its consent or approval hereunder and
the consent or approval of Ovvner, the lessor under a superior lease, or the
mortgagee under a mortgage, as the case may be, is also required to consent
pursuant to the tenns of the Lease, if Owner, the lessor under a superior lease,
or the mortgagee under a mortgage shall withhold its consent or approval
16






--------------------------------------------------------------------------------







for any reason whatsoever, Sublandlord shall not be deemed to be acting
unreasonably if it shall also withhold its consent or approval. Sublandlord
agrees that it shall promptly after receipt thereof from Subtenant, convey all
requests for the consent or approval of Owner to Ov.11er and Sublandlon1 shall
use reasonable efforts thereafter to secure such consents or approvals provided
same is at Subtenant's sole cost and expense and further provided that
Sublandlord shall have no obligation to commence litigation or other legal
proceedings against o,vi.1er, except as expressly set forth in Section 11.2
hereof.


12.2. If Subtenant shall request Sublandlord's consent and Sublandlord has
expressly agreed, under the terms of this Sublease, that neither its consent nor
its approval shall be unreasonably withheld, and Sublandlord shall fail or
refuse to give such consent or approval, and Subtenant shall dispute the
reasonableness of Sublandlord' s refusal to give its consent or approval, such
dispute shall be finally determined by a court of competent juri sdiction. If
the determination shall be adverse to Sublandlord, Sublandlord, neve1theless,
shall not be liable to Subtenant for a breach of Sublandlord's covenant not to
umeasonably withhold such consent or approval, and Subtenant's sole remedy in
such event shall be the granting of consent or approval by Sublandlord with
respect to such request under this Sublease.


13.Termination of Lease. If the Lease is terminated pursuant to the tenns
thereof with respect to all or any portion of the Premises prior to the
Expiration Date for any reason whatsoever, including, without limitation, by
reason of casualty or condemnation, this Sublease shall thereupon terminate
\Vi.th respect to any conesponcling portion of the. Premises, and Sublandlord
shall not be liable to Subtenant by reason thereof. In the event of such
termination, Sublandlord shall return to Subtenant that portion of the Fixed
Rent, and/or additional rent paid in advance by Subtenant with respect to such
portion of the Premises, if any, prorated as of the date of such termination,
and the Letter of Credit or any unapplied proceeds thereof.


14.Sublease, Not Assignment. Notwithstanding anything contained herein, this
Sublease shall be deemed to be a sublease of the Premises and not an assignment,
in whole or in part, of Sublandlord's interest in the Lease.


15.Damae:e.    Destruction,    Fire    and    other    Casualtv;    Condemnation.
Notwithstanding any contrary provision of this Sublease or the provisions of the
Lease herein incorporated by reference, Subtenant shall not be entitled to an
abatement of Fixed Rent or additional rent or any other item of Rental, by
reason of a casualty or condemnation affecting the Premises unless Sublandlord
receives an abatement with respect to its corresponding obligatio under the
Lease. Notwithstanding anything contained herein or in the Lease to the
contrary, Sublandlord shall have no obligation to repair, reconstruct or restore
the Building or any portion of the Premises. This Sublease shall not terminate
by reason of a casualty or condemnation affecting the Premises except as
follows: (i) if the Lease is terminated by Owner or Sublandlord pursuant to the
terms thereof, or (ii) (1) if Sublandlord has the right to terminate the Lease
pursuant to the terms of Section 6.1 of the Lease, and Sublandlord notifies
Subtenant that it will not exercise such tem1ination right, and (2) Landlord's
Restoration Estimate delivered by Ovvner pursuant to Section 6.1 of the Lease
provides that the time to complete the restoration of the Building and/or the
Premises shall exceed one hundred eighty (180) days from the time that the
repair work would commence, then, provided Subtenant is not then in default
hereunder


17






--------------------------------------------------------------------------------







following notice and the expiration of any applicable cure period, Subtenant may
elect, no later than fifteen (15) business days after Sublandlord gives
Subtenant notice pursuant to this subsection (ii), to tenninate this Sublease by
notice to Sublandlord subject to the tenns of Section
6.1 of the Lease. Sublandlord acknowledges that simultaneously with the
execution of this Sublease, Subtenant is entering into a sublease with Oracle
America Inc. for the entire rcntable area of the 4111 floor of the Building (the
"Oracle Sublease"), and a lease with Ov\.ner for the


entire rentable area of the 61
h

floor of the Building (the "BP Lease").    Notwithstanding the



foregoing, in the event of a casualty or condemnation which results in the
Oracle Sublease being terminated and the BP Lease being tenninated, then
provided (A) Subtenant furnishes Sublandlord with reasonably satisfactory
evidence that the Oracle Sublease and the BP Lease have been terminated as a
result of such casualty or condemnation (the "BP/Oracle Termination Notice"),
and (ii) Subtenant is not then in default hereunder following notice and the
expiration of any applicable cure period, te11ninate this Sublease within
fifteen (15) business days after Subtenant provides the BP/Oracle Tennination
Notice to Sublandlord.


16.No Waivers. Failure by either party hereto in any instance to insist upon the
strict perfom1ance of any one or more of the obligations of the other under this
Sublease, or to exercise any election herein contained, shall in no manner be or
be deemed to be a waiver by such party of any of such other party 's defaults or
breaches hereunder or of any of the first party's rights and remedies by reason
of such defaults or breaches, or a waiver or relinquishment for the future of
the requirement of strict performance of any and all of such other party's
obligations hereunder. Further, no payment by Subtenant or receipt by
Sublandlord of a lesser amom1t than the conect amount or manner of payment of
Rental due hereunder shall be deemed to be other than a payment on account, nor
shall any endorsement or statement on any check or any letter accompanying any
check or payment be deemed to effect or evidence an accord and satisfaction, and
Sublandlord may accept any checks or payments as made without prejudice to
Sublaudlord's right to recove.r the balance or pursue any other remedy in this
Sublease or otherwise provided at law or equity.


17.Notices. Any notice, statement, demand, consent, approval, advice or other
communication required or permitted to be given, rendered or made by either
party to the other, pursuant to this Sublease or pursuant to any applicable law
or requirement of public authority (collectively, "Notices") shall be in writing
and shall be deemed to have. been properly given, rendered or made only if sent
by (i) personal delivery, receipted by the paiiy to whom addressed. or (ii)
registered or certified mail, return receipt requested or (iii) by recognized
overnight courier, posted in a United States post office station in the
continental United States, addressed (i) to Subtenant (A) prior to the
Commencement Date, at its address first above written, Attn: Diane Musi, Esq.,
and (B) from and after the Commencement Date, at the Premises, Attn: Diane Musi,
Esq., and (ii) to Sublandlord at 4040 West Boy Scout Boulevard , Tampa, FL
33607, Attn: National Real Estate - Lease Ad.min., with a copy to (in case of
default notices only): PricewaterhouseCoopers LLP, 300 Madison Avenue, New York,
NY 10017, Attn: General Counsel. Notices shall be deemed to have been given,
rendered or made when delivered and receipted by the party to whom addressed, in
the case of personal delivery, or upon receipt, as evidenced by the date of
receipt




--------------------------------------------------------------------------------



noted on the return receipt, or upon the rejection thereof, in the case of
mailing, or on the next business day following delivery to a recognized
overnight courier.






--------------------------------------------------------------------------------







Either party may, by notice as aforesaid actually received, designate a d
ifferent address or addresses for communications intended for it.


18.
Indemnitv.



18.1.    Subtenant shall not do or pe1mit any act or thing to be done upon the
Premises which is reasonably likely to subject Sublandlord to any liability or
responsibility for injury, damage to persons or property or to any liability by
reason of any violation of any requirement of law, and shall exercise such
control over the Premises to the extent of its obligations under this Sublease
and the Lease, as to protect Sublandlord against any such liability. Subject to
mutual waiver of subrogation set forth in the parties' insurance policies
maintained or required to be maintained under this Sublease, and except to the
extent caused by the negligence or willful misconduct of Sublandlord, its
agents, employees or contractors, Subtenant shall indemnify and save harmless
Sublandlord, the Sublandlord Parties (hereinafter defined) and the employees,
agents and contractors of any of the foregoing (collectively, the "Sublandlord
Indemnitees") from and against (i) all claims of whatever nature against the
Sublandlord Indemnitees arising from any negligent act or omission, or willful
misconduct, of Subtenant, its contractors, licensees, agents, servants,
employees, invitees or visitors, including, without limitation, all claims
against the Sublandlord Indemnitees arising from any accident, injury or damage
occurring outside of the Premises but an)TVl-here V1-rithin or about the
Building, where such accident, injury or damage results from or is claimed to
have resulted from an act, omission or negligence of Subtenant or Subtenant's
contractors, licensees, agents, servants, employees, invitees or visitors, (ii)
all claims against the Sublandlord Indemnitees arising from any accident, injury
or damage whatsoever caused to any person or to the property of any person and
occurring in the Premises during the Early Access Period and the Term and any
period prior to Subtenant's surrender of possession of the Premises to
Sublandlord, and (iii) a default by Subtenant of the tenns, provisions,
covenants, conditions and obligations of this Sublease. This indemnity and hold
harmless agreeme-nt shall include indemnity from and against any and all
liability, fines, suits, demands, costs and expenses of any kind or nature
(including, without limi­
tation, attorneys' fees and disbursements) incurred in or in connection vvi.th
any such claim or proceeding brought thereon, and the defense thereof. In no
event shall Subtenant be liable for any consequential, indirect or punitive
damages, except to the extent Sublandlord is liable for
any such damages under the Lease resulting from any act or omission of
Subtenant, its agents, employees or contractors, or any person or entity
claiming by, through or under Subtenant. The foregoing indemnification
obligations shall survive the expiration or termination of this Sublease.


18.2.    Subject to mutual waiver of subrogation provisions set forth in the
parties' insurance policies maintained or required to be maintained under this
Sublease and the Lease, Sublandlord shall indemnify and hold Subtenant and the
Subtenant Parties (collectively, the "Subtenant Indemnitees") hannless from any
liability or damages (other than consequential, incidental or punitive damages)
arising from (i) any accident, injury or damage occurring in the Premises to the
extent such accident, injury or damage results from the negligence or willful
misconduct of Sublandlord, its contractors, agents or employees, (ii) a
termination of the Sublease caused by a default by Sublandlord under the Lease,
unless such default is attributable, in whole or in part, to any act or omission
of Subtenant or any Subtenant Indemnitees, or (iii) a






--------------------------------------------------------------------------------







default by Sublandlord of the tenns, provisions, covenants, conditions and
obligations of this Sublease required to be performed by Sublandlord , unless
such default attributable, in whole or in part, to any act or omission of
Subtenant or any of the Subtenant Indemnitees. Except as set forth in the
preceding sentence, this indemnity and hold hannless agreement shall include
indemnity from and against any and all liability, fines, suits, demands, costs
and expenses of any kind and nature whatsoever (including, without limitation,
reasonable attorney's fees and disbmsements) incurred in connection with such
claim or proceeding brought thereon, and the defense thereof. In no event shall
Sublandlmd be liable for any consequential, indirect or punitive damages
hereunder. The foregoing indemnification obligations shall survive the
expiration or termination of this Sublease.


18.3.    If any claim, action or proceeding is made or brought against an
indemnified party, which claim, action or proceeding the indemnifying party
shall be obligated to indemnify the indemnified party against pursuant to the
terms of this Lease, then, upon demand by the indemnified party, the
indemnifying party at its sole cost and expense, shall resist or defend such
claim, action or proceeding in the indemnified party's name, if necessary, by
such attorneys as the indemnified party shall approve, which approval shall not
be unreasonably withheld. Attorneys for the indemnified pai1y's insurer are
hereby deemed approved for purposes of 1his Article 1 8. Notwithstanding the
foregoing, the indemnified party may retain its o"vn attorneys to defend or
assist in defending any claim, action or proceeding at its own expense. The
provisions of this Article 1 8 shall survive the expiration or earlier
termination of the Term.


19.Broker. Each party hereto covenants, warrants and represents to the other
party that it has had no dealings, conversations or negotiations with any broker
concerning the execution and delivery of this Sublease except for CBRE, Inc., on
behalf of Sublandlord, and Transwestern/RBJ, on behalf of Subtenant
(collectively, the "Brokers"). Each party hereto agrees to indemnify and hold
harmless the other party against and from any claims for any brokerage
commissions and all costs, expenses and liabilities in connection therewith,
including, without limitation, reasonable attorneys' fees and disbursements,
arising out of its respective representations and warranties contained in this
Article 1 9 being untrne. Sublandlord shall pay any fees and commissions due the
Brokers in connection with the execution of this Sublease pursuant to a separate
agreement.


20.
Deliverv of the Premises.



20.l . Subjec t to the Sublandlord's receipt of (i) the Consent pursuant to
Article 21 hereof, (ii) the Letter of Credit pursuant to Article 30 hereof, and
(iii) Subtenant's Insurance (as defined in Article 24 hereof) in accordance with
Article 24 hereof (collectively, the "Deliverv Requiremen ts"), Sublandlord
shall make the Premises available to Subtenant on the Commencement Date in its
current "AS IS" condition, subject to changes made by Subtenant to the Premises
in connection with Subtenant's Initial Alterations,reasonable wear and tear and
any damage resulting from the acts or omissions of Subtenant or its agents,
contractor and/or employees between the date of this Sublease and the
Conunencement Date excepted. Sublandlord has not made and does not make any
representations or warranties as to the physical condition of the Premises, the
use to which the Premises may be put, or any other matter or thing






--------------------------------------------------------------------------------







affecting or relating to the Premises, and Sublandlord shall have no obligation
whatsoever to alter, improve, decorate or otherwise prepare the Premises for
Subtenant' s occupancy.


20.2. Notwithstanding anything contained in Section 20.1 hereof, provided (i)
that the Delivery Requirements have been satisfied to Owner's reasonable
satisfaction, and (ii) Subtenant is not in default of any of tem1s, covenants or
conditions of this Sublease beyond any appl icable notice and cure periods, and
fmther subject to all of the terms and condition of this Sublease, including,
without limitation, Article 9 hereof: Subtenant may have access to the Premises,
solely during the regular business hours of the Building set forth in the Lease,
during the period commencing on August 1, 2014 through the day immediately prior
to the Commencement Date (the "Earlv Access Period") for the sole purpose of
Subtenant performing Subtenant's Initial Alteration s. Subtenant shall be bound
by and comply with all of the terms, covenants and conditions of this Sublease
and the Lease during the Early Access Period, other than the obligation to pay
Fixed Rent, including, without limitation, obtaining any and all required
approvals from Sublandlord and Owner under this Sublease and the Lease in
connection with Subtenant's Initial Alterations. Sublandlord's granting of
access to the Premises pursuant to tills Article 20 during the Early Access
Period may not be construed as Sublandlord's and/or Owner's consent to the
performance by Subtenant of Subtenant's Initial Alterations. Subtenant's access
to the Premises dming the Early Access Period shall be limited solely to the
performance of Subtenant's Initial Alterations and in no event may Subtenant use
or occupy the Premises during the Early Access Period for the conduct of any
business, and in the event that Subtenant uses or occupies the Premises for the
conduct of any business, the Commencement Date shall be deemed to be the date
that Subtenant commences business operations in the Premises for all purposes
under this Sublease. In the event that Sublandlord dete1mines, in its reasonable
discretion, that Subtenant and/or its contractors or employees are violating any
of the terms or conditions of this Sublease or the Lease, then Sublandlord may
revoke any further access to the Premises during the Early Access Period upon
notice to Subtenant until such violation is resolved to Sublandlord' s
reasonable satisfaction.
21.
Consent of Landlord to this Sublease.



21.1.    Subtenant hereby acknowledges and agrees that this Sublease is subject
to and conditioned upon Sublandlord obtaining the \VTitten consent (the
"Consent") of Owner as provided in the Lease, which Consent shall include
Owner's consent to the Parking Rights, the Signage Rights, the Conference Center
Rights and the Building Amenities Rights (each as hereinafter defined). Promptly
following the execution and delivery hereof, Sublandlord shall submit this
Sublease to Owner. Subtenant hereby agrees that it shall cooperate in good faith
with Sublandlord and shall comply with any reasonable requests made of Subtenant
by Sublandlord or Owner in the procurement of the Consent. In no event shall
Sublandlord be obligated to make any payment to O•vner in order to obtain the
Consent or the consent to any provision hereof, other than as expressly set
fo1ih in the Lease, and Subtenant shall not be obligated to make any payment to
Sublandlord or Owner in order to obtain the Consent.


21.2.    If Ovv11er shall not have executed and delivered the Consent on or
before fo1ty-five (45) days from the date of this Sublease, either party shall
have the right to cancel this Sublease on fifteen (15) days written notice to
the other (the "Cancellation Notice") and on the






--------------------------------------------------------------------------------







date ·which is fifteen (15) days after the giving of such notice, this Sublease
shall be deemed canceled and no further force or effect and neither party shall
have any liability or obligation to the other in respect thereof.
Notwithstanding the foregoing, if within fifteen (15) days after the giving of
the Cancellation Notice, the Consent by Owner is received, then the Cancellation
Notice shall be deemed null and void and the Sublease shall continue in full
force and effect.


22.Assignment , Subletting and Mortgaging.


22.1.    Subtenant shall not assign, sell, transfer (whether by operation or law
or otherwise), pledge, mortgage or otherwise encumber this Sublease or any
portion of its interest in the Premises, nor sub-sublet all or any portion of
the Premises or permit any other person or entity to use or occupy all or any
portion of the Premises, without the prior written consent of Sublandlord, which
consent may be withheld in Sublandlord's sole discretion, and Ovvner, in
accordance with all of the terms and conditions of this Sublease and the Lease.
Notwithstanding the foregoing, provided Subtenant is not in default of any of
the te1ms, covenants or conditions of this Sublease, and subject to (i) Owner's
rights pursuant to Section 5.6.1. l of the Lease, (ii) obtaining the ·written
consent of Ov.ner, if and to the extent Owner's consent is required under the
Lease, and (ii) all of the terms and conditions of this Sublease and the Lease,
including,
\.vithout limitation, this Article 22 and Section 5.6 of the Lease, Sublandlord
shall not unreasonably \Vithhold its consent to (A) one or more sub-subleases
affecting all or any portion of the Premises (provided that in no event shall
more than hvo (2) sub-subleases of the Premises be in effect any given time),
and (B) one (1) assignment of Subtenant's interest in this Sublease; provided,
that Sublandlord shall not be deemed to be unreasonably 'v\.i.thholding its
consent (x) to a proposed sub-subletting or assignment if any of the factors set
forth in Section 5.6.2(a)-(h) shall apply to the proposed sub-subtenant or
assignee, or (y) if, with respect to a proposed assignment, the proposed
assignee does not satisfy the Minimmn Net Worth Threshold (as defined below).


22.2.    If this Sublease be assigned, or if the Premises or any part thereof be
sublet, in violation of this Sublease, Sublandlord, after default by Subtenant
in its obligations hereunder beyond any applicable notice and cure periods, may
collect rent from the assignee or subtenant and apply the net amount collected
to the Rental herein reserved, but no such assignment or subletting shall be
deemed a waiver of the covenant set forth in this Section 22.2, or the
acceptance of the assignee or subtenant as a tenant, or a release of Subtenant
from the further performance and observance by Subtenant of the covenants,
obligations and agreements on the part of Subtenant to be performed or observed
herein. The consent by Sublandlord or Owner to an assignment, sale, pledge,
transfer, mortgage or subletting shall not in any way be construed to relieve
Subtenant from obtaining the express consent in ·writing, to the extent required
by this Sublease or the Lease, of Sublandlord and 0\\11er to any further
assignmen sale, pledge, transfer, mortgage or subletting.


22.3.    Either a transfer (including the issuance of treasury stock or the
creation and issuance of new stock) of a controlling interest in the shares of
Subtenant (if Subtenant is a corporation, other than a professional corporation,
or trnst) or a transfer of a majority of the total interest in Subtenant (if
Subtenant is a partnership, including a limited liability partnership, or a
limited liability company) at any one time or over a period of time through a
series of transfers,






--------------------------------------------------------------------------------







shall be deemed an assignment of this Sublease and shall be subject to all of
the provisions of th.is Sublease, including, without limitation, the
requirements that Subtenant obtain Sublandlord's and Ovmer 's prior consent
thereto. The transfer of shares of Subtenant (if Subtenant is a corporation or
trust) for purposes of this Section 22.3 shall not include the sale of shares by
officers or directors of Subtenant, or by persons O\vning outstanding shares of
Subtenant's stock which sales are effected through the "over-the-c0tmter market"
or through any recognized stock exchange.


22.4.    Subject to Owner's right pursuant to Section 5.6.4 of the Lease, if
Sublandlord shall approve any assignment of this Sublease or sublet of all or
any portion of the Premises, then (i) if an assignment is involved, Subtenant
shall pay to Sublandlord, as and when received, fifty (50%) percent of any
consideration received by Subtenant for the Premises in connection with such
assignment in excess of the Rental payable by St1btenant hereunder, after
deducting "Subtenant ' s Costs", which are defined as and expressly limited to
the reasonable legal fees, marketing costs, brokerage commissions, rent
concessions, build-out expenses and alterations allowances, if any, incurred by
Subtenant in connection with such assignment, and (ii) if a subletting is
involved, and the rents received by Subtenant under such sublease, after
deducting Subtenant's Costs incurred by Subtenant in connection with such
sublease, shall exceed the Rental reserved hereunder that are allocable to the
portion of the Premises sub-sublet by Subtenant (calculated on the basis of the
Rental set forth herein), fifty (50%) percent of such excess shall be paid by
Subtenant to Sublandlord as and when received.


22.5.    Notwithstanding anytb.ing contained inthis Article 22 to the contrary,
but subject to obtaining O•vner's consent to the extent required under the
Lease, Subtenant shall have the right, without obtaining Sublandlord's prior
consent, to assign this Sublease or to sub­ sublet the Premises or any portion
thereof (i) to any entity (hereinafter called an "Affiliate") which directly or
indirectly controls, is controlled by, or is under common control with Subtenant
(provided, however any change in control of such Affiliate whether by sale of
assets, transfer of capital stock or partnership interests (except for admission
of new shareholders or withdrawal of shareholders in the ordinary course of
Subtenant's business), merger or consolidation or otherwise, and whether
effected directly or indirectly, shall constitute an assignment of this Sublease
for v.foch the consent of Sublandlord and Owner shall be required and to which
the provisions of this Article 22 shall apply, or (ii) any entity resulting from
a merger or consolidation with Subtenant, or which acquires all or substantially
all of Subtenant's stock or assets in connection with the business being
conducted in the Premises (hereafter called a "Suni " ing Entity"), provided
that such transaction (merger, consolidation or acquisition of stock or assets)
shall not be primarily intended to effect a transfer of the subleasehold created
hereby in whole or in part and shall be for a good faith business purpose and
(x) any such Surviving Entity shall have a Tangible Net Worth (as defined
hereinafter) equal to or greater th.an the greater of (A) One Hundred Million
Dollars ($100,000,000) (the "Minimum Net
\ Vorth Th reshold"),and (B) the Tangible Net Worth of any successor to the
business conducted by Subtenant, on the date occurring immediately sixty (60)
days prior to the effective date of any such transaction , and (y) Subtenant
shall have delivered to Sublandlord at least fifteen (15) days prior to the
effective date of any such transaction, a certificate of an independent
certified public accountant of Subtenant, certifying the Tangible Net Worth
shall be in compliance with clause
(x) of this sentence (all such entities set forth in this Section are
hereinafter called "Permitted


23
7553!0v6 EXECUTION VERSION






--------------------------------------------------------------------------------







Transferees"). Nothing contained in this Section 22.5 shall excuse Subtenant
from obtaining the prior consent of O\vner to an assignment or sub-sublease
under this Section 22.5 if and to the extent required under the Lease.


22.6.    For purposes of this Article 22, (i) the term "con trol" and like
variations thereof shall mean the right to vote at least fifty percent (50%) of
the equity or beneficial interest in the entity involved, and (ii) the term
"Tangible Net \Vorth" shall mean the tangible assets that remain after deducting
liabilities (such assets shall not include intangibles such as non­ compete
covenants, goodwill and rights to patents or royalties), as determined in
accordance with United States generally accepted accounting principles,
consistently applied.


23.Personalty: Personal Property Taxes. Commencing on the Commencement Date and
throughout the Term, Subtenant shall pay when due any personal property taxes
due on Subtenant's personal property or trade fixtures located at the Premises,
including, without limitation, the Furniture (as hereinaft er defined) (the
"Personalty Tax"). Ifthe ta'\ing authority bills Sublandlord or Ow11er for the
Personalty Tax, Subtenant shall pay Sublandlord for same as additional rent due
hereunder within fifteen (15) days following Sublandlord's demand therefor.


24.Insurance. During the Tenn, Subtenant, at its sole cost and expense, shall
provide and maintain commercial general public liability and property damage
insurance with a broad form contractual liability endorsement and other
insurance required to be carried by Sublandlord in conformity with the
provisions of the Lease applicable to the Premises, including, but not limited
to, those set forth in the provisions of Sections 5.7 and 5.8 of the Lease
(collectively, "Subtenant's Insurance"). Subtenant shall cause Sublandlord,
Ov..ner, any other party which O"'ner or Sublandlord may request under the Lease
to be included as additional insureds in said policy or policies which shall
contain provisions, that the insurer endeavor to give the insureds not less than
thirty (30) days' prior written notice of any cancellation and that the act or
omission of one insured will not invalidate the policy as to the other insureds.
Subtenant shall furnish to Sublandlord a certificate or certificates of
insurance or other reasonably satisfactory evidence confirming that Subtenant's
Insurance is in effect at or before the Commencement Date and, on request, at
reasonable intervals thereafter. Ifand to the extent Owner agrees to waive the
requirement under Section 1.1 of the Lease that Subtenant maintain commercial
general liability insurance on a "per location" basis, Sublandlord agrees that
Subtenant's commercial general liability insurance required to be maintained
under this Sublease shall not be required to be maintained on a "per
location"basis.


25.Default. Inthe event Subtenant defaults in the perfo1mance of any of the
terms, covenants and conditions of this Sublease beyond any applicable notice
and cure period set forth herein or in the Lease, Sublandlord shall be entitled
to exercise any and all of the rights and remedies to which it is entitled by
law, and also any and all of the rights and remedies
specifically provided for in the Lease, which are hereby incorporated herein and
made a part hereof with the same force and effect as if herein specifically set
forth in full, and that wherever in the Lease rights and remedies are given to
Owner, the same shall be deemed given to
Sublandlord.






24
755310v6 EXECUTION VERSION






--------------------------------------------------------------------------------







26.Surrender/Restoration. On the Expiration Date, or upon any earlier
termination of this Sublease, or upon any re-entry by Sublandlord or the O\.vner
upon the Premises, Subtenant shall, at its own expense, quit and surrender the
Premises (and all keys thereto) to Sublandlord broom clean, in good order,
condition and repair except for ordinary wear and tear and damage by fire or
other casualty, condemnation or other damage which Subtenant is not responsible
for under this Sublease, together with all improvements, alterations and
modifications which have been made upon the Premises (except as otherwise
required by this Sublease or the Lease). Subtenant shall remove from the
Premises and the Building all of Subtenant's trade fixtures. equipment,
furniture and all personal property of all persons or entities claiming through
or under Subtenant (including, without limitation, the F'umi ture, and all or
other items that may be required to be removed by Ovmer and shall pay
Sublandlord on demand the cost of repairing all damage to the Premises and the
Building caused by such removal. Subtenant shall also comply with Sections 5.2
and 5.l4 of the Lease and shall remove any Subtenant Alterations, including,
without limitation, all cabling and -.v. iring installed by or on behalf of
Subtenant, which Owner has required Sublandlord to remove pursuant to Sections
5.2 and 5.14 of the Lease, and restore all damage to the Premises and the
Building caused by such removal, unless Owner provides Sublandlord with an
agreement in fonn and substance acceptable to Sublandlord in its sole and
absolute discretion releasing Sublandlord from all restoration, removal and
repair obligations with respect to Subtenant Alterations, including , without
limitation, cabling and vviring installed by Subtenant. Notwithstanding the
foregoing, Subtenant shall have no obligation to remove any alterations or
improvements installed in the Premises by or on behalf of Sublandlord.


27.
Furniture.



27.1.    . As of the date that that OV\rner delivers the Consent, Sublandlord
hereby conveys all right, title and interest of Sublandlord in and to the
furninue and equipment in the Premises as of the date of this Sublease (the
"Furniture"), vvithout any instrument of conveyance, and without recourse,
warranty or representation of any kind or nature whatsoever, express or implied,
including any warranty of fitness for any particular purpose. Subtenant shall be
liable for any sales or use ta'i:es assessed by any governmental authority in
cormection with the use and conveyance of the Furniture to Subtenant hereunder.
Notwithstanding the foregoing, Sublandlord representi; that as of the date of
this Sublease, it has title to the Furniture, free and clear of all security
interests, liens and encumbrances.


27.2.    Subtenant acknowledges that it has inspected the Furniture, is familiar
with its condition and shall accept the same in its current "AS-IS, WHERE IS"
physical condition, with all faults and defects (latent, patent or otherwise),
reasonable wear and tear from the date of this Sublease through the day
immediately preceding the Commencement Date excepted. Subtenant acknowledges
that no representations, warranties, agreements of any kind whatsoever, either
express or implied, have been made by the Brokers, Sublandlord, Sublandlord's
agents or employees or agents or anyone else acting or purporting to act on
Sublanq.Iord's behalf and Sublandlord shall have no liability to Subtenant its
agents or employees in regard to the physical or operating condition of the
Furniture, any freed.om from defects (latent, patent or othenvise), any income
or profit to be derived therefrom, any expenses in cormection '>vith the
operation, maintenance, repair or replacement thereof, the ability to


25
755310v6 EXECUTION VERSlON






--------------------------------------------------------------------------------







maintain, operate or use the Furniture, its merchantability or fitness for any
paiiicular pw-pose or use, or any other matter or thing affecting or relating to
the whole of any pa.ii thereof.


27.3.    Except to the extent resulting from the negligence or willful
misconduct of Sublandlord, its agents, employees or contractors, Subtenant
agrees to inderruuJy and save Sublandlord harmless from and against any and all
bills for labor performed and materials furnished to Subtenant and any
applicable sales and use taxes arising out of or in connection with the use and
conveyance of the Furniture to Subtenant, and from and against any and all
liens, bills or claims therefor or against the Furniture and from and against
all losses, damages, costs, expenses, suits and claims whatsoever in connection
therewith.


28.
Miscellaneous.



28.1.    This Sublease contains the entire agreement between the parties and all
prior negotiations and agreements are merged in this Sublease. Any agreement
hereafter made shall be ineffective to change, modify or discharge this Sublease
in whole or in part unless such agreement is in VvTiting and signed by the
parties hereto. No provision of this Sublease shall be deemed to have been
·waived by Sublandlord or Subtenant unless such waiver be in VvTiting and signed
by Sublandlord or Subtenant, as the case may be. The covenants and agreements
contained in this Sublease shall bind and inure to the benefit of Sublandlord
and Subtenant and their respective permitted successors and assigns.


28.2.    In the event that any provision of this Sublease shall be held to be
invalid or m1enforceable in any respect, the validity, legality or
enforceability of the remammg provisions of this Sublease shall be unaffected
thereby.


28.3.    The paragraph headings appearing herein are for purposes of convenience
only and are not deemed to be a part of this Sublease.


28.4.    Capitalized tenns used herein shall have the same meanings as are
ascribed to them in the Lease, unless otherwise expressly defined herein.


28.5.    This Sublease is offered to Subtenant for signature with the express
understanding and agreement that this Sublease shall not be binding upon either
party unless and until both parties shall have executed and Sublandlord has
delivered a fully executed copy of this Sublease to Subtenant.


28.6.    If any governmental license or permit shall be required for the proper
and lawful conduct of Subtenant's business in the Premises or any part thereof,
including, without limitation, an amendment to the certificate of occupancy,
Subtenant, at its sole cost and expense, shall duly procure, and thereafter
maintain, such license or permit and submit the same for inspection by
Sublandlord.


28.7.    Neither the partners compnsmg Sublandlord (if Sublandlord is a
partnership), nor the shareholders, partners, directors or officers of
Sublandlord or any of the foregoing (collectively, the "Sublandlord Parties")
shall be liable for the performance of Sublandlord's obligations under this
Sublease. Subtenant shall look solely to Sublandlord to
26
755310v6 EXECUTION VERSION






--------------------------------------------------------------------------------







enforce Sublandlord 's obligations hereunder and shall not seek damages against
any of the Sublandlord Parties. Subtenant shall look only to the assets of
Sublandlord for the satisfaction of Subtenant's reme.dies for the collection of
a judgmen t (or other jud icial process) requiring the payment of money by
Sublandlord in the event of any default by Sublandlord hereunder, and no
prope1iy or assets of the Sublandlord Parties shall be subject to levy,
execution or other enforcement procedure for the satisfaction of Subtenant's
remedies under or with respect to this Sublease, the relationship of Sublandlord
and Subtenant hereunder or Subtenant's use or occupancy of the Premises.


28.8.    Neither the partners comprising Subtenant (if Subtenant is a
partnership), nor the shareholders, partners, directors or officers of Subtenant
or any of the foregoing (collectively, the "Subtenant Pa rties") shall be liable
for the performance of Subtenant's obligations under this Sublease. Sublandlord
shall look solely to Subtenant to enforce Subtenant's obligations hereunder and
shall not seek damages against any of the Subtenant Parties. Sublandlord shall
look only to the assets of Subtenant for the satisfaction of Sublandlord's
remedies for the collection of a judgment (or other judicial process) requiring
the payment of money by Subtenant in the event of any default by Subtenant
hereunder, and no property or assets of the Subtenant Parties shall be subject
to levy, execution or other enforcement procedure for the satisfaction of
Sublandlord's remedies under or with respect to this Sublease, the relationship
of Subtenant and Sublandlord hereunder.


28.9.    This Sublease sha11 be governed by, and construed in accordance with,
the laws of the Commonwealth of Massachusetts.


28.l 0. This Sublease may be executed in multiple counterparts, each of which
shall be deemed and original and all of which together shall constitute a single
instrument. Delivery of a copy of this Sublease bearing a signature by facsimile
transmission or by electronic mail in "pdf ' fonnat" shall have the same effect
as physical delivery of this Sublease bearing the original signature.


29."WAIVER OF JURY TRIAL AND COUNTERCLAIMS:


29.1.    THE RESPECTIVE PARTIES HERETO SHALL At D THEY HEREBY DO WAIVE TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROlJGHT BY EITHER OF THE PARTIES
HERETO AGAINST THE OTHER ON ANY MATTERS "WHATSOEVER ARISING OUT OF OR IN ANY
\VAY CO'ECTED \VITH THIS SUBLEASE, THE RELATIONSHIP OF SUBLANDLORD AND
SUBTENANT, SUBTENANT'S USE OR OCCUPANCY OF THE PREMISES, OR FOR THE ENFORCEMENT
OF ANY REMEDY UNDER ANY STATUTE, EMERGENCY OR OTHERWISE. IF SUBLANDLORD
COMMENCES ANY SUMMARY PROCEEDING AGAINST SUBTENANT, SUBTENANT VILL NOT lNTERPOSE
ANY COUNTERCLAIM OF \VHATEVER NATURE OR DESCRIPTION IN ANY SUCH PROCEEDING
(UNLESS FAILURE TO IMPOSE SUCH COUl ff ERCLAIM WOULD PRECLUDE SUBTENANT FROM
ASSERTING IN A SEPARA.TE ACTION THE CLAIM WHICH IS THE SUBJECT OF SUCH
COUNTERCLAil\'1), AND WILL NOT SEEK TO CONSOLIDATE SUCH


27
75531Cv6 EXECUTION VERStON






--------------------------------------------------------------------------------







PROCEEDING WITH Al\Y OTHER ACTION':VHICH MAY HAVE BEEN OR WILL
BE BROUGHT IN ANY OTHER COURT BY SL"BTENANT.


29.2 . Tlill PARTIES HERETO AGREE AND CONSENT Tllr\T ANY PARTY TO THIS SUBLEASE
MAY FILE A COPY OF THIS SECTION 'WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE PARTIES TO Tllli
\:VAIVER OF THEIR RIGHT TO TRIAL BY JURY AS PROVIDED IN THIS SECTION.


30.
Securitv Deposit.



30.1.    Simultaneously '\.vith Subtenant's execution of this Sublease,
Subtenant has delivered to Sublandlord an irrevocable Letter of Credit (the
"Letter of Credit") (as hereinafter defined) in the form attached hereto as
Exhibit D, in the amount of Two Hundred Thirty-Nine Thousand Two Hundred and
58/100 Dollars ($239,200.58), as security for the full and faithful performance
and observance by Subtenant of the terms, covenants and conditions of this
Sublease.
30.2.    The Letter of Credit shall be issued by and drawable upon any
commercial bank, trust company, national banking association or savings and loan
association acceptable to Sublandlord in its sole discretion with offices for
banking purposes in either New York, NY or Tampa, FL (the "Issuing Bank"), which
has outstanding unsecured, uninsured and unguarant eed indebtedness, or shall
have issued a letter of credit or other credit facility that constitutes the
primary security for any outstanding indebtedness (which is otherwise uninsured
and Wlguaranteed), that is then rated, without regard to qualification of such
rating by symbols such
as "+" or "-" or numeric.al notation, "Aa" or better by Moody' s Investors
Service and "AA" or
better by Standard & Poor's Rating Service, and has total assets of not less
than Two Hundred Billion ($200,000,000,000) Dollars. If upon any transfer of the
Letter of Credit, any fees or charges shall be so imposed, then such fees or
charges shall be payable solely by Subtenant, and the Letter of Credit shall
specify that it is transferable without charge to Sublandlord. If Sublandlord
pays any such fees or charges, Subtenant shall reimburse Sublandlord therefor
upon demand. The Letter of Credit shall provide that it shall be automatically
renewed, without amendment or need for any other action, for consecutive periods
of one year each thereafter during the Term, as the same may be extended (and in
no event shall the Letter of Credit expire prior to the sixtieth (60th) day
following the Expiration Date), unless the Issuing Bank notifies (the
"NonRenewal Notice") Sublandlord by certified mail, return receipt requested,
not less than forty five (45) days next preceding the then expiration date of
the Letter of Credit stating that the Issuing Bank has elected not to renew the
Letter of Credit. The Issuing Bank shall agree with all beneficiaries, drawers,
endorsers, transferees and bona fide holders that drafts drawn under and in
compliance with the terms of the Letter of Credit will be duly honored upon
presentation to the Issuing Bank at an office location in New York, NY or Tampa,
FL. The Letter of Credit shall be subject in all respects to the International
Standby Practices 1998, International Chamber of Commerce Publication No. 590.


30.3.    If (a) Subtenant defaults in the payment or perfo1mance of any of the
terms, covenants or conditions of this Sublease, including without limitation,
the payment of Rental, following notice and the expiration of any applicable
cure period, or (b) Sublandlord receives a Non-Rene\val Notice, Sublandlord
shall have the right by sight draft to draw, at its
28
75531Ov6 EX"ECUT10N VERSION






--------------------------------------------------------------------------------







election, all or a portion of the proceeds of the Letter of Credit and
thereafter hold, use, apply, or retain the whole or any part of such proceed s,
(x) to the extent required for the payment of any Rental or any other sum as to
which Subtemmt is in default including (i) any sum which Sublandlord may expend
or may be required to expend by reason of Subtenant's default, and/or
(ii) any damages to which Sublandlord is entitled pursuant to this Sublease,
whether such damages accrue before or after summary proceedings or other reentry
by Sublandlord and/or
(y) pursuant to Section 30.3(b) hereof, as cash security to guaranty Subtenant's
obligations
hereunder, unless and until Subtenant delivers to Sublandlord a substitute
Leiter of Credit which meets the requirements of this Article 30, provided at
such time no default by Subtenant has occurred and is continuing beyond any
applicable notice and cure periods, in \Vhich event Sublandlord shall have no
obligation to accept such substitute Letter of Credit and shall have the right
to retain the cash proceeds. If Subtenant shall comply with all of the terms,
covenants and conditions of this Sublease, the Letter of Credit or the proceeds
thereof, as the case may be, shall be returned to Subtenant no later than sixty
(60) days after the Expiration Date and after delivery of possession of the
Premises to Sublandlord in the manner required by this Sublease and the
Sublease.


30.4.    Upon an assignment of Sublandlord's interest in this Sublease, provided
Subtenant is not in default hereunder, Sublandlord shall transfer the Letter of
Credit (or proceeds thereof) to the transferee of Sublandlord (the
"Transferee"). Within five (5) days after notice to Subtenant that Sublandlord
has assigned its interest in this Sublease, Subtenant, at its sole cost, shall
(if required by Sublandlord) anange for the transfer of the Letter of Credit to
the Transferee, as designated by Sublandlord in the foregoing notice, or have
the Letter of Credit reissued in the name of the Transferee. Upon such transfer
of the Letter of Credit, Subtenant shall look solely to the Transferee for the
return of the Letter of Credit, and thereupon, Sublandlord shall without any
further agreement between the parties be released by Subtenant from all
liability therefor , and it is agreed that the provis ions hereof shall apply to
every transfer or assignment made of the Letter of Credit to a Transferee.
Subtenant shall not assign or encumber or attempt to assign or encumber the
Letter of Credit (or proceed s thereof) and neither Sublandlord nor its
successors or assigns shall be bound by any such action or attempted assignment,
or encumbrance.


30.5.    If Subtenant defaults in the payment or performan ce of any of the
terms, covenants or conditions of this Sublease following notice and the
expiration of any applicable notice and cure period, including the payment of
Rental, Sublandlord may, at its sole option, retain, use, or apply such portion
of the Letter of Credit (or proceeds thereof) to the extent required for payment
of any (i) Fixed Rent; (ii) additional rent; (iii) other swns as to which
Subtenant is obligated to pay under this Sublease; (iv) sums that Sublandl ord
may expend or may be required to expend by reason of Subtenant's default of this
Sublease; (v) loss or damage that Sublandlord may suffer by reason of
Subtenant's default, including, without limitation, any damages incurred by
Sublandlord or deficiency resulting from the reletting of the Premises, whether
such damages or deficiency accrues before or after summary proceedings or other
reentry by Sublandlord; or (vi) costs incurred by Sublandlord in connection with
the cleaning or repair of the Premises upon expiration or earlier termination of
this Sublease.






29
75531Dv6 EXECUTJON VERSION






--------------------------------------------------------------------------------







30.6.    In no event shall Sublandlord be obligated to apply the Letter of
Credit, and Sublancllord's right to bring an action or special proceeding to
recover damages or otherwise to obtain possession of the Premises before or
after Sublandlord's declaration of the termination of this Sublease for
nonpayment ofrent or for any other reason shall not be affected by reason of the
fact that Sublandlord holds the Letter of Credit.


30.7.    The Letter of Credit shall not be a limitation on Sublandlord's damages
or other rights and remedies available under this Sublease, or at law or equity;
nor shall the Letter of Credit be a payment of liquidated damages.


30.8.    If Sublandlord uses, applies, or retains all or any portion of the
Letter of Credit (or proceeds thereof), Subtenant will restore the Letter of
Credit to its original amount (or the amount as so reduced pursuant to Section
30.11 hereof, if applicable) within five (5) business days after written demand
from Sublandlord.


30.9. Sublandlord shall not be required to keep the proceeds of the Letter of
Credit iu an interest-bearing account. Subtenant shall promptly execute any
forms which may be necessary or required by Sublandlord's depository holding
such proceeds. Subtenant shall be required to provide to Sublandlord its Federal
ta.'.C identification number which shall be required to be updated in the event
of any assignment of this Sublease as may be permitted pursuant to Article 22
hereof.


30.10. In the event any bankruptcy, insolvency, reorganization or other
creditor­ debtor proceedings shall be instituted by or against Subtenant, or its
successors or assigns, or any surety of this Sublease, the proceeds of the
Letter of Credit shall be deemed to be applied first to the payment of any Fixed
Rent and any item of additional rent due Sublandlord for all periods prior to
the institution of such proceedings, and the balance, if any, of such Letter of
Credit may be retained by Sublandlord in partial liquidation of Sublandlord's
damages.


30.11 Notwithstanding anything contained in this Article 30, on or about January
1, 2016, provided Subtenant is not then, and has never been, in default under
this Sublease following notice and the expiration of any applicable cure period,
then Sublandlord shall, at Subtenant's sole cost and expense, agree to amend the
Letter of Credit to reduce the amount thereof to One Hundred Fifty-Nine Thousand
Four Hundred Sixty-Seven and 05/100 Dollars ($159,467.05), which reduced Letter
of Credit shall remain in place and be held by Sublandlord for the remainder of
the Term hereof pursuant to the tenns of this Article 30.


31.Parking. Subject to (i) the terms and conditions of the Lease and this
Sublease, and (ii) Owner's consent to the use by Subtenant of the parking spaces
allocated to Sublandlord pursuant to in the Building parking facility allocated
to Sublandlord under Section 2.2.1 of the Lease (the "Parking Spaces"),
Subtenant may use the Parking Spaces (the "Pa rking Rights"). Subtenant shall
use the Parking Spaces for its employees at its sole risk. Subtenant shall pay
to Sublandlord, within ten (10) days of receipt of demand therefor, any and all
costs and expenses incurred by Sublandlord for the use by Subtenant of the
Parking Spaces, including, without
limitation, all parking charges, fees and taxes charged by Owner for the Parking
Spaces from time to time during the Term hei-eof, if any.


30
755310v6 EXECUTION VERSION






--------------------------------------------------------------------------------







32.Signage. Subject to (i) the te1ms and conditions of the Lease and this
Sublease, and (ii) Owner's consent to install one (A) directory listing on the
Building's main lobby directory ("Directory Listing") , (B) building standard
suite signage on the exterior of the Premises (the "Suite Signage"), and (C)
Subtenant's name and logo on the Building's Monument Sign, if any (the "Monument
Sign") (collectively, "Signage Rights"), Subtenant may have the Signage Rights
to the extent of Sublandlord's Signage Rights under the Lease.


33.Conference Center. Subject to (i) the terms and conditions of the Lease and
this Sublease, including all rules and regulations promulgated by Owner from
time to time during the Tem1, and (ii) Owner's consent to Subtenant's use of the
Conference Center (as defined in Section 8.26A of the Lease), Subtenant may use
the Conference Center to the extent Sublandlord is permitted to use the
Conference Center under the Lease, on a first-come, first-served basis in common
with other tenants and occupants of the Building (the "Co nference Center Right
s"). Subtenant shall pay to Sublandlord, within fifteen (15) days of receipt of
demand therefor, any and all costs and expenses incurred by Sublandlord for the
use by Subtenant of the Conference Center, including, without limitation,
charges billed by Owner to Sublandlord under Section 8.26B of the Lease, from
time to time during the Term hereof.


34.Building Amenities. Subject to (i) the terms and conditions of the Lease and
this Sublease, and (ii) Owner's consent to the use by Subtenant of the Amenities
(as defined in Section 8.28 of the Lease), Subtenant may use the Building
Amenities for its employees at its sole risk to the extent Sublandlord is
permitted to use the Building Amenities under the Lease (the "Building Amenities
Rights"). Subtenant shall pay to Sublandlord, with.in fifteen (15) days of
receipt of demand therefor, any and all costs and expenses incurred by
Sublandlord for the use by Subtenant of the Amenities, if any, charged by Owner
from time to time during Term.


35.
Member Limitation of Liabilitv.



35.1.    Subtenant acknowledges that Sublandlord is a limited liability company
(the "Company "). Subtenant agrees that admissions of additional members to the
Company, the death of members, and the retirement, withdrawa l or dismissal of
members from the Company shall not constitute events or conditions of breach or
default under this Sublease nor shall the same constitute an assignment of this
Sublease. Subtenant agrees that Subtenant shall not seek personal judgment
against, or levy upon the assets of, any then currently active, retired,
withdrawn, deceased or dismissed member of Sublandlord, nor against or upon the
assets of any such member's spouse, family or estate, nor against or upon the
assets of any members who are thereafter admitted to the Company (all of the
foregoing being collectively referred to herein as the "Pai-ties"), for any
amounts due or which may become due under or by reason of this Sublease, or for
the performance of any of the obligations of Sublandlord under this Sublease.
Subtenant agrees that it shall be entitled to proceed only against the Company
and the assets of the Company for any such amounts or for the performance of any
such obligations. Subtenant agrees that for the purposes of the foregoing, the
assets of the Company shall not include (i) any negative capital accounts which
may from time to time exist inthe Company, (ii) any obligation of any of the
Parties to contribute capital to the Company, pursuant to the operating
atJ,ieement of the Company or otherwise, or (iii) any right which the Company or
any trustee or similar person may otherwise have on behalf of the Company to
require contribution from any of the Parties to


31
755310v6 EXECUTION VERSJON






--------------------------------------------------------------------------------







satisfy debts of the Company in any bankruptcy, reorganization, or similar
proceeding involving the Company. Nothing contained herein shall constitute a
waiver or release of any of Sublandlord's obligations under this Sublease or of
any of the Subtenant's remedies against Sublandlord under this Sublease or limit
the right of Subtenant to name any partner, fmmer member, or future member of
the Company as a party in any action or suit by Subtenant against Sublandlord to
the extent that applicable state law or court rules or procedures require
Subtenant to name the members (rather than the Company entity) as parties in
order to obtain judgment against, or proceed against, the Company or the assets
of the Company; provided, however, that no judgment resulting from any such suit
or action shall be enforced against any such member personally or against any
assets of such member


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
















































































32
755310v6 EXECUTION VERSION






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement of
Sublease as of the day and year first above wTitten.


SUBLANDLORD:


PRICEWATERHOUSECOOPERS PRTM MANAGEMENT CONSULTANTS, LLC




By:_
     __ Name:

Title:




[pwcsubleasefinalversi_image4.jpg]SUBTENANT: CARE.COM, INC.




























































--------------------------------------------------------------------------------









33
755310v6 EXECUTION VERSION






--------------------------------------------------------------------------------











EXHIBIT A
FORM OF COMMENCEMENT DATE AGREEMENT COMMENCEMENT DATE AGREEMENT
TlllS COi\!IMENCEIVlENT DATE AGREEMENT (this "Agreement") is dated as of day
of        , 2014, by and between PRICEWATERHOUSECOOPERS PRTM
MANAGEMENT    CONSULTANTS,    LLC    ("Sublandlord"),    and    CARE.COM,    INC.
("Subtenant").




WITNESSETH:


WHEREAS, Sublandlord and Subtenant are parties to that certain Agreement of
Sublease dated as of JW1e _, 2014 (the "Sub lease"), pursuant to which
Sublandlord subleases to Subtenant, and Subtenant subleases from Sublandlord,
the entire fifth (5th) floor of the building located at 77 Fourth Avenue,
Waltham, MA 02451 (the "Premises") on the terms and conditions set forth in the
Sublease;


WHEREAS, Sublandlord, Subtenant and BP Fourth Avenue, L.L.C. ("0-wner") have
executed and delivered that certain Consent to Sublease dated as of    (the
"0\'\-11er Consent"), pursuant to which Owner has consented to the Sublease on
the terms and conditions set forth in the Owner Consent; and


·wHEREAS, pursuant to Section 2.1 of the Sublease, the parties desire to enter
into this Agreement to confirm the delivery of the Premises by Sublandlord, the
Commencement Date and the date that the payment of Fixed Rent commences under
the Sublease.


NO\V THEREFORE, in consideration of the mutual promises and undertakings of the
parties as set forth herein, the parties hereby agree as follows:


1.Capitalized Terms. All capitalized terms used in this Agreement and not
otherwise defined shall have the meanings ascribed to such terms in the
Sublease.


2.
Commencement Date.    The Commencement Date of the Sublease is





3.Delivery of Premises. Subtenant acknowledges that Sublandlord delivered the
Premises to Subtenant on    in accordance with the terms of the Sublease and
Subtenant has accepted the Premises.






--------------------------------------------------------------------------------









4.Ratification of Sublease. All of the terms and conditions of the Sublease ore
hereby ratified and confirmed, and remain in full force and effect


5.Inconsistent Terms. Except to the extent expressly stated in this Agreement,
if any tenns of this Agreement conflict with any of the terms of the Sublease,
the terms of the Sublease shall control.


6.Counterparts. This Agreement may be executed in multiple counterpaiis, each of
which shall be deemed and original and all of which together shall constitute a
single instrument. Delivery of a copy of this Agreement bearing a signature by
facsimile transmission or by electronic mail in "pdf ' format" shall have the
same effect as physical delivery of this Agreement bearing the original
signature.


IN WITNESS WHEREOF this Commencement Date Agreement has been duly executed by
the parties as of the date first written above.


PRICE'WATERHOUSECOOPERS PRTM l'v1ANAGEMEKT CONSULTANTS, LLC
By:
_ Name:

Title: CARE.COM, INC.
By:------------
Name:
Title:






--------------------------------------------------------------------------------











EXHIBIT B


PROPOSED SPACE PLAN


[ATTACHED]






--------------------------------------------------------------------------------



[floora03.jpg]




--------------------------------------------------------------------------------















--------------------------------------------------------------------------------







EXHIBIT C REDACTED LEASE [ATTACHED]








































































37


755310v6 EXECUTION VERSION






--------------------------------------------------------------------------------





[pwcsubleasefinalversi_image7.gif]


77 FOURTH AVENUE WALTHAM, MASSACHUSETTS




LEASE DATED AS OF JUNE I, 2007




THIS INSTRUMENT IS AN INDENTURE OF LEASE in which the Landlord and the Tenant
are the parties hereinafter named, and which relates to space in a certain
building (the "Building") known as, and with an address at, 77 Fourth Avenue,
Waltham, Massachusetts.
The parties to this Indenture of Lease hereby agree with each other as follows:




ARTICLE I REFERENCE DATA


1.1
Subjects Referred To



Each reference in this Lease to any of the following subjects shall be construed
to incorporate the data stated for that subject inthis Article:


Landlord:    BP Fonrth Avenue, L.L.C.,
a Delaware limited liability company


Landlord's Original Address    c/o Boston Properties Limited Partnership
Prudential Tower
800 Boylston Street, Suite 1900
Boston, MA 02199-8103




Landlord's Construction
· Representative:

Richard Monopoli, or such other party as Landlord may designate to Tenant by
written notice





Tenant:
Pittiglio, Rabin, Todd & McGrath, Inc., a Massachusetts corporation



Tenant's Original Address:    I 050 Winter Street,
Waltham, Massachusetts 02451


Tenant's Construction Representative:    Susan Kantor, or such other party as
Tenant may designate to Landlord by written notice




--------------------------------------------------------------------------------











GSDOCS\1689479.11 5/25/2007






--------------------------------------------------------------------------------















Estimated Base Building Completion Date:


Estimated Commencement Date: Commencement Date:
First Outside Completion Date: Second Outside Completion Date: Occupancy Date:














Rent Commencement Date:


Estimated Rerit Commencement Date:


Term (Sometimes Called the "Original Term"):
















Extension Options:






The Site:










The Building:
 

February 1, 2008




May 1, 2008





--------------------------------------------------------------------------------





As defined in Section 2.4 As defined in Section 3.2 As dermed in Section 3.2
Subject to the provisions of Section 3.2, the earlier of (i) March I, 2009,
provided that for each day that the Commencement Date is later than May 1, 2008,
the foregoing
date of March 1, 2009 shall be extended day-for-day; or (b) the date Tenant
occupies all or any portion of the Premises for the conduct of business.


Thirty (30) days after the Occupancy Date April I, 2009
The period commencing on the Commencement Date and expiring on the last day of
the one hundred twentieth (!20th) calendar month after the Rent Commencement
Date (plus the partial month, if any, immediately following the
Commencement Date) ("Expiration Date"), unless extended or sooner terminated as
provided in this Lease.


Two (2) periods of five (5) years each as provided in and on the terms set forth
in Section 8.20 hereof.


That certain parcel ofland known as and numbered 77 Fourth Avenue, Waltham,
Middlesex County, Massachusetts, being more particularly described in Exhibit A
attached hereto.


The Building known as and numbered 77







--------------------------------------------------------------------------------









Fourth Avenue, Waltham, Massachusetts.




Tenant's Space:








Number of Parking Spaces:




Annual Fixed Rent:

The entire fifth (5'h) floor of the Building in accordance with the floor plan
annexed hereto as Exhibit D and incorporated herein by reference.


To be provided at the rate of 3.4 spaces per 1,000 of Rentable Floor Area of the
Premises.







(a)
Initial Te1m: Period

 

Per Rentable Square Annual Fixed Rent Monthly Fixed Rent    Square Foot Rent



Commencement Date through the day before the Rent




--------------------------------------------------------------------------------



-
Commencement Date:    [pwcsubleasefinalversi_image8.gif]
[pwcsubleasefinalversi_image9.gif]
Rent Commencement Date through Lease
Year 3:    [pwcsubleasefinalvers_image10.gif] [pwcsubleasefinalvers_image11.gif]
Lease Years 4
through 6:    [pwcsubleasefinalvers_image12.gif]
[pwcsubleasefinalvers_image13.gif]
[pwcsubleasefinalvers_image14.gif][pwcsublege15.gif][pwcsubleasefinalvers_image16.gif]Lease
Year 7:    [pwcsubleasefinalvers_image17.gif] [pwcsubleasefinalvers_image18.gif]
Lease Year 8 through
Expiration Date:


(b)    Extended Term(s): During the extension option periods (if exercised), as
determined pursuant to Section 8.20.




Lease Year:

For purposes hereof, "Lease Year" shall mean a twelve-(12)-month period
beginning on the Occupancy Date or an anniversary of the Occupancy Date, except
that if the Occupancy Date does not fall on the first day of a calendar month,
then the first Lease Year shall begin on the Occupancy Date and end on the last
day of the month containing the first anniversary







--------------------------------------------------------------------------------









of the Occupancy Date, and each succeeding Lease Year shall begin on the day
following the last day of the prior Lease Year.




Base Operating Expenses:








Base Taxes:


































































Tenant Electricity:




Additional Rent:





--------------------------------------------------------------------------------




Landlord's Operating Expenses (as hereinafter defined in Section 2.6) for
calendar year 2009, being January 1, 2009
through December 31, 2009.


Landlord's Tax Expenses (as hereinafter defined in Section 2.7), representing a
fully-assessed building (which will be determined in conjunction with the
Waltham Tax Assessor's Office), for fiscal tax year 2010, being July 1, 2009
through June 30, 2010, provided that in the event the base building certificate
of occupancy for the Building shall not have been issued by December 31, 2008,
then Base Taxes shall be Landlord's Tax Expenses, representing a fully-assessed
building, for the fiscal tax year next following the first January Iafter such
certificate of occupancy is issued. By way of example only, if the certificate
of occupancy is issued on February 15, 2009, then Base Taxes shall be based upon
fiscal tax year 2011, which begins on July 1, 2010, and which therefore is the
first fiscal tax year next following the first January 1 after the certificate
of occupancy is issued (being January I, 2010). Notwithstanding the
foregoing, in no event shall the Base Taxes be less than the average taxes, on a
psf basis, for the fiscal year on which the Base Taxes are computed for the
following properties in Waltham, Massachusetts: 201 Jones Road, 230 CityPoint,
and 200 West Street.


Initially as provided in Section 2.5 subject to adjustment as provided in
Section 2.8.


All charges and other sums payable by Tenant as set forth in this Lease, in







--------------------------------------------------------------------------------









addition to Annual Fixed Rent.


Rentable Floor Area of Tenant's Space (Sometimes Also Called
Rentable Floor Area of the Premises):    36,174 square feet, subject to the
provisions of Section 2.1 hereof.


Total Rentable Floor Area of the
Building:    209,707 square feet.


Permitted Use:    General office purposes.




Initial Minimum Limits of Tenant's Corumercial General Liability:

$5,000,000.00 combined single limit per occurrence on a per location basis.


Security Deposit:    -in
 





form ofa Letter of



Broker(s):    CB Richard Ellis Group, Inc.
the
bject to reduction as set forth in Section 8.21 of the Lease.


Guarantor:    None.


1.2
Exhibits







--------------------------------------------------------------------------------



There are incorporated as part of this Lease: Exhibit A
Description of Site

Exhibit B-1    Base Building Specifications


Exhibit B-2    Tenant Plan and Working Drawing Requirements Exhibit
C    Landlord's Services
Exhibit D    Floor Plan


Exhibit E    Form of Declaration Fixing Specific Dates


Exhibit F    Form of Lien Waivers


Exhibit G    Form of Letter of Credit


Exhibit G-1    Alternate Approved Form of Letter of Credit Exhibit H    Form of
Notice of Lease






--------------------------------------------------------------------------------











Exhibit I    Form of Confidentiality Agreement


Exhibit J    Broker Determination of Annual Market Rent


Exhibit K    Conference Center


Exhibit L    Monument Sign Conceptual Plan


Exhibit M    Infrastructure Improvements Conceptual Plan Exhibit N    Roof
Location for Emergency Generator
1.3
Table of Articles and Sections

ARTICLE I REFERENCE DATA    1
1.1    Subjects Referred To    1
1.2
Exhibits    5

1.3
Table of Articles and Sections    6

ARTICLE II BUILDING, PREMISES, TERM AND RENT    8
2.1
The Premises    8

2.2
Rights to Use Common Facilities    15

2.3
Landlord's Reservations    16

2.4
Habendum    16

2.5
Fixed Rent Payments    16

2.6
Operating Expenses    18

2.7
Real Estate Taxes    24

2.8
Tenant Electricity    27

ARTICLE III CONSTRUCTION    29
3.1
Landlord's Work    29

3.2
Tenant's Remedies Based on Delays in Landlord's Work    30

3.3
Tenant's Work    32

3.4
Quality and Performance of Work    33

3.5
Landlord's Contribution    34

3.6
Landlord's Test Fit Allowance    35

3.7
Landlord' s Special Allowance    35

ARTICLE N LANDLORD'S COVENANTS; INTERRUPTIONS AND DELAYS    35
4.1
Landlord Covenants    35

4.2
Interruptions and Delays in Services and Repairs, Etc    37

4.3
Landlord's Insurance    39

4.4
Landlord's Indemnity    39





--------------------------------------------------------------------------------



ARTICLE V TENANT'S COVENANTS    40






--------------------------------------------------------------------------------



5.1
Payments    40

5.2
Repair and Yield Up    40

5.3
Use    40

5.4
Obstructions; Items Visible From Exterior; Rules and Regulations

..................................
..................................................................... 41
5.5
Safety Appliances    42

5.6
Assigmnent; Sublease    42

5.7
Indemnity; Insurance    48

5.8
Personal Property at Tenant's Risk    49

5.9
Right of Entry    49

5.10
Floor Load; Prevention of Vibration and Noise    49

5.11
Personal Property Taxes    50

5.12
Compliance with Laws    50

5.13
Payment of Litigation Expenses    50

5.14
Alterations    50

5.15
Vendors    53

5.16
Patriot Act    53

ARTICLE VI CASUALTY AND TAKING    54
6.1
Damage Resulting from Casualty    54

6.2
Uninsured Casualty    55

6.3
Rights of Termination for Taking    56

6.4
Award    57

ARTICLE VII DEFAULT    58
7.1
Tenant's Default    58

7.2
Landlord's Default    62

ARTICLE VIII MISCELLANEOUS PROVISIONS    62
8.1
Extra Hazardous Use ............'    62

8.2
Waiver    62

8..3    Cumulative Remedies    63
8.4
Quiet Enjoyment    63

8.5
Notice to Mortgagee and Ground Lessor.    64

8.6
Assignment of Rents    64

8.7
Surrender    65

8.8
Brokerage    65

8.9
Invalidity of Particular Provisions    65

8.10
Provisions Binding, Etc    66

8.11    Recording; Confidentiality
........................................................,.. 66
8.12
Notices    66

8.13
When Lease Becomes Binding    67

8.14
Section Headings    67

8.15
Rights of Mortgagee    67

8.16
Status Reports and Financial Statements    68

8.17
Self-Help    69







--------------------------------------------------------------------------------



8.18    Holding Over ··-·····-··-·-···-··········-··-·············-····-    69
8.19
Non-Subrogation    70

8.20
Extension Option    70

8.21    Security Deposit
...............·-·-··················----····--··-    72
8.22
Late Payment    74

8.23
Tenant's Payments    75

8.24
Waiver of Trial By Jury    75

8.25
Governing Law    75

8.26
Conference Center    75

8.27
Rooftop Rights    76

8.28    Building Amenities.·························-···-·--···--    76
8.29
Infrastructure Improvements    77

8.30
Emergency Generator.    77

8.31
Reasonableness    80

ARTICLE II
BUILDING. PREMISES. TERM AND RENT


2.1
The Premises



Landlord hereby demises and leases to Tenant, and Tenant hereby hires and
accepts from Landlord, Tenant's Space in the Building excluding exterior faces
of exterior walls, the common stairways and stfilrwells, elevators and elevator
wells, fan rooms, electric and telephone closets, janitor closets, freight
elevator vestibules, and pipes, ducts, conduits, wires and appurtenant fixtures
serving exclusively or in common other parts of the Building and if Tenant's
Space includes less than the entire rentable area of any floor, excluding the
common corridors, elevator lobbies and toilets located on such floor.


Tenant's Space with such exclusions is hereinafter referred to as the
"Premises". The term "Building" means the Building identified on the first-page,
and which is the subject of this Lease (it being understood and agreed that if
any other buildings are ever constructed on the Site, the calculation of
Operating Expenses Allocable to the Premises (as defined in Section 2.6 below)
and Landlord's Tax Expenses Allocable to the Premises (as defined in Section 2.7
below) shall be equitably adjusted to reflect such other buildings' share of
common expenses for the Site); the term "Site" means all, and also any part of
the land described in Exhibit A, plus any additions or reductions thereto
resulting from the change of any abutting street line and all parking areas and
structures from time to time located on the Site. The term "Property" means the
Building and the Site. Inthe event Landlord elects to construct additional
buildings on the Site or make changes to the current configuration of the Site
(collectively, "Site Changes"), Landlord shall not be permitted to make any Site
Changes which materially and adversely affect Tenant's current views from the
Premises or otherwise materially and adversely affect Tenant's use and enjoyment
of the Premises.






--------------------------------------------------------------------------------









Subject to Landlord's reasonable security procedures, Tenant shall have access
to the Premises twenty-four (24) hours per day, seven (7) days per week, three
hundred sixty­ five (365) days per year, except as may otherwise be expressly
provided herein.


2.1.1
Tenant's Initial Right of First Offer



(A)    Conditions to Exercise of Tenant's Rights. On the conditions (which
conditions Landlord may waive by written notice to Tenant at any time) that (i)
as of both the time that any portion of the Initial First Offer Space first
becomes available and as of the Commencement Date in respect of such portion of
the Initial First Offer Space, that no "Event of Default" (as defined in Section
7.1 of the Lease) of Tenant exists, (ii) as of the Commencement Date in respect
of the Initial First Offer Space, Tenant has not assigned Tenant's interest in
the Lease or subleased more than fifty percent (50%) of the Premises, except in
either case to a Permitted Transferee (as defined in Section 5.6.l of the
Lease), and (iii) as of both the time that any portion of the Initial First
Offer Space first becomes available and as of the Commencement Date in respect
of said portion of the Initial First
Offer Space, the Lease is still in full force and effect, Tenant shall have the
Initial Right of First Offer to lease the Initial First Offer Space, as
hereinafter set forth.


(B)    Definition of Initial First Offer Space. For the purposes hereof, the
"Initial First Offer Space" shall be defined as any separately demised space
(meaning thereby any space which has been separately demised imniediately prior
to the date of Landlord's Initial First Notice (defined below) or which Landlord
decides it desires to separately demise), (i) which is located on either Floor 4
or Floor 6 of the Building, (ii) which becomes available for lease (as
hereinafter defined) during the initial lease-up of Floor 4 and 6, and (iii)
which if leased to a third party would leave less than 20,000 contiguous
rentable square feet on Floor 4 and Floor 6 in the aggregate remaining unleased
(i.e., this condition (iii) would not be fulfilled by a lease of the last
remaining space on either Floor 4 or Floor 6, so long as at least 20,000
contiguous rentable square feet remained unleased on the other floor).


(C)    Definition of Available for Lease; Landlord's Initial First Notice. When
the Initial First Offer Space becomes available for lease, as hereinafter
defined, Landlord shall notify Tenant ("Landlord's Initial First Notice") of the
availability of such space, which notice shall contain the size, location and
date of availability of such Initial First Offer Space. For the purposes hereof,
the Initial First Offer Space shall be deemed "available for lease" when
Landlord has received a bona fide request for a proposal from a third party to
lease said space. Inthe event that said request for a proposal is for premises
containing less than 15,000 rentable square feet, Landlord. shall nonetheless
designate to Tenant an Initial First Offer Space containing not less than 15,000
rentable square feet.


(D)
Procedures for Exercising Initial Right of First Offer.







--------------------------------------------------------------------------------









(1)    Within ten (IO) business days after Tenant's receipt of Landlord's
Initial First Notice, Tenant shall notify Landlord ("Tenant's Initial Response")
that either it may be interested in leasing such space and would like Landlord
to advise it of the terms upon which Landlord is willing to so lease such space
or that Tenant is not interested in leasing such space. IfTenant fails timely to
give Tenant's Initial Response, then Tenant shall have no further right to lease
the Initial First Offer Space except as set forth in Section 2.1.2 below, if
applicable.
If Tenant notifies Landlord in Tenant's Initial Response that it may be
interested in leasing the Initial First Offer Space so offered, Landlord shall
provide the terms to Tenant ("Landlord's Initial Offer") within ten (10)
business days of Tenant's Initial Response. Landlord's Initial Offer shall be
based upon the Annual Fixed Rent, hereinafter set forth, and other business
terms upon which Landlord is willing to lease such space, provided, however,
that the term for which such
Initial First Offer Space shall he leased to Tenant shall be coterminous with
the Term of this Lease.


(2)    If Tenant leases the Initial First Offer Space during Lease Year I,
Tenant shall pay Annual Fixed Rent therefor at the same per-rentable-square-foot
amounts payable for the Premises during the Term of this Lease, and Base Taxes
and Base Operating Expenses shall be as set forth in Section 1.1 hereof. If
Tenant leases the Initial First Offer Space at any time after Lease Year 1, the
Annual Fixed Rent, Base Taxes and Base Operating Expenses for the Initial First
Offer Space shall be as set forth in Landlord's Initial Offer, provided that the
Annual Fixed Rent in Landlord's Initial Offer shall be based npon Annual Market
Rent,
as defined in Section 8.20 hereof, and except as set forth below in this Section
2.1.1.


(3)    If Tenant wishes to exercise Tenant's Initial Right First Offer, Tenant
shall do so, if at all, by giving Landlord a notice ("Tenant's Initial RFO
Exercise Notice") within fifteen (15) days after receipt of Landlord's Initial
Offer. Tenant's Initial RFO Notice shall specify the Required Portion (as
hereinafter defined) of such space, and (in the case of a lease of Initial First
Offer Space after Lease Year 1) whether or not Tenant disputes that the Annual
Fixed Rent
specified in Landlord's Initial Offer is the Annual Market Rent ("Rent
Dispute"). For purposes hereof, the "Required Portion" shall be between 5,000
and 15,000 rentable square feet, as designated by Tenant in Tenant's Initial RFO
Exercise Notice. If Tenant specifies a Required Portion that is less than the
entire amount of such space, the location and layout of such Required Portion
shall be determined by Landlord, in the exercise of its commercially reasonable
judgment.


(4)    If Tenant shall give Tenant's Initial RFO Exercise Notice that does not
indicate a Rent Dispute, the same shall constitute an agreement to lease the
Required Portion upon all of the same terms and conditions in this Lease, except
(i) to the extent inconsistent with the provisions of this Section 2.1.1, and
(ii) to the extent inconsistent with snch other business terms set forth in
Landlord's Initial Offer, and (iii) that the Annual Fixed Rent shall be the
amount specified in




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------









Landlord's Initial Offer, and although such agreement shall be self-executing,
Tenant shall enter into an instrument in writing memorializing such leasing
within thirty (30) days after submission thereof by Landlord.


(5)If Tenant shall give Tenant's Initial RFO Exercise Notice that does indicate
a Rent Dispute, the parties shall negotiate in good faith for a period of twenty
(20) days ("Negotiation Period") to reach agreement on the Annual Fixed Rent.
Ifthe parties reach such agreement within the Negotiation Period, then the same
shall constitute an agreement to lease the Required Portion upon all of the same
terms and conditions in this Lease, except (i) to the extent inconsistent with
the provisions of this Section 2.1.l, and (ii) to the extent inconsistent with
the business terms set forth in Landlord's Initial Offer, and (iii) that the
Annual Fixed Rent shall be the amount so agreed to by the parties; and although
such agreement shall be self-executing, Tenant shall enter into an instrument in
writing memorializing such leasing within thirty (30) days after submission
thereof by Landlord.


(6)IfTenant shall give Tenant's Initial RFO Exercise Notice that does indicate a
Rent Dispute, and the parties do not reach agreement on the Annual Fixed Rent
during the Negotiation Period, then Tenant shall have the right, for a period of
five (5) business days after the expiration of the Negotiation Period, (i) to
deliver to Landlord a notice ("Tenant's Rescission Notice") rescinding Tenant's
Initial RFO Exercise Notice, or (ii) to deliver to Landlord a request ("Broker
Detennination Request") for a broker determination of Annual Market Rent in
accordance with the provisions of Section 8.20 and Exhibit J hereof.


(7)If Tenant timely gives Tenant's Rescission Notice, then Tenant's Initial RFO
Exercise Notice shall be ofno further force and effect, and the provisions of
Section 2.1.l(D)(IO) shall apply.


(8)If Tenant timely gives a Broker Determination Request, then the same shall
constitute an agreement to lease the Required Portion upon all of the same terms
and conditions in this Lease, except (i) to the extent inconsistent with the
provisions of this Section 2. 1.1, and (ii) to the extent inconsistent with the
business terms set forth in Landlord's Initial Offer, and (iii) that the Annual
Fixed Rent shall be the Annual Market Rent as determined by the broker
detennination; and although such agreement shall be self-executing, Tenanf shall
enter into an instmment in writing memorializing such leasing within thirty (30)
days after submission thereof by Landlord.    ·


(9)If Tenant fails to timely give either a Tenant's Rescission Notice or a
Broker Determination Request, Tenant shall be deemed to have given a
Tenant's Rescission Notice.






--------------------------------------------------------------------------------



(JO)    IfTenant shall not lease the Initial First Offer Space pursnant to
Sections 2.1.l(D) (4), (5), (8) or (9), Landlord shall be free for two hundred
ten






--------------------------------------------------------------------------------









(210) days after the date of Landlord's Initial Offer to lease the Initial First
Offer Space to any party, provided that (i) if Landlord desires to lease the
Initial First Offer Space at a net effective rent less than ninety percent (90%)
of that contained in Landlord's Initial Offer, or (ii) if Landlord does not so
lease such space during such two-hundred-ten-(210)-day period, Landlord shall
again offer to lease such Initial First Offer Space to Tenant pursuant to the
provisions of this Section 2.1.1, and the terms of this Section 2.1.1 shall
continue to apply to such Initial First Offer Space. After Landlord has leased
the Initial First Offer Space to a third party in accordance with the provisions
of this Section 2.1.1, Tenant shall have no further right to lease any space
pursuant to this Section 2.1.1 (the parties
intending that Tenant's rights under this Section 2.1.1 shall be a one-time
right), but the provisions of Section 2.1.2 below shall continue to apply.


(11)    Time is of the essence of this Section 2.1.1.


2.1.2
Tenant's Continuing Right of First Offer



(A)    On the conditions (which conditions Landlord may waive by written notice
to Tenant at any time) that (i) as of both the time that any portion of the
First Offer Space first becomes available and as of the Commencement Date in
respect of such portion of the First Offer Space, no Event of Default of Tenant
exists, (ii) as of the Commencement Date in respect of the First Offer Space,
Tenant has not assigned Tenant's interest in the Lease or subleased more than
sixty-seven percent (67%) of the Premises, except in either case to a Permitted
Transferee, and (iii) as of both the time that any portion of the First Offer
Space first becomes available and as of the Commencement Date in respect of said
portion of the First Offer Space, the Lease is still in full force and effect,
Tenant shall have the Right of First Offer to lease the First Offer Space, as
hereinafter set forth.


(B)    Definition of First Offer Space. For the pnrposes hereof, the "First
Offer Space" shall be defined as any separately demised space on Floor 4 of the
Building, which becomes available for reletting (as hereinafter defined) after
the initial lease-up of Floor 4.


(C)    Definition of Available for Reletting; Landlord's First Notice. When the
First Offer Space becomes available for reletting, as hereinafter defined,
Landlord shall notify Tenant ("Landlord's First Notice") of the availability of
such space. For the purposes hereof, First Offer Space shall be deemed
"available for reletting" when Landlord, in its sole judgment, determines that
the then-current tenant of such First Offer Space will vacate the First Offer
Space. Tenant acknowledges that Landlord's grant of extension, expansion or
first offer rights to the first tenant other than Tenant occupying particular
premises on the fourth (4'h) floor of the Building (a "First Generation Tenant")
is and shall be superior to Tenant's right under this Section 2.1.2, and that
Landlord's grant of extension rights to any tenant other than a First Generation
Tenant occupying premises on




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------









the fourth (41h) floor of the Building is and shall be superior to Tenant's
rights under this Section 2.1.2. Tenant acknowledges that as of the date hereof,
the First Offer Space is presently vacant and that (except as set forth in
Section 2.1.1) the First Offer Space will not be deemed available for reletting
until after the space has been initially leased to a third party.


(D)
Procedures for Exercising Continuing Right of First Offer.



(I)    Within ten (10) business days after Tenant's receipt of Landlord's First
Notice, Tenant shall notify Landlord ("Tenant's Response") that either it may be
interested in leasing such space and would like Landlord to advise it of the
terms upon which Landlord is willing to so lease snch space or that Tenant is
not interested in leasing such space. If Tenant fails timely to give Tenant's
Response, then Tenant shall have no further right to lease the First Offer Space
except as set forth in Section 2.1.2(D)(10) below. IfTenant notifies Landlord in
Tenant's Response that it may be interested in leasing the First Offer Space so
offered, Landlord shall provide the terms to Tenant ("Landlord's Offer") within
ten (10) business days of Tenant's Response. Landlord's Offer shall be based
upon the Annual Fixed Rent, hereinafter set forth, and othet business terms upon
which Landlord is willing to lease such space, provided, however, that the term
for which such First Offer Space shall be leased to Tenant shall be coterminous
with the Term of this Lease.


(2)The Annual Fixed Rent, Base Taxes and Base Operating Expenses for the First
Offer Space shall be as set forth in Landlord's Offer, provided that the Annual
Fixed Rent in Landlord's Offer shall be based upon Annual Market Rent, as
defined in Section 8.20 hereof, and except as set forth below in this Section
2.1.2.


(3)IfTenant wishes to exercise Tenant's Right First Offer, Tenant shall do so,
if at all, by giving Landlord a notice ("Tenant's RPO Exercise Notice") within
fifteen (15) days after receipt of Landlord's Offer. Tenant's RPO Notice shall
specify whether or not Tenant disputes that the Annual Fixed Rent specified in
Landlord's Offer is the Ammal Market Rent ("Rent Dispute").


(4)If Tenant shall give Tenant's RPO Exercise Notice that does not indicate a
Rent Dispute, the same shall constitute an agreement to lease the First Offer
Space upon all of the same terms and conditions in this Lease, except (i) to the
extent inconsistent with the provisions of this Section 2.1.2, and (ii) to the
extent inconsistent with such other business terms set forth in Landlord's
Offer, and (iii) that the Annual Fixed Rent shall be the amount specified in
Landlord's Offer, and although such agreement shall be self-executing, Tenant
shall enter into an instrument in writing memorializing such leasing within
thirty (30) days after submission thereof by Landlord.


(5)
IfTenant shall give Tenant's RPO Exercise Notice that does





--------------------------------------------------------------------------------









--------------------------------------------------------------------------------









indicate a Rent Dispute, the parties shall negotiate in good faith for a period
of twenty (20) days ("Negotiation Period") to reach agreement ou the Annual
Fixed Rent. Ifthe parties reach such agreement within the Negotiation Period,
then the same shall constitute an agreement to lease the First Offer Space upon
all of the same terms and conditions in this Lease, except (i) to the extent
inconsistent with the provisions of this Section 2.1.2, and (ii) to the extent
inconsistent with the business terms set forth in Landlord's Offer, and (iii)
that the Annual Fixed Rent shall be the amount so agreed to by the parties; and
although such agreement shall be self-executing, Tenant shall enter into an
instrument in writing memorializing such leasing within thirty (30) days after
submission thereof by Landlord.


(6)IfTenant shall give Tenant's RFO Exercise Notice that does indicate a Rent
Dispute, and the parties do not reach agreement on the Annual Fixed Rent during
the Negotiation Period, then Tenant shall have the right, for a period of five
(5) business days after the expiration of the Negotiation Period, (i) to deliver
to Landlord a notice ("Tenant's Rescission Notice") rescinding Tenant's RFO
Exercise Notice, or (ii) to deliver to Landlord a request ("Broker Determination
Request'') for a broker determination of Annual Market Rent in accordance with
the provisions of Section 8.20 and Exhibit J hereof.


(7)If Tenant timely gives Tenant's Rescission Notice, then Tenant's RFO Exercise
Notice shall be of no further force and effect, and the provisions of Section 2.
l.2(D)(10) shall apply.


(8)IfTenant timely gives a Broker Determination Request, then the same shall
constitute an agreement to lease the First Offer Space upon all of the same
terms and conditions in this Lease, except (i) to the extent inconsistent with
the provisions of this Section 2.1.2, and (ii) to the extent inconsistent with
the business terms set forth in Landlord's Offer, and (iii) that the Annual
Fixed Rent shall be the Annual Market Rent as determined by the broker
determination; and although such agreement shall be self-executing, Tenant shall
enter into an instrument in writing memorializing such leai;ing within thirty
(30) days after submission thereof by Landlord.


(9)If Tenant fails to timely give either a Tenant's Rescission Notice or a
Broker Determination Request, Tenant shall be deemed to have given a
Tenant's Rescission Notice.


(10)IfTenant shall not lease the First Offer Space pursuant to Sections 2.1.2(D)
(4), (5), (8) or (9), Landlord shall be free to lease the First Offer Space to
any party. Ifduring the Term said First Offer Space again becomes available for
reletting, Landlord shall again offer to lease such First Offer Space to Tenant
pursuant to the provisions of this Section 2.1.2 and the terms of this Section
shall continue to apply to such First Offer Space.


(11)
Landlord shall have no obligation to offer space to Tenant which







--------------------------------------------------------------------------------











becomes available for reletting during the last three (3) years of the
then-current Term of the Lease unless there is an unexercised Extension Option
remaining. In such case, Landlord shall offer said space to Tenant in accordance
with this Section 2.1.2, but Tenant shall only be pe1mitted to lease such space
if, simultaneously with the delivery of Tenant's RFO Exercise Notice, it also
delivers Tenant's Extension Exercise Notice, as defined in Section 8.20 hereof,
in accordance with the terms of Section 8.20(D) hereof.


(12)    Time is of the essence of this Section 2.1.2.


2.2
Rights to Use Common Facilities



Subject to Landlord's right to change or alter any of the following in
Landlord's discretion as herein provided, Tenant shall have, as appurtenant to
the Premises, the non­ exclusive right to use in common with others, subject to
reasonable rules of general applicability to tenants of the Building from time
to time made by Landlord of which Tenant is given notice (a) the common lobbies,
corridors, stairways, elevators, trash areas, parking areas, loading platforms,
and other similar areas and facilities of the Building, and the pipes, ducts,
conduits, wires and appurtenant meters and equipment serving the Premises in
common with others, (b) common walkways and driveways necessary for access to
the Building, and (c) if the Premises include less than the entire rentable
floor area of any floor, the common toilets, corridors and elevator lobby of
such floor (collectively, the "Common Areas"). No changes shall be made to the
Common Areas that would materially interfere with Tenant's access to or use of
the Premises for the purposes of this Lease. Notwithstanding anything to the
contrary herein, Landlord has no obligation to allow any particular
telecommunication service provider to have access to the Building or to the
Premises except as may be required by applicable law. If Landlord permits such
access, Landlord may condition such access upon the payment to Landlord by the
service provider of fees assessed by Landlord in its sole discretion.
Provided that and so long as Tenant's telecommunications service provider
("Provider") does not provide telecommunications service to any other tenant of
the Building, Landlord shall not require such Provider to pay any fees for such
access.


2.2.1
Tenant's Parking



Inaddition, Tenant shall have the right to use in the parking area, and subject
to Landlord's Force Majeure (as defmed in Section 2.6 hereof), Landlord agrees
to provide for use by Tenant throughout the Term the Number of Parking Spaces
(referred to in Section 1.1) for the parking of automobiles, in common with use
by other tenants from time to time of the Building, provided, however, that
Landlord shall not be obligated to furnish stalls or spaces on the Site
specifically designated for Tenant's use. Inthe event that the Rentable Floor
Area of the Premises increases or decreases at any time during the Lease Term,
the Number of Parking Spaces provided to Tenant hereunder shall be increased or
reduced proportionately. Tenant covenants and agrees that it and all persons
claiming by, through




--------------------------------------------------------------------------------



and under it, shall at all times abide by all reasonable rules and regulations
promulgated by Landlord with respect to the use of the parking areas on the






--------------------------------------------------------------------------------









Site. The parking privileges granted herein are non-transferable except to a
permitted assignee or subtenant as provided in Section 5.6 through Section
5.6.5. Further, Landlord assumes no responsibility whatsoever for loss or damage
due to fire, theft or otherwise to any automobile(s) parked on the Site or to
any personal property therein, however
caused, and Tenant covenants and agrees, upon request from Landlord from time to
time, to notify its officers, employees, agents and invitees of such limitation
ofliability.
Tenant acknowledges and agrees that a license only is hereby granted, and no
bailment is intended or shall be created. Tenant's right to use the Parking
Spaces shall be free of charge during the Term.


2.3
Landlord's Reservations



Landlord reserves the right from time to time, without unreasonable interference
with Tenant's use: (a) to install, use, maintain, repair, replace and relocate
for service to the Premises and other parts of the Building, or either, pipes,
ducts, conduits, wires and appurtenant fixtures, wherever located in the
Premises or Building, and (b) to alter or relocate any other common facility,
provided that substitutions are substantially equivalent or better.
Installations, replacements and relocations referred to in clause (a) above
shall be located so far as practicable in the central core area of the Building,
above ceiling surfaces, below floor surfaces or within perimeter walls of the
Premises. In exercising its rights hereunder, Landlord shall use reasonable
efforts to minimize interference with Tenant's use of the Premises for the
conduct of business.


2.4
Habendum



Tenant shall have and hold the Premises for a period commencing on the date (the
"Commencement Date") that is the earlier of (a) the Substantial Completion Date
as defined in Section 3.1 or (b) if the Substantial Completion Date has not
occurred, but Landlord gives Tenant access to commence Tenant's Work, the date
such access is given, and continuing for the Tenn unless sooner tenninated as
provided in Article VI or A11icle VII or unless extended as provided in Section
8.20.


As soon as may be convenient after the determination of the Commencement Date,
Occupancy Date, Rent Commencement Date, and Expiration Date, Landlord and Tenant
agree to join with each other in the execution of a written Declaration, in the
form of Exhibit E, in which said dates shall be stated. IfTenant fails to
execute such Declaration, unless Tenant delivers to Landlord a written notice
stating that the determination of any such date is the subject of a good-faith
dispute between Landlord and Tenant, the Commencement Date, Occupancy Date, Rent
Commencement Date, and Expiration Date shall be as reasonably determined by
Landlord in accordance with the terms of this
Lease.


2.5
Fixed Rent Payments



Tenant agrees to pay to Landlord, or as directed by Landlord, at Landlord's
Original Address specified in Section 1.1 hereof, or at such other place as
Landlord shall from




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------









time to time designate by notice, (1) (a) on the Rent Commencement Date (defined
in Section 1.1 hereof) and thereafter monthly, in advance, on the first day of
each and every calendar month dnring the Original Tenn, a sum eqnal to one
twelfth (I/12th) of the Annnal Fixed Rent (sometimes hereinafter referred to as
"fixed rent") and (b) on the Rent Commencement Date and thereafter monthly, in
advance, on the first day of each and every calendar month during the Original
Te1m, an amount estimated by Landlord from time to time to cover Tenant's
monthly payments for electricity under Section 2.8 hereinbelow and (2) on the
first day of each and every calendar month during each extension option period
(if exercised), a sum equal to (a) one twelfth (I/12th) of the Annual Fixed Rent
as determined in Section 8.20 for the applicable extension option period plus
(b) then applicable monthly electricity charges (subject to escalation for
electricity as provided in Section 2.8 hereof). Notwithstanding the foregoing,
provided that, and so long as, there is no mortgage on the Building, Tenant
shall have the option of prepaying Annual Fixed Rent for np to one (1) year in
advance for each calendar year.
Until notice of some other designation is given, fixed rent and all other
charges for which provision is herein made shall be paid by remittance to or for
the order of Boston Properties Limited Partnership either (i) by mail to P.O.
Box 3557, Boston,
Massachusetts 02241-3557, (ii) by wire transfer to Bank of America in Dallas,
Texas, Bank Routing Number 0260-0959-3 or (iii) by ACH transfer to Bank of
America in Dallas, Texas, Bank Routing Number 111 000 012, and in the case of
(ii) or (iii) referencing Account Number 3756454460, Account Name of Boston
Properties, LP, Tenant's name and the Property address. All remittances received
by Boston Properties Limited Partnership, as Agents as aforesaid, or by any
subsequently designated recipient, shall be treated as payment to Landlord.


Annual Fixed Rent for any partial month shall be paid by Tenant to Landlord at
such rate on a pro rata basis, and, if the Rent Conunencement Date is a day
other than the first day of a calendar month, the first paymeut of Annual Fixed
Rent which Tenant shall make to Landlord shall be a payment equal to a
proportionate part of such Annual Fixed Rent (based upon a three hundred
sixty-five (365) day Lease Year) for the partial month from the Rent
Commencement Date to the first day of the succeeding calendar month.


Additional Rent payable by Tenant on a monthly basis, as hereinafter provided,
likewise shall be prorated, and the first payment on account thereof shall be
determined in similar fashion but shall commence on the Rent Commencement Date;
and other provisions of this Lease calling for monthly payments shall be read as
incorporating this undertaking by Tenant.


Notwithstanding that the payment of Annual Fixed Rent payable by Tenant to
Landlord shall not commence .until the Rent Commencement Date, Tenant shall be
subject to, and shall comply with, all other provisions of this Lease as and at
the times provided in this Lease.


The Annual Fixed Rent and all other. charges for which provision is herein made
shall be paid by Tenant to Landlord, without offset, deduction or abatement
except as otherwise specifically set forth in this Lease.




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------











2.6
Operating Expenses



"Landlord's Operating Expenses" means the cost of operation of the Building and
the Site which shall exclude costs of special services rendered to tenants
(including Tenant) for which a separate charge is made, but shall include,
without limitation, the following: premiums for insurance carried with respect
to the Building and the Site (including, without limitation, liability
insurance, insurance against loss in case of fire or casualty and insurance of
monthly instalhnents of fixed rent and any Additional Rent which may be due
under this Lease and other leases of space in the Building for not more than
twelve (12) months in the case of both fixed rent and Additional Rent and if
there be any first mortgage of the Property, including such insurance as may be
required by the holder of such first mortgage); compensation and all fringe
benefits, worker's compensation insurance premiums and payroll taxes paid to,
for or with respect to all persons engaged exclusively in the operating,
maintaining or cleaning of the Building or Site (and in the event such persons
are also employed on other properties of Landlord or its affiliates, such
compensation shall be equitably prorated among the Building and such other
propertie ), water, sewer, electric, gas, oil and telephone charges (excluding
utility charges separately chargeable to tenants for additional or special
services); cost of building and cleaning supplies and equipment; cost of
maintenance, cleaning and repairs (other than repairs not properly chargeable
against income or reimbursed from contractors under guarantees); cost of snow
removal and care of landscaping; cost of operating, maintaining, cleaning and
providing utilities to any conference center or other amenities serving the
Building; payments under service contracts with independent contractors;
management fees at reasonable rates for self managed buildings consistent with
the type of occupancy and the service rendered, which management fees shall not
exceed three percent (3%) of gross revenues; costs of maintaining a regional
property management office (allocated pro rata among all properties within the
region) in connection with the operation, management and maintenance of the
Building; and all other reasonable and necessary expenses paid in connection
with the operation, cleaning and maintenance of the Building and the Site and
properly chargeable against income,
provided, however, there shall be included (a) depreciation for capital
expenditures made by Landlord during the Lease Term (i) to reduce Landlord's
Operating Expenses if Landlord shall have reasonably determined that the annual
reduction in Landlord's Operating Expenses shall exceed depreciation therefor or
(ii) to comply with applicable laws, rules, regulations, requirements, statutes,
ordinances, by-laws and court decisions of all public authorities which are
first applicable to the Property after the Commencement Date (the capital
expenditures described in subsections (i) and (ii) being hereinafter referred to
as ''Permitted Capital Expenditures"); plus (b) in the case of both
(i)    and (ii) an interest factor, reasonably detem1ined by Landlord, as being
the interest rate then charged for long-term mortgages by institutional lenders
on like properties within the locality in which the Building is located;
depreciation in the case of both (i) and (ii) shall be detennined by dividing
the original cost of such capital expenditure by the number of years of useful
life of the capital item acquired and the useful life shall be reasonably
determined by Landlord in accordance with generally accepted accounting
principles and practices in effect at the time of acquisition of the capital
item. In the case




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------









of any item of Landlord's Operating Expenses which is incurred in connection
with the Property together with other property or properties, Landlord shall
reasonably allocate the amount of such expense attributable to the Property.


Notwithstanding the generality of the preceding text, the following items shall
be excluded or deducted, as the case may be, from the calculation of Tenant's
share of Landlord's Operating Expenses:


(1)    leasing commissions, space planning costs, legal costs and other fees and
costs, advertising and promotional expenses and other costs incurred in
procuring tenants or in selling the Building or the Site;


(2)    legal fees or other expenses incurred in connection with enforcing leases
with tenants in the Building;


(3)    costs of installing, renovating or otherwise improving or decorating
space for any tenant or other occupant of the Building or the Site, including
Tenant, or relocating any tenant;


(4)    financing costs including interest and principal amortization of debts
and the costs of providing the same;


(5)
except as otherwise expressly provided above, depreciation;



(6)    rental on ground leases or other underlying leases and the costs of
providing the same;


(7)    wages, bonuses and other compensation of employees above the grade of
Building Manager, except that if any such employee above the grade of Building
Manager performs a service which would normally have been performed by an
outside consultant (e.g., accounting or engineering services), the compensation
paid to such employee for performing such service shall be included in Operating
Expenses, to the extent only that the cost of such service does not exceed
competitive cost of such service had such service been rendered by an outside
consultant;


(8)    increased insurance or Real Estate Taxes assessed specifically to any
tenant of the Building or the Site or for which Landlord is entitled to
reimbursement from any other tenant;


(9)    cost of any HVAC, janitorial or other services provided to tenants on an
extra cost basis after regular business hours;


(I0)    with the exception of the management fee (which shall be governed by the
first paragraph of this Section 2.6), amounts paid to Landlord or to
subsidiaries or affiliates of Landlord for goods and/or services in the Building
to the




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------









extent the same exceeds the cost of such goods and/or services rendered by
unaffiliated third parties on a competitive basis;


(11)cost of initial cleaning and rubbish removal from the Building or the Site
to be performed before final completion of the Building or tenant space;


(12)
cost of initial landscaping of the Building or Site;



(13)except for Permitted Capital Expenditures, the cost of any items that, nuder
generally accepted accounting principles, are properly classified as capital
expenses, capital improvements, or capital repairs;


(14)lease payments for rental equipment (other than equipment for which
depreciation is properly charged as an expense) that would constitute a capital
expenditure if the equipment were purchased;


(15)late fees or charges incurred by Landlord due to late payment of expenses,
except to the extent attributable to Tenant's actions or inactions;


(16)
cost of acquiring sculptures, paintings and other works of art;



(17)
charitable or political contributions;



(18)costs incurred by Landlord due to the violation by Landlord or any tenant of
the terms and conditions of any lease of space in the Building;


(19)Landlord's general overhead or general administrative expenses not
specifically incurred in the operation of the Premises, except for allocated
overhead costs to cover accounting, audit, management, and related costs as set
forth in this Section 2.6;


(20)services provided, taxes attributable to, and costs incurred in connection
with the operation of any retail or restaurant operations for the Building
(including, without limitation, any operating subsidy for the cafeteria, but the
costs for operating, maintaining, cleaning and providing utilities to the
cafeteria shall be included in Landlord's Operating Expenses);


(21)
costs incurred in connection with upgrading the Building to

comply with laws, rules, regulations and codes first applicable to the Property
prior to the Commencement Date;


(22)the cos!"of testing, remediation or removal of "Hazardous Materials" (as
defmed in Section 5.3) in the Building or on the Site required by "Hazardous
Materials Laws" (as defined in Section 5.3), provided however, that with




--------------------------------------------------------------------------------



respect to the testing, remediation or removal of any material or substance
which, as of the Commencement Date was not considered, as a matter of law, to be
a Hazardous






--------------------------------------------------------------------------------









Material, but which is subsequently determined to be a Hazardous Material as a
matter of law, the costs thereof shall be included in Operating Expenses,
subject, however, to the limitations set forth above to the extent that such
cost is treated as a capital expenditure


(23)charges (including applicable taxes) for electricity, water and other
utilities for which Landlord is entitled to reimbursement from any tenant;


(24)cost of correcting defects in the design, construction or mechanical systems
of, or latent defects in, the Building or the Site, which are incurred by
Landlord prior to the fifth (5th) anniversary of the Commencement Date;


(25)costs incurred in performing work or furnishing services for any tenant
(inclnding Tenant), whether at such tenant's or Landlord's expense, to the
extent that snch work or services is in excess of any work or service that
Landlord is obligated to furnish to Tenant at Landlord's expense (e.g., if
Landlord agrees to provide extra cleaning to another tenant, the cost thereof
would be excluded since Landlord is not obligated to furnish extra cleaning to
Tenant);


(26)cost of any work or services performed for any facility other than the
Building or Site;


(27)cost of the initial stock of tools and equipment for operation, repair, and
maintenance of the Building or Site;


(28)all other items for which another party (including, without limitation, an
insurance carrier) reimburses, compensates or pays Landlord, so that Landlord
shall not recover any item of cost more than once;


(29)costs arising from the negligence or willful misconduct of Landlord or its
agents, employees or contractors; and


(30)costs of installing and providing operating subsidies to any specialty
service, snch as a cafeteria, broadcasting facilities, or daycare, but the
foregoing shall not preclude the inclusion of operating expenses attributable to
such facilities, such as utilities, cleaning, repair, maintenance and the like.


"Operating Expenses Allocable to the Premises" shall mean the same proportion of
Landlord's Operating Expenses for and pertaining to the Building and the Site as
the Rentable Floor Area of Tenant's Space bears to the Total Rentable Floor Area
of the Building.


"Base Operating Expenses" is hereinbefore defined in Section L L Base Operating
Expenses shall not include (i) market-wide cost increases due to extraordinary
circumstances, including but not limited to Landlord's Force Majeure (as defined
below),




--------------------------------------------------------------------------------



conservation surcharges, boycotts, strikes, embargoes or shortages and (ii) the
cost of any Permitted Capital Expenditures; provided, however, that if there are
elements of Building






--------------------------------------------------------------------------------









repair and maintenance which wonld have been inclnded in Base Operating Expenses
except that they were covered under twclvc-(12)-month construction installation
warranties at no cost to Landlord, the cost of snch items shall be imputed into
Base Operating Expenses. When used herein, "Landlord's Force Majeure" shall mean
any prevention, delay or stoppage due to governmental regulation, strikes,
lockouts, acts of God, acts of war, terrorist acts, civil commotions, unusual
scarcity of or inability to obtain labor or materials, labor difficulties,
casualty or other causes reasonably beyond Landlord's control or attributable to
Tenant's action or inaction.


"Base Operating Expenses Allocable to the Premises" means the same proportion of
Base Operating Expenses for and pertaining to the Bnilding and the Site as the
Rentable Floor Area of Tenant's Space bears to Total Rentable Floor Area of the
Building.


Ifwith respect to any calendar year falling within the Tem1, or fraction of a
calendar year falling within the Term at the beginning or end thereof, the
Operating Expenses
Allocable to the Premises for a full calendar year exceed Base Operating
Expenses Allocable to the Premises, or for any snch fraction of a calendar year
exceed the corresponding fraction of Base Operating Expenses Allocable to the
Premises then, Tenant shall pay to Landlord, as Additional Rent, the amount of
such excess ("Tenant's Operating Expenses Payment"). Such payments shall be made
at the times and in the manner hereinafter provided in this Section 2.6. (The
Base Operating Expenses Allocable to the Premises do not include the tenant
electricity to be paid by Tenant at the time of payment of Annual Fixed Rent and
for which provision is made in Section 2.5 hereof, separate provision being made
in Section 2.8 of this Lease for Tenant's share of increases in electricity
costs.)


Not later than one hundred and twenty (120) days after the end of the first
calendar year or fraction thereof ending December 31 and of each succeeding
calendar year during the Term or fraction thereof at the end of the Term,
Landlord shall render Tenant a statement in reasonable detail and according to
usual accounting practices certified by a representative of Landlord, showing
for the preceding calendar year or fraction thereof,
as the case may be, Landlord's Operating Expenses and Operating Expenses
Allocable to the Premises. Said statement to be rendered to Tenant shall also
show for the preceding year or fraction thereof as the case may be the amounts
of operating expenses already paid by Tenant as Additional Rent, and the amount
of operating expenses remaining due from, or overpaid by, Tenant for the year or
other period covered by the statement.
Within thirty (30) days after the date of delivery of such statement, Tenant
shall pay to Landlord the balance of the amounts, if any, required to be paid
pursuant to the above provisions of this Section 2.6 with respect to the
preceding year or fraction thereof, or Landlord shall credit any amounts due
from it to Tenant pursuant to the above provisions of this Section 2.6 against
(i) monthly installments of fixed rent next thereafter coming due or (ii) any
sums then due from Tenant to Landlord under this Lease (or refund such. portion
of the overpayment as aforesaid if the Term has ended and Tenant has no further
obligation to Landlord).






--------------------------------------------------------------------------------



Inaddition, Tenant shall make payments monthly on account of Tenant's Operating






--------------------------------------------------------------------------------









Expenses Payment anticipated for the then current year at the time and in the
fashion herein provided for the payment of fixed rent. The amount to be paid to
Landlord shall be an amount reasonably estimated annually by Landlord to be
sufficient to cover, in the aggregate, a sum equal to Tenant's Operating
Expenses Payment for each calendar year during the Term.


Notwithstanding the foregoing, in determining the amount of Landlord's Operating
Expenses for the Base Year and any calendar year or portion thereof falling
within the Lease Term, ifless than ninety-five percent (95%) of the Total
Rentable Floor Area of the Building shall have been occupied by tenants at any
time during the period in question, then, at Landlord's election with respect to
years after the Base Year, but on a mandatory basis for the Base Year, those
components of Landlord's Operating Expenses that vary based on occupancy for
such period shall be adjusted to equal the amount such components of Landlord's
Operating Expenses would have been for such period had occupancy been
ninety-five percent (95%) throughout such period.


2.6.1
Examination of Landlord's Books and Records. Subject to the provisions of this
paragraph, and provided that Tenant is not in default in the payment of any
Annual Fixed Rent or Additional Rent hereunder

continuing beyond written notice from Landlord, if such notice is required prior
to such default becoming an Event of Default, Tenant shall have the right, at
Tenant's cost and expense, to examine or cause to be examined all of Landlord's
books, documentation and calculations used in the determination of Landlord's
Operating Expenses (the "Documentation").


1.    Such Documentation shall be made available to Tenant at the offices, in
the continental United States, where Landlord keeps such records during normal
business hours within a reasonable time after Landlord receives a written
request from Tenant to make such examination. Such Documentation shall be
retained by Landlord for at least two (2) years.


2.    Tenant shall have the right to make such examination no more than once in
respect of any period for which Landlord has given Tenant a statement of the
actual amouut of Operating Expenses.


3.    Any request for examination inrespect of any calendar year may be made no
more than twelve (12) months after Landlord advises Tenant of the actual amount
of Operating Expenses in respect of such calendar year and provides to Tenant
the year-end statement required above.


4.    Such examination may be made only by Tenant's employees or by an
independent certified public accounting firm approved by Landlord, or a
qualified real estate.professional approved by Landlord, which approval in




--------------------------------------------------------------------------------



either case shall not be unreasonably withheld, conditioned or delayed. However,
Landlord's approval shall not be required for a nationally-






--------------------------------------------------------------------------------











recognized or regionally-recognized independent certified public accounting
firm. Inno event shall Tenant be permitted to utilize any examiner who is being
paid by Tenant on a contingent fee basis.


5.    As a condition to perfom1ing any such examination, Tenant and its
examiners shall be required to execute and deliver to Landlord an agreement, in
form reasonably acceptable to Landlord, agreeing to keep confidential any
information which it discovers about Landlord or the Building in connection with
such examination, provided however, that Tenant shall be permitted to share such
information with each of its permitted subtenants so long as such subtenants
execute and deliver to Landlord similar confidentiality agreements. Without
limiting the foregoing, if Tenant uses any examiner which is other than a
nationally­ recognized or regionally-recognized accounting firm or a nationally­
recognized or regionally recognized real estate firm, Tenant's examiner shall be
required to agree that it will not represent any other tenant in the Building in
reviewing operating expenses for such tenant.


6.    If, after the audit by Tenant of Landlord's books and records pursuant to
this Section 2.6.1 with respect to any calendar year, it is finally detemrined
that: (i) Tenant has made an overpayment on account of Tenant's Operating
Expenses Payment, Landlord shall credit such overpayment against the next
installment(s) of Annual Fixed Rent and Additional Rent thereafter payable by
Tenant, together with interest thereon at the Default Interest Rate, except that
if such overpayment is determined after the termination or expiration of the
Term of this Lease,
Landlord shall promptly refund to Tenant the amount of such overpayment,
together with interest thereon at the Default Interest Rate, Jess any amounts
then due from Tenant to Landlord; and (ii) Tenant has · made an underpayment on
account of Tenant's Operating Expenses Payment, Tenant shall, within thirty (30)
days of such determination, pay such underpayment to Landlord, together with
interest thereon at the Default Interest Rate; and (iii) if the amount of
Landlord's Operating Expenses was overstated by more than three percent (3%),
Landlord shall pay Tenant's reasonable ant-of-pocket cost for such audit.


2.7    Real Estate Taxes


Ifwith respect to any full Tax Year or fraction of a Tax Year falling within the
Term, Landlord's Tax Expenses Allocable to the Premises as hereinafter defined
for a full Tax Year exceed Base Taxes Allocable to the Premises, or for any such
fraction of a Tax Year exceed the corresponding fraction of Base Taxes Allocable
to the Premises then, on or before the thirtieth (30'h) day following receipt by
Tenant of the certified statement referred to below in this Section 2.7, then
Tenant shall pay to Landlord, as Additional Rent,




--------------------------------------------------------------------------------



the amount of such excess ("Tenant's Tax Payment"). Not later than ninety (90)
days after Landlord'.s Tax Expenses Allocable to the Premises are determined for
the first






--------------------------------------------------------------------------------











such Tax Year or fraction thereof and for each succeeding Tax Year or fraction
thereof during the Term, Landlord shall render Tenant a statement in reasonable
detail certified by a representative of Landlord showing for the preceding year
or fraction thereof, as the case may be, Real Estate Taxes (as hereinafter
defined) on the Building and the Site and abatements and refunds of any taxes
and assessments. If an abatement of taxes or assessments results in Tenant
having overpaid Tenant's Tax Payment for a prior period, Landlord shall credit
such overpayment against (i) monthly installments of fixed rent next thereafter
coming due or (ii) any sums then due from Tenant to Landlord under this Lease,
except that if such overpayment is detem1ined after the termination or
expiration of the Term of this Lease, Landlord shall promptly refund to Tenant
the amount of such overpayment. Reasonable expenditures for legal fees and for
other expenses reasonably incurred in seeking the tax refund or abatement may be
charged against the tax refund or abatement before the adjustments are made for
the Tax Year. Said statement to be rendered to Tenant shall also show for the
preceding Tax Year or fraction thereof as the case may be the amounts of
Tenant's Tax Payment already paid by Tenant as Additional Rent, and the amount
of Tenant's Tax Payment remaining due from, or overpaid by, Tenant for the year
or other period covered by the statement. Within thirty (30) days after the date
of delivery of the foregoing statement, Tenant shall pay to Landlord the balance
of the amounts, if any, required to be paid pursuant to the above provisions of
this Section 2.7 with respect to the preceding Tax Year or fraction thereof, or
Landlord shall credit any amoilllts due from it to Tenant pursuant to the
provisions of this Section
2.7    against (i) monthly installments of fixed rent next thereafter coming due
or (ii) any sums then due from Tenant to Landlord illlder this Lease, except
that if such overpayment is detennined after the termination or expiration of
the Term of this Lease, Landlord shall promptly refund to Tenant the amount of
such overpayment.


Inaddition, payments by Tenant on account of Tenant's Tax Payment anticipated
for the then current year shall be made monthly at the time and in the fashion
herein provided for the payment of Annual Fixed Rent. The amount so to be paid
to Landlord shall be an ammmt reasonably estimated by Landlord to be sufficient
to provide Landlord, in the aggregate, a sum equal to Tenant's Tax Payment, at
least ten (10) days, but not more than thirty (30) days, before the day on which
such payments by Landlord would become delinquent.


To the extent that Real Estate Taxes shall be payable to the taxing authority in
installments with respect to periods less than a Tax Year, the foregoing
statement shall be rendered and payments made on acconnt of such installments.


Terms used herein are defined as follows:


(i)
"Tax Year" means the twelve-(12)-month period beginning July 1 each year during
the Term or if the appropriate governmental tax fiscal period shall begin on any
date other than July I, such other date.



(ii)
"Landlord's Tax Expenses Allocable to the Premises" shall mean the same
proportion of Landlord's Tax Expenses for and pertaining to the Building





--------------------------------------------------------------------------------









--------------------------------------------------------------------------------









and the Site as the Rentable Floor Area of Tenant's Space bears to the Total
Rentable Floor Area of the Building.


(iii)
"Landlord's Tax Expenses" with respect to any Tax Year means the aggregate Real
Estate Taxes on the Building and Site with respect to that Tax Year, reduced by
any abatement receipts with respect to that Tax Year.



(iv)
"Base Taxes" is hereinbefore defined in Section 1.1.



(v)
"Base Taxes Allocable to the Premises" means the same proportion of Base Taxes
for and pertaining to the Building and the Site as the Rentable Floor Area of
Tenant's Space bears to the Total Rentable Floor Area of the Building.



(vi)
"Real Estate Taxes" means all taxes and special assessments of every kind and
nature and user fees and other like fees assessed by any govermnental authority
on the Building or Site which the Landlord shall become obligated to pay because
of or in connection with the ownership, leasing and operation of the Site, the
Building and the Property (including without limitation, if applicable, the
excise prescribed by Massachusetts General Laws (Ter Ed) Chapter 121A, Section
10 and amounts in excess thereof paid to the City of Waltham pursuant to
agreement between Landlord and the City) and reasonable expenses of and fees for
any formal or informal proceedings for negotiation or abatement of taxes
(collectively, "Abatement Expenses"), which Abatement Expenses shall be excluded
from Base Taxes. TI1e amount of special taxes or special assessments to be
included shall be limited to the amount of the instalhnent (plus any

interest, other than penalty interest, payable thereon) of such special tax or
special assessment required to be paid during the year in respect of which such
taxes are being determined. There shall be excluded from such taxes inheritance,
estate, succession, transfer, gift, franchise, or capital stock tax, or any
income taxes arising out of or related to the ownership and
operation of income-producing real estate, or any increase in taxes and
assessments resulting from Landlord's construction of any other structure or
building located on the Site; provided, however, that if at any time during the
Term the present system of ad valorem taxation of real property shall be changed
so that in lieu of the whole or any part of the ad valorem tax 'on real property
there shall be assessed on Landlord a capital levy or other tax on the gross
rents received with respect to the Site or Building or Property, or a federal,
state, county, municipal, or other local income, franchise, excise or similar
tax, assessment, levy or charge distinct from any now in effect in the
jurisdiction in which the Property is located) measured by or based, in whole or
in part, upon any such gross rents, then any and all of such taxes, assessments,
levies or charges, to the extent so measured or based, shall be deemed to be
included within the term "Real




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------











Estate Taxes" but only to the extent that the same would be payable if the Site
and Buildings were the only property of Landlord.


(vii)
Ifduring the Lease Term the Tax Year is changed by applicable law to less than a
full twelve-(12)-month period, the Base Taxes and Base Taxes Allocable to the
Premises shall each be proportionately reduced.



2.8
Tenant Electricitv



1.
Main electric service will be provided by the local utility company and billed
to and paid by Landlord at rates established by the utility company.



2.
Landlord shall cause check meters ("Main Check Meters") to be installed to
monitor tenant electric usage. Ifa Main Check Meter serves only the Premises, it
is herein referred to as a "dedicated" Main Check Meter; if it serves the
Premises in common with other premises, it is herein referred to as a "shared"
Main Check Meter. Such Main Check Meter(s) shall only measure electricity used
for lights and electrical equipment utilized in the Premises, and fans which are
part of the HVAC system serving the Premises. Any further equipment (including
supplemental HVAC equipment) installed by or for Tenant shall have separate
check meter(s) ("Supplemental Check Meters") installed at Tenant's expense. On
each floor there shall be one or more Main Check Meter(s) serving all of the

floor, and on multi-tenant floors Landlord may require that the tenants (at
their sole cost and expense) install Main Check Meters relating to their
premises (to the extent there are no Main Check Meters already serving only such
premises) and Supplemental Check Meters to separately meter special usage within
tenant premises such as computer rooms. Landlord shall install a Main Check
Meter serving the fifth (5th) floor of the Building at its cost and expense.
With respect to any portion of the Premises that may in the future not he
separately check metered on a dedicated Main Check Meter, Landlord will not
unreasonably withhold its consent to Tenant to install dedicated Main Check
Meter(s) serving solely such portion of the Premises at Tenant's sole cost and
expense.


3.
Tenant's share of the costs of electricity shall be determined by Landlord on
the following basis:



a.
Landlord will cause the check meters serving the Premises to be read
periodically, but not less often than once every six (6) months during the first
two (2) years of the Term and once every twelve

(12) months thereafter.


b.
For portions of the Premises served by dedicated Main Check Meter(s), and for
all Supplemental Check Meter(s) serving the Premises, Ten.ant's allocable share
of electricity costs for the period ("Tenant's





--------------------------------------------------------------------------------



Electricity Payment") shall be determined by multiplying the cost per kilowatt
hour charged by the utility(ies) to






--------------------------------------------------------------------------------









Landlord by the number of kilowatt hours utilized by Tenant for such period as
indicated by the dedicated Main Check Meter(s) and Supplemental Check Meter(s)
for Tenant's Premises.


c.
For portions of the Premises served by shared Main Check Meter(s), the Tenant's
Electricity Payment shall be determined by multiplying the cost per kilowatt
hour charged by the utility(ies) to Landlord by the number of kilowatt hours
utilized as indicated by such shared Main Check Meter(s), and multiplying such
total cost by a fraction, the numerator of which is the rentable area leased to
Tenant and the denominator of which is the total rentable area under lease to
tenants served by such shared Main Check Meter(s); provided, however, that if
Landlord shall reasonably determine

that the cost of electricity furnished to the Tenant at such portion of the
Premises exceeds the amount being paid by Tenant, then Landlord shall charge
Tenant for such excess and Tenant shall promptly pay the same upon billing
therefor as Additional Rent lmder the Lease.


d.
Where part or all of the rentable area on a floor bas been occupied for less
than all of the period for which adjustments are being made, appropriate and
equitable modifications shall be made to the allocation formula so that each
tenant's allocable share of costs equitably reflects its period of occupancy,
provided that in no

event shall the total of all costs as allocated to tenants (or to unoccupied
space) be less than the total cost of electricity for snch floor for said
period.


4.
Tenant shall make estimated payments on account of Tenant's Electricity Payment,
as reasonably estimated by Landlord, on a monthly basis at the same time and in
the same mantier as Tenant's monthly installments of Annual Fixed Rent. No later
than one hundred twenty (120) days after each reading of the Main Check Meter(s)
and Supplemental Check Meter(s) serving the Premises, as set forth in Section
2.8 3.a, Landlord shall render Tenant a statement in reasonable detail certified
by an officer of Landlord, showing for the preceding period the Tenant's
Electricity Payment. Said statement to be rendered to Tenant also shall show for
such period the amounts already paid by Tenant on account of Tenant's
Electricity Payment and the amount of Tenant's Electricity Payment remaining due
from, or overpaid by, Tenant for the period covered by the statement. Ifsuch
statement shows a balance remaining due to Landlord, Tenant shall pay same to
Landlord on or before the thirtieth (30"') day following receipt by Tenant of
said statement. Any balance shown as due to Tenant shall be credited against
Annual Fixed Rent next due, or refunded to Tenant if the Lease Term has then
expired and Tenant has no further obligation to Landlord. Payments by Tenant on





--------------------------------------------------------------------------------



account of Tenant's Electricity Payment shall be deemed Additional Rent and
shall be made monthly at the time and in the fashion herein provided for the






--------------------------------------------------------------------------------









payment of Annual Fixed Rent.


5.
All costs of electricity billed to Landlord through the central utility metering
center other than the costs of tenant electricity allocated pursuant to the
procedures established herein, shall be treated as part of the Operating
Expenses for the Building for purposes of determining the allocation of those
costs.



6.
Landlord shall be responsible for the maintenance of the Main Check Meter(s) and
Tenant shall be responsible for the maintenance of the Supplemental Check
Meter(s).



ARTICLE III CONSTRUCTION




3.1
Landlord's Work



(A)    Landlord, at Landlord's sole cost and expense, shall perform the. base
building work ("Landlord's Work") as defined in the Base Building Specifications
attached hereto as Exhibit B-1. Subject to any prevention, delay or stoppage due
to Landlord's Force Majeure or attributable to Tenant Delays (as hereinafter
defined), Landlord shall use reasonable speed and diligence in the construction
of Landlord's Work so as to have the same Substantially Completed (as
hereinafter defined) on or before the Estimated Commencement Date set forth in
Section I .I , but Tenant shall have no claim against Landlord for failure to
complete construction of Landlord's Work, except as expressly set forth in
Section 3.2.


(B)    The "Actual Substantial Completion Date" shall be defined as the date on
which the Landlord's Work has been Substantially Completed. "Substantial
Completion" and "Substantially Completed" shall each mean the date on which an
architect designated by Landlord shall have executed a certificate or statement
representing that Landlord's Work has been completed in accordance with the
plans and specifications therefor, but for those items of work and adjustment of
equipment and fixtures in the Premises (the "Punch List Items"), the
incompleteness of which do not cause material interference with the performance
of Tenant's Work, and which can be completed after Tenant connnences Tenant's
Work without causing material interference with the performance of Tenant's
Work. After Substantial Completion, Landlord shall proceed diligently to
complete all Punch List Items at Landlord's expense within three (3) months
after the occun-ence of Substantial Completion (except for items which can only
be performed during certain seasons or weather, which items shall be completed
diligently as soon as the season and/or weather permits).


(C)    The "Substantial Completion Date" shall be defined as the Actual
Substantial Completion Date, provided however, that if Landlord is delayed in
the performance of




--------------------------------------------------------------------------------



Landlord's Work by reason of any Tenant Delay, as hereinafter defined, then the
Substantial Completion Date shall be deemed to be the date that Landlord would
have






--------------------------------------------------------------------------------









achieved the Actual Substantial Completion Date, but for such Tenant Delay.
Tenant agrees that no delay by Tenant, or anyone employed by Tenant, in
perfom1ing Tenant's Work or any delay caused by any default by Tenant under the
Lease (collectively a "Tenant Delay") shall delay commencement of the Term or
the obligation to pay rent, regardless of the reason for such delay or whether
or not it is within the control of Tenant or any such employee. Nothing
contained in this paragraph shall limit or qualify or prejudice any other
covenants, agreements, terms, provisions and conditions contained in this
Lease.    ·


(D)    Except to the extent to which Tenant shall have given Landlord notice
ofrespects in which Landlord has not performed Landlord's construction
obligations under this Article III (i) not later than the date eleven (11)
months and three (3) weeks after the commencement of the warranty on Landlord's
Work issued hy Landlord's general contractor, Tenant shall be deemed
conclusively to have approved Landlord's construction and shall have no claim
that Landlord has failed to perform any of Landlord's obligations under this
Article III. Landlord agrees to notify Tenant, from time to time upon written
request, whether the warranty on Landlord's Work issued by Landlord's general
contractor has commenced, and if so, the date of such commencement. Landlord
agrees to correct or repair at its expense items which are then incomplete or do
not conform to the work contemplated under the Base Building
Specifications and as to which, in either case, Tenant shall have given notice
to Landlord, as aforesaid. The provisions of this Paragraph D shall not relieve
Landlord of any obligation which Landlord has to make repairs or to perform
maintenance pursuant to Article IV of the Lease.


(E)    As part of Landlord's Work, Landlord will be designing and installing the
restrooms on Floor 5 of the Building in accordance with the Base Building
Specifications. Tenant has requested Landlord to make changes in the finish
selection (excluding the layout) of the restrooms on Floor 5 as follows: install
stainless steel partitions and floor tile as specified in Tenant's April 5, 2007
snbmission to Landlord. Landlord has snbmitted to Tenant the cost of such
finishes over and above the cost of the Base Building Specifications ("Cost
Excess"), and Tenant has indicated that it will pay the Cost Excess and directed
Landlord to proceed with Tenant's requested fmishes. The Cost Excess will be
deducted from Landlord's Contribution. Tenant shall not be required to pay for
the cost of removing/replacing the stainless steel partitions or the floor tile
described in Tenant's April 5, 2007 submission to Landlord at the expiration of
the Term hereof.        ·


(F)    As part of Landlord's Work; at Landlord's expense, Landlord shall install
a check meter on Floor 5 to measure the electrical consumption of the Premises.


3.2
Tenant's Remedies Based on Delays in Landlord's Work



(A)    Tenant's Termination Right. Ifthe Substantial Completion Date shall not
have occurred on or before June 30, 2008; which date shall be extended for
delays due to Landlord's Force Majeure (as so extended, the "First Outside
Completion Date"), Tenant






--------------------------------------------------------------------------------









shall have the right to terminate this Lease by giving notice to Landlord of
Tenant's desire to do so before such completion and within the time period from
the First Outside Completion Date until the date which is sixty (60) days
subsequent to the First Outside Completion Date; and, upon the giving of such
notice, the Term of this Lease shall cease and come to an end without further
liability or obligation on the part of either party
unless, within forty-five (45) days after receipt of such notice, the
Substantial Completion Date occurs. Each day of Tenant Delay shall be deemed
conclusively to cause an equivalent day of delay by Landlord in substantially
completing Landlord's Work, and tbereby automatically extend for each such
equivalent day of delay the date of the First Outside Completion Date.


(B)Monetary Relief. Ifthe Substantial Completion Date shall not have occurred on
or before August 31, 2008 (the "Second Outside Completion Date"), then the
following provisions shall take effect:


(1)The Occupancy Date shall be redefined as the earlier of (i) six (6) months
after the Substantial Completion Date; or (b) the date Tenant occupies all or
any portion of the Premises for the conduct of business.


(2)Tenant and Landlord shall cooperate with each other to shorten the time
necessary to complete the performance of Tenant's Work (including, without
limitation, performing certain elements of Tenant's Work and Landlord's Work
simultaneously), though sucb cooperation shall not require Tenant to expend any
material amounts in excess of what it would have otherwise spent in the
performance of Tenant's Work, unless Landlord agrees to reimburse such costs.


(3)Landlord shall reimburse Tenant for the Holdover Penalty, as hereinafter
defined, under Tenant's existing lease at Bay Colony Corporate Center ("Existing
Lease") for the Holdover Penalty Period, as-hereinafter defined. For purposes
hereof, the "Holdover Penalty" shall be defined as the excess of rent and other
occupancy charges charged to Tenant by the landlord under the Existing Lease, on
a per diem basis, from and after April 1, 2009 over the rent and other occupancy
charges charged to Tenant by the landlord under the Existing Lease, on a per
diem basis, for the month of March, 2009. The Holdover Penalty shall not include
any damages (direct, indirect or consequential) which Tenant may be obligated to
pay the landlord under the Existing Lease as a result of Tenant's holding over
nnder the Existing Lease beyond March 31, 2009. The "Holdover Penalty Period"
shall be the period from April l, 2009 to the Occupancy Date.


(4)Ifthe Substantial Completion Date has not occurred by January 1, 2009, then
Tenant shall again have the right to terminate this Lease by giving notice to
Landlord of Tenant's desire to do so before such completion and on or before
January 31, 2009; and, upon the giving of such notice, the Term of this Lease
shall cease and come to an end without further liability or obligation on.the
part of either party nnless, within thirty (30) days after receipt of such
notice, the Substantial Completion Date occurs. If Tenant does not so tenninate
this Lease




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------











pursuant to this Section 3.2(B)(4), then the Holdover Penalty Period shall end
on the earlier of the Occupancy Date or September 30, 2009.


Each day of Tenant Delay shall be deemed conclusively to cause an equivalent day
of delay by Landlord in substantially completing Landlord's Work, and thereby
automatically extend for each such equivalent day of delay the date of the
Second Outside Completion Date.


(C)Tenant represents and warrants to Landlord that (i) Tenant bas provided
Landlord with true and complete copies of the provisions of the Existing Lease
dealing with Tenant's holding over in the premises demised thereunder after
March 31, 2009 (the "Existing Lease Holdover Provisions"), and (ii) Tenant will
not modify, or agree to a modification of, the Existing Lease Holdover
Provisions in any way that would increase the Holdover Penalty.


(D)The remedies set forth in this Section 3.2 are Tenant's sole and exclusive
rights and remedies based upon any delay in the performance of Landlord's Work.


3.3
Tenant's Work



Tenant shall, as of the Actual Substantial Completion Date, commence the
performance of the work ("Tenant's Work") necessary to prepare the Premises for
Tenant's occupancy, and Tenant shall thereafter diligently prosecute the
Tenant's Work to completion. Except for Landlord's Contribution, as set forth in
Section 3.5, all of the Tenant's Work shall be performed at Tenant's sole cost
and expense, and shall be performed in accordance with the provisions of this
Lease (including, without limitation, Section 5.14). Tenant shall take necessary
reasonable measures to the end that Tenant's contractors shall cooperate in all
reasonable ways with Landlord's contractors to avoid any delay in any work being
performed by Landlord. In performing Tenant's Work, Tenant shall take all
precautions necessary to protect the Building elevators (including, without
limitation, installing padding on the walls and covering on the floor of said
elevators) and the common areas of the Property, and shall be responsible for
repairing any damage thereto resulting from Tenant's Work.


In co11I1ection with the performance of Tenant's Work, Tenant shall submit to
Landlord for Landlord's approval an initial set of plans ("Initial Plans"),
progress plans from time to time ("Interim Plans") and a full set of
constrnction drawings ("Final Plans") for Tenant's Work (collectively "the
Plans"). The Plans shall contain at least the information required by, and shall
conform to the requirements of, Exhibit B-2. Landlord's approval of the Initial
Plans and the Interim Plans (and the Final Plans, provided that the Final Plans
(i) are consistent with the Initial Plans and the Interim Plans, (ii) contain at
least the information required by, and conform to the requirements of, said
Exhibit B-2, and (iii) comply with Landlord's requirements to avoid aesthetic or
other conflicts with the design and function of the balance of the Building)
shall not be umeasonably withheld, conditioned or delayed. Landlord's approval
is solely given for the benefit of Landlord under this Section 33, and neither
Tenant nor any third party shall have the right to rely




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------









upon Landlord's approval of Tenant's plans for any other purpose whatsoever.
Without limiting the foregoing, Tenant shall be responsible for all elements of
the design of Tenant's plans (including, without limitation, compliance with
law, functionality of design, the structural integrity of the design, the
configuration of the Premises and the placement of Tenant's furniture,
appliances and equipment), and Landlord's approval of Tenant's plans shall in no
event relieve Tenant of the responsibility for such design.
Landlord agrees to respond to any Initial Plans within twenty-one (21) days
ofreceipt thereof, to Interim Plans within ten (10) days of receipt thereof, and
to Final Plans within fourteen (14) days of receipt thereof. If Landlord
disapproves of any Plans, then Tenant shall have the Plans revised by its
architect to incorporate all reasonable objections and conditions presented by
Landlord and resubmitted to Landlord. Such process shall be followed until the
Plans shall have been approved by the Landlord without objection or condition.
Landlord shall respond to the resubmission of any Plans by Tenant within five
(5) days of Landlord's receipt thereof (or fourteen (14) days in the case of a
major redesign). Ifno time period is specified in this Article Ill for any
action which must be taken by Tenant in connection with the approval of the
Plans or the performance of the Tenant's Work, Tenant shall be required to take
such action within ten (IO) business days after Tenant receives a written
request to take such action. There shall be no charge by Landlord for Landlord's
internal review and approval of Tenant's Plans; provided, however, that if
Landlord reasonably determines that a third-party consultant is needed to review
Tenant's Plans, then Tenant shall reimburse Landlord for the reasonable third­
party out-of-pocket costs incurred by Landlord in hiring said third party to
review Tenant's Plans.


3.4
Qualitv and Performance of Work



All construction work required or permitted by this Lease shall be done in a
good and workmanlike manner and in compliance with all applicable laws,
ordinances, rules, regulations, statutes, by-laws, court decisions, and orders
and requirements of all public authorities ("Legal Requirements") and all
Insurance Requirements (as defined in Section 5.7 hereof). Tenant shall have
Tenant's Work performed by contractors, reasonably approved by Landlord, which
contractors shall provide to Landlord such insurance as the Landlord may
reasonably require. All of Tenant's Work shall be coordinated with any work
being performed by, or for, Landlord, and in such manner as to maintain
harmonious labor relations. Each party authorizes the other to rely in
connection with design and construction upon the written approval or other
written authorizations on the party's behalf by any Construction Representative
of the party named in Section I.I or any person hereafter designated in
substitution or addition by notice to the party relying. Each party may inspect
the work of the other at reasonable times and shall promptly give notice of
observed defects. Tenant acknowledges that.
Tenant is acting for its own benefit and account and that Tenant will not be
acting as Landlord's agent in performing any Tenant Work, accordingly, no
contractor, subcontractor or supplier shall have a right to lien Landlord's
interest in the Property in connection with any such work.






--------------------------------------------------------------------------------











[pwcsubleasefinalvers_image19.gif]3.5    Landlord's Contribution










'Landlord's Contribution") to be used by Tenant to pay for the cost of t e
enant's Work. For the purposes hereof, the cost to be so reimbursed by Landlord
shall
include the cost of leasehold improvements and architectural and engineering
fees (reimbursement for such fees being capped at ten percent (10%) of
Landlord's Contribntion), but shall not include any of Tenant's personal
property, trade fixtures or trade equipment.


(B)Landlord shall pay Landlord's Proportion (as hereinafter defined) of the cost
shown on each requisition (as hereinafter defined) submitted by Tenant to
Landlord within thirty (30) days of submission thereof by Tenant to Landlord
until the entirety of Landlord's Contribution has been exhausted. For the
purposes hereof, "Landlord's Proportion" shall be a fraction, the numerator of
which is Landlord's Contribution and the denominator of which is the total
contract price for Tenant's Work. A "requisition"
. shall mean written documentation (including, without limitation, invoices from
Tenant's contractors, vendors, service providers and consultants, lien waivers
in the form of Exhibit F attached hereto, and such other documentation as
Landlord or Landlord's mortgagee may reasonably request) showing in reasonable
detail the costs of the item in question or of the improvements installed to
date in the Premises, accompanied by
. certifications from Tenant that the amount of the requisition in question does
not exceed the cost of the items, services and work covered by such requisition.
Each requisition shall indicate whether Tenant wants it paid to Tenant or to
Tenant's contractor, and shall be accompanied by evidence reasonably
satisfactory to Landlord that items, services and work covered by such
requisition has been fully paid by Tenant (if the requisition is to be paid to
Tenant, rather th.an to Tenant's contractor) and that the work has heen
performed. Landlord shall have the right, upon reasonable advance notice to
Tenant, to inspect Tenant's books and records relating to each requisition in
order to verify the amount thereof. Tenant shall submit requisition(s) no more
often than monthly. Landlord shall be entitled to deduct from Landlord's
Contribution a construction management fee for Landlord's oversight of Tenant's
Work in an amount equal to 0.75% of the hard costs of Tenant's Work.


(C)
Notwithstanding anything to the contrary herein contained:



(i)
Landlord shall have no obligation to advance funds on account of Landlord's
Contribution unless and until Landlord has received the requisition in question.





--------------------------------------------------------------------------------





(ii)
Except with respect to work and/or materials previously paid for by Tenant, as
evidenced by paid invoices and written lien waivers provided to Landlord,
Landlord shall have the right to have Landlord's Contribution







--------------------------------------------------------------------------------











paid to directly to Tenant's contractor(s), consnltants, service providers, and
vendor(s), if Landlord reasonably determines that such action is necessary to
protect it.s interest in the Bnilding. Inno event shall either Landlord's
Contribution be applied to any fees paid to Tenant or any affiliate of Tenant.


(iii)
Tenant shall not be entitled to any portion of Landlord's Contribution, and
Landlord shall have no obligation to pay Landlord's Contribntion in respect of
any requisition submitted after the date which is one (1) year after the
Occupancy Date.



(iv)
Tenant shall not be entitled to any unused portion of Landlord's Contribution
nor shall any nnused portion be nsed as a credit against A111lual Fixed Rent or
Additional Rent.



(v)
Landlord's obligation to pay any portion of Landlord's Contribution shall be
conditioned upon there existing no default by Tenant in its obligations under
the Lease of which Landlord has given Tenant written notice (even if the grace
period therefor, if any, has not yet expired) which remains uncured at the time
that Landlord would otherwise be required to make such payment, provided that
Landlord shall pay any such portion of Landlord's Contribution once the default
is cured.



3.6
Landlord's Test Fit Allowance





Inaddition to Landlord's Contribution, Landlord has
3.7
Landlord's Special Allowance



[pwcsubleasefinalvers_image22.gif]




ARTICLE IV
LANDLORD'S COVENANTS; INTERRUPTIONS AND DELAYS


4.1    Landlord Covenants


4.1.1    Services Furnished by Landlord


Landlord shall furnish services, utilities, facilities and supplies set forth in
Exhibit C equal to those customarily provided by landlords in comparable Class
A, high quality buildings in the Waltham/Central 128 area ("Class A Central 128






--------------------------------------------------------------------------------











Area Market") subject to escalation reimbursement in accordance with Section
2.6.


4.1.2    Additional Services Available to Tenant


Landlord shall furnish, at Tenant's expense, reasonable additional Building
services which are usual and customary in similar office buildings in the Class
A Central 128 Area Market upon reasonable advance request of Tenant at
reasonable and equitable rates from time to time established by Landlord. Tenant
agrees to pay to Landlord, as Additional Rent, (i) the cost of any such
additional Building services requested by Tenant and (ii) tbe cost of any
additions, alterations, improvements or other work performed by Landlord in the
Premises
at the request of Tenant, within thirty (30) days after being billed therefor.


4.l
l .3 Roof, Exterior Wall, Floor Slab and Common Facility Repairs



Except for (a) normal and reasonable wear and use and (b) damage caused by fire
and casualty and by eminent domain, and except as otherwise provided in Article
VI and subject to the escalation provisions of Section 2.6, Landlord shall
repair, replace and maintain in good condition in a manner comparable to the
maintenance of similar high-quality properties in the Class A Central 128 Market
(i)    the foundations, roof, exterior walls, structural floors, elevators and
all other structural elements of the Building, Common Areas and Premises, (ii)
all nonstructural elements of the Building which relate to the Common Areas or
another tenant's premises in addition to the Premises, (iii) the electrical,
mechanical, plumbing, lighting, life safety, fire, sprinkler, heating,
ventilating and air conditioning ("HVAC") and security systems, fixtures and
equipment located outside of the Premises but which serve the Premises (except
for any such item or system installed by or for Tenant), and (iv) the exterior
walkways, sidewalks, driveways and parking areas on the Site. Landlord shall
maintain the Building (exclusive .of Tenant's responsibilities under this Lease)
in a first class marmer comparable to the maintenance of similar properties in
the Class A Central 128 Area Market.    ·


4.1.4
Signage



(A)    Premises Sima2e. Landlord shall provide and install, at Landlord's
expense, letters or numerals on exterior doors inthe Premises to identify
Tenant's official name and Building address; all such letters and numerals shall
be in the building standard graphics and no others shall be used or permitted on
the Premises.


(B)    Lobby Signage. Tenant shall have the right, during the Term of the Lease,
to list Tenant's name on the Building Directory. The initial listing of Tenant's
· name shall be at Landlord's cost and expense. Any changes, replacements or
additions by Tenant to such directory shall be at Tenant's sole cost and
expense.






--------------------------------------------------------------------------------











In addition, Tenant shall have the non-exclusive right to impact signage similar
in size to the individual tenant signs in the lobby of 201 Jones Road, Waltham
as of the date hereof ("Impact Signage"). All such Impact Signage shall be
installed by Landlord at Landlord's sole cost and expense, as part of Landlord's
general
impact signage program for the Building, and the final design thereof shall be
in Landlord's sole discretion.


(C)    Monument Sirnage. Landlord shall use reasonable efforts to obtain all
necessary permits to install monument signage ("Monument") at the entrance to
the Building. IfLandlord receives the required permits, Landlord shall install
the Monument, and Tenant shall have the non-exclusive right to have its name and
logo on said Monument ("Monument Sign"). The initial listing of Tenant's name
and logo on the Monument shall be at Landlord's cost and expense; any changes,
replacements or additions to the Monument Sign requested by Tenant shall be done
at Tenant's sole cost and expense. The Monument Sign shall be substantially in
accordance with the conceptual plan attached hereto as Exhibit L.


(D)    Notwithstanding the foregoing provisions of this Section to the contrary,
within thirty (30) days after the date on which (i) there occurs, and remains
uncured, an Event of Default of Tenant, (ii) the premises demised under this
Lease contain less than 28,940 square feet (or, if less, the square footage
demised to any other tenant having rights to Impact Signage in the Building), or
(iii) the Term of the Lease is terminated dne to a Tenant default, then Tenant
shall, at its
cost and expense, remove the Monument Sign and the Impact Signage and restore
all damage to the Monument and the Building caused by the installation and!or
removal of such Monument Sign or Impact Signage. Such removal and restoration
shall be performed in accordance with the terms and conditions governing
alterations pursuant to Section 5.2 herein. The right to the Monument Sign and
the Impact Signage granted pursuant to this Section 4.1.4 is personal to
Pittiglio, Rabin, Todd & McGrath, Inc. and any Pennitted Transferee.


4.2
Interruptions and Delays in Services and Repairs, Etc



(A)    Except as may be expressly set forth in this Lease, Landlord shall not be
liable to Tenant for any compensation or reduction of rent by reason of
inconvenience or annoyance or for loss of business arising from the necessity of
Landlord or its agents entering the Premises for any of the purposes in this
Lease authorized, or for repairing the Premises or any portion of the Building
however the necessity may occur. In case Landlord is prevented or delayed from
making any repairs, alterations or improvements, or furnishing any services or
performing any other covenant or duty to be performed on Landlord's part, by
reason of any cause reasonably beyond Landlord's control, including without
limitation the causes set forth in Section 3.2 hereof as being reasonably beyond
Landlord's control, Landlord shall not be liable to Tenant therefor, nor, except
as expressly otherwise provided in Article VI, shall Tenant be entitled to any
abatement or reduction of rent by reason thereof, or right to terminate this
Lease, nor shall the same




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------











give rise to a claim in Tenant's favor that such failure constitutes actual or
constructive, total or partial, eviction from the Premises.


(B)    Landlord reserves the right to stop any service or utility system, when
necessary by reason of accident or emergency, or until necessary repairs have
been completed; provided, however, that in each instance of stoppage, Landlord
shall exercise reasonable diligence to eliminate the cause thereof. Except in
case of emergency repairs, Landlord will give Tenant reasonable advance notice
of any contemplated stoppage and will use reasonable efforts to avoid
unnecessary inconvenience to Tenant by reason thereof.


(C)    Notwithstanding anything to the contrary in this Lease contained, if due
to (a) Landlord's failure to provide any service required to be provided by
Landlord hereunder (a "Service Interruption"), or (b) (i) any repairs made by
Landlord (including, without limitation, pursuant to Section 2.3 or Section
4.1.3 hereof) or (ii) Landlord's failure to maintain the Building or make any
repairs required to be made by Landlord herennder (either, a "Repair
Interruption"), any portion of the Premises becomes nntenantable so that for the
Premises Untenantability Cure Period, as hereinafter defined, the continued
operation in the ordinary course of Tenant's business is materially adversely
affected, then, provided that Tenant ceases to use the affected portion of the
Premises during the entirety of the Premises Untenantability Cure Period by
reason of such untenantability, and that such untenantability and Landlord's
inability to cure such condition is not caused by the fault or neglect of Tenant
or Tenant's agents, employees or contractors, Annual Fixed Rent and Operating
Expenses Allocable to the Premises shall thereafter be abated in proportion to
the impact on the continued operation in the ordinary course of Tenant's
business nntil the day such condition is completely corrected. For the purposes
hereof, the "Premises Untenantability Cure Period" shall be defined as five (5)
consecutive business days after Landlord's receipt of written notice from Tenant
of the condition causing untenantability in the Premises, provided however, that
the Premises Untenantability Cure Period shall be ten (10) consecutive business
days'after Landlord's receipt of written notice from Tenant of such condition
causing nntenantability in the Premises if either the condition was caused by
causes beyond Landlord's control or Landlord is nnable to cure such condition as
the result of causes beyond Landlord's control. The provisions of this paragraph
shall not apply in the event of nntenantability caused by fire or other
casualty, or taking (see Article VI).


(D)    Notwithstanding anything to the contrary herein contained, if due to a
Service Interruption or a Repair Interruption, any materia!'portion of the
Premises becomes untenantable for a period ("Untenantability Period") of five
(5) consecutive months (which five (5) month period shall be extended by the
period of time, which shall not exceed an additional one (I) month, that
Landlord is delayed in curing such condition as the result Landlord's Force
Majeure) after Landlord's receipt of written notice of such condition from
Tenant, then, provided that Tenant ceases to use the affected portion of the
Premises during the entire period of such untenantability, and Landlord's
inability to cure such condition is not caused by a cause beyond Landlord's
reasonable control or the fault or neglect of Tenant, or Tenant's agents,
employees or contractors, then Tenant may terminate this Lease. by giving
Landlord written notice as follows:




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------













(!)    Said notice shall be given after the expiration of the Untenantability
Period.


(2)
Said notice shall set forth an effective date which is not earlier than thirty
(30) days after Landlord receives said notice.



(3)
Ifsaid condition is remedied on or before said effective date, said notice shall
have no further force and effect.



(4)
If said condition is not remedied on or before said effective date for any
reason other then Tenant's fault, as aforesaid, the Lease shall terminate as of
said effective date, and the Annual Fixed Rent and Additional Rent due under the
Lease shall be apportioned as of said effective date.



(E)    The provision of this Section 4.2 shall be Tenant's sole remedy in the
event of a Service Interruption or a Repair Interruption.


4.3
Landlord's Insurance.



Landlord shall carry at all times during the Term of this Lease, (i) commercial
general liability insurance with respect to the Building in an amount not less
than $5,000,000.00 combined single limit per occurrence, and (ii) insurance
against loss or damage to the Building caused by any peril covered under fire,
extended coverage and all.risk insurance with coverage against vandalism,
malicious mischief and such other insurable hazards and contingencies as are
from time to time normally insured against by owners of Class
A Boston Market office buildings or which are required by Landlord's mortgagee,
in an amount equal to one hundred percent (100%) of the full replacement cost
thereofabove foundation walls. Further, Landlord may also maintain such
insurance against loss of Annual Fixed Rent and Additional Rent for up to twelve
(12) months (or such longer period of time as Landlord's mortgagee may require)
and such other risks and perils as Landlord deems proper, consistent with other
Class A Boston Market office buildings. Any and all such insurance (i) may be
maintained under a blanket policy affecting other properties of Landlord and/or
its affiliated business organizations, (ii) may be written with deductibles as
reasonably determined by Landlord and (iii) shall be subject to escalation
reimbursement in accordance with Section 2.6.


4.4
Landlord's Indemnity.



Subject to the limitations on Landlord's liability set forth in this Lease,
Landlord agrees to indemnify, defend and save harmless Tenant from and against
any claim arising from any accident, injury or damage occurring in the Premises,
in the Building or on the Site after the date that possession of the Premises is
first delivered to Tenant and until the expiration or earlier termination of the
Lease Term, to the extent that such accident, injury or damage results from the
negligence of Landlord or Landlord's agents, employees, servants, or
contractors.






--------------------------------------------------------------------------------











Subject to the limitations on Landlord's liability set forth in this Lease, this
indemnity and hold harmless agreement shall include indemnity against all costs,
expenses and liabilities incurred in or in connection with any such claim or
proceeding brought thereon, and the defense thereof.




ARTICLE V TENANT'S COVENANTS


Tenant covenants and agrees to the following during the Term and such further
time as Tenant occupies any part of the Premises:


5.1
Payments



Tenant shall pay when due all fixed rent and Additional Rent and all charges for
utility services rendered to the Premises (except as otherwise provided in
Exhibit C) and, as further Additional Rent, all charges for additional services
rendered pursuant to Section 4.1.2.


5.2
Repair and Yield Up



Except as otherwise provided in Article VI and Section 4.1.3, Tenant shall keep
the Premises in good order, repair and condition, reasonable wear and tear and
damage by fire or other casualty only excepted, and all glass in windows (except
glass in exterior walls unless the damage thereto is attributable to Tenant's
misuse) and doors of the Premises whole and in good condition with glass of the
same type and quality as that injured or broken, damage by fire or taking under
the power of eminent domain only · excepted, and at the expiration or
termination of this Lease peaceably yield np the Premises and all construction,
work, improvements, and all alterations and additions thereto in good order,
repair and condition, reasonable wear and tear and damage by fire or other
casualty only excepted. Prior to such yielding up, Tenant shall first remove (i)
all goods and effects of Tenant, and (ii) unless Landlord otherwise notifies
Tenant by notice given at least ten (10) days before such expiration or
termination, the wiring for Tenant's computer, telephone and other communication
systems and equipment whether located in the Premises or in any other portion of
the Building, including all risers, and
(iii) any equipment installed on the roof pursuant to Section 8.27 hereof, and
(iv) all · Required Removeables, as defined in Section 5.14 hereof.. Tenant
shall repair any damage caused by all such removal (whether such damage is
caused to the Premises or to other portions of the Property) and restore the
Premises and leave them clean and neat. Tenant shall not pennit or commit any
waste. Tenant shall be responsible for the cost of repairs which may be made
necessary by reason of damage to common areas in the Building or to the Site
caused by Tenant, Tenant's agents, contractors, employees, sublessees,
licensees, concessfonaires or invitees.


. 5.3    Use


Tenant shall use and occupy the Premises for the Permitted Use only, and shall
not injure




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------









or deface the Premises, Building or the Site nor permit in the Premises or on
the Site any auction sale, vending machine, or inflammable fluids or chemicals,
or nuisance, or the emission from the Premises of any objectionable noise or
odor, nor permit in the Premises anything which would in any way result in the
leakage of fluid or the growth mold, nor use or devote the Premises or any part
thereof for any purpose other than the
Pem1itted Uses, nor permit any use thereof which is inconsistent with the
maintenance of the Building as an office building of the first class in the
quality of its maintenance, use and occupancy, or which is improper, offensive,
contrary to law or ordinance or liable to invalidate or increase the premiums
for any insurance on the Building or its contents or liable to render necessary
any alteration or addition to the Building.


If Tenant abandons or vacates all or any portion of the Premises for a period of
in excess ofone hundred eighty (180) days, Landlord shall have the right, on not
less than ten (IO) days' prior written notice thereof to Tenant, to enter into
the Premises inorder to tum the lights on in the vacated portion(s) of the
Premises at the same level as if the Premises were fully occupied, and Tenant
shall pay for all electricity charges related thereto.
Vacancy or abandonment shall not he deemed to be an Everit of Default by Tenant
hereunder.


Further, (i) Tenant shall not, nor shall Tenant permit its employees, invitees,
agents, independent contractors, contractors, assignees or subtenants to, keep,
maintain, store or dispose of (into the sewage or waste disposal system or
otherwise) or engage in any activity which might produce or generate any
substance which is or may hereafter be classified as a hazardous material, waste
or substance (collectively "Hazardous Materials"), under federal, state or local
laws, rules and regulations, including, without limitation, 42 U.S.C. Section
6901 et seq., 42 U.S.C. Section 9601 et seq., 42U.S.C. Section 2601 et seq., 49
U.S.C. Section 1802 et seq. and Massachusetts General Laws, Chapter 21E and the
rules and regulations promulgated under any of the foregoing, as such laws,
rules and regulations may be amended from time to time (collectively "Hazardous
Materials Laws") (other than de minimus amounts of office supplies and cleaning
supplies used in the normal course of Tenant's Permitted Use of the Premises,
and in any event used and stored and disposed of in accordance with all
applicable laws),
(ii) Tenant shall inunediately notify Landlord of any incident in, on or about
the Premises, the Building or the Site that would require the filing of a notice
under any Hazardous Materials Laws, (iii) Tenant shall comply and shall cause
its employees,
invitees, agents, independent contractors, contractors, assignees and subtenants
to comply with each of the foregoing and (iv) Landlord shall have the right to
make such
inspections (including testing) as Landlord shall elect from time to time to
determine that Tenant is complying with the foregoing.    ·


5.4    Obstructions; Items Visible From Exterior; Rules and Regulations


Tenant shall not obstruct in any manner any portion of the Building not hereby
leased or any portion thereof or of the Site used by Tenant in common with
others; nor Without the· prior consent of Landlord, shall Tenant permit the
painting or placing of any signs, curtains, blinds, shades, awnings, aerials or
flagpoles, or the like, visible from outside the




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------











Premises; and Tenant shall comply with all reasonable Rules and Regulations now
or hereafter made by Landlord, of which Tenant has been given notice, for the
care and nse of the Building and Site and their facilities and approaches;
Landlord shall not be liable
to Tenant for the failure of other occupants of the Buildings to conform to such
Rules and Regulations. All rules and regulations shall be applied and enforced
on all tenants in a non-discriminatory ma!Uler, except where differing
circumstances jnstify different treatment.


5.5
Safety Appliances



Tenant shall keep the Premises equipped with all safety appliances required by
any public authority because of any use made by Tenant other than normal office
use, and
shall procure all licenses and permits so required because of such use and, if
requested by
Landlord, Tenant shall do any work so required because of such use, it being
understood that the foregoing provisions shall not be construed to broaden in
any way Tenant's Permitted Use.


5.6
Assignment; Sublease



Except as otherwise expressly provided herein, Tenant covenants and agrees that
it shall not assign, mortgage, pledge, hypothecate or otherwise transfer this
Lease and/or Tenant's interest in this Lease or sublet (which term, without
limitation, shall include granting of concessions, licenses or the like) the
whole or any part of the Premises. Any assignment, mortgage, pledge,
hypothecation, transfer or subletting not expressly permitted in or consented to
by Landlord under Sections 5.6.1-5.6.5 shall be void, ab initio; shall be of no
force and effect; and shall confer no rights on or in favor of third parties. In
addition, Landlord shall be entitled to seek specific performance of or other
equitable relief with respect to the provisions hereof.


5.6.1
Notwithstanding the foregoing provisions of Section 5.6 above and the provisions
of Section 5.6.2 below, but snbject to the provisions of Sections 5.6.3, 5.6.4
and 5.6.5, below Tenant shall have the right to assign this Lease or to sublet
the Premises (in whole or in part) to any parent or subsidiary corporation of
Tenant or to any corporation into which Tenant may be converted or wit11which it
may merge, or to any successor entity which acquires substantially all of the
assets or stock of Tenant, provided that the entity to which this Lease is so
assigned or which so sublets the Premises has a creditworthiness (e.g., assets
on a pro forma basis using generally accepted accounting principles consistently
applied and using the most recent financial statements) which is the same or
better than the Tenant as of the date of this Lease (a "Permitted Transferee").
Ifany parent or subsidiary corporation of Tenant to which this Lease is assigned
or the Premises sublet (in whole or in part) shall cease to be such a parent or
subsidiary corporation, such cessation shall be considered an assignment or
subletting requiring Landlord's consent.



5.6.J
.I Notwithstanding the provisions of Section 5.6 above, in the event Tenant
desires







--------------------------------------------------------------------------------













(a)
to assign this Lease, or



(b)
to sublet (i) such portion (the "Sublease Portion") of the Premises as

(x) contains by itself at least ten thousand (10,000) square feet of rentable
floor area and (y) would bring the total amount of the Premises then being
subleased to 50% or more, (ii) for a term equal to all or substantially all of
the remaining Term hereof (any such sublease satisfying clauses (i) and (ii)
being hereinafter referred to as a "Major Sublease"),


Tenant shall give Landlord a Proposed Transfer Notice (as defined in Section
5.6.3 hereof) and Landlord shall have the right at its sole option, to be
exercised within thirty (30) days after receipt of Tenant's Proposed Transfer
Notice (the "Acceptance Period"), to terminate this Lease, in the case of a
proposed assignment, or to terminate this lease with respect to the Sublease
Portion in the case of a proposed Major Sublease, as of a date specified in a
notice to Tenant, which date shall not be earlier than sixty (60) days nor later
than one hundred and twenty (120) days after Landlord's notice to Tenant. Inthe
case of an assignment, upon the termination date as set forth in Landlord's
notice, all obligations relating to the period after such termination date (but
not those
relating to the period before such tem1ination date) shall cease and promptly
upon being billed therefor by Landlord, Tenant shall make final payment of all
Annual Fixed Rent and Additional Rent due from Tenant through the termination
date. In the case of a Major Sublease, all obligations relating to the Sublease
Portion for the period after such termination date (but not those relating to a
period before such termination date, or to portions of the Premises other than
the Sublease Portion) shall cease. In the event that Landlord shall not exercise
its termination rights as aforesaid, or shall fail to give any or tinlely notice
pursuant to this Section, the provisions of Sections 5.6.2-5.6.5 shall be
applicable. This Section
5.6.1.1 shall not be applicable to an assignment or sublease pursuant to Section
5.6.1.


5.6.2
Notwithstanding the provisions of Section 5.6 above, but subject to the
provisions of this Section 5.6.2 and the provisions of Sections 5.6.3, 5.6.4 and
5.6.5 below,

in the event that (x) Landlord shall not have exercised the termination right as
set forth in Section 5.6. I .!, or (y) shall have failed to give any or timely
notice under Section 5.6.1.1, or (z) in the case of a proposed sublease that is
not subject to the provisions of Section 5.6. I .1, then (i) for a period of
ninety (90) days after the receipt of Landlord's notice stating that Landlord
does not elect the termination right, or (ii) for a period of ninety (90) days
after the expiration of the Acceptance Period, in the event Landlord shall not
give any or timely notice under Section 5.6.1.1, or (iii) in the case of a
proposed sublease that is not subject to the provisions of Section 5.6.1.1, as
the case may be, Tenant shall have the right to assign this Leas.e or sublet the
whole or any part of the Premises in accordance with the Proposed Transfer
Notice provided that, in each instance, Tenant first




43
GSDOCS\1689479.J 1 5125f2007






--------------------------------------------------------------------------------











obtains the express prior written consent of Landlord, which consent shall not
be unreasonably withheld, delayed or conditioned. Without limiting the foregoing
standard, Landlord shall not be deemed to be unreasonably withholding its
consent to such a proposed assignment or subleasing if:


(a)
the proposed assignee or subtenant is a tenant in the Building or elsewhere on
the Site or is in active negotiation with Landlord or an affiliate of Landlord
for premises in the Building or elsewhere ou the Site or is not of a character
consistent with the operation of a first-class office building (by way of
example Landlord shall not be deemed to be unreasonably withholding its consent
to an assignment or subleasing to any governmental or quasi­ govemmental
agency). Notwithstanding the foregoing, Tenant may sublease all or a portion of
the Premises (the "Subleased

Premises") to a tenant of the Building or elsewhere on the Site (the
"Subtenant") if said Subtenant satisfies the following criteria:
such Subtenant's need, as to the size of premises and length of term, ca1mot
then (i.e., at the time that Tenant requests Landlord's consent to such
Subtenant) be satisfied by Landlord; or


(b)
in the case of a proposed assignment, the proposed assignee does not"possess
adequate financial capability to perform the Tenant obligations as and when due
or required; or



(c)
the assignee or subtenant proposes to use the Premises (or part thereof) for a
purpose other than the purpose for which the Premises may be used as stated in
Section I.Ihereof; or



(d)
the character of the business to be conducted or the proposed use of the
Premises by the proposed subtenant or assignee shall (i) be likely to materially
increase Landlord's Operating Expenses beyond that which Landlord now incurs for
use by Tenant; (ii) be likely to materially increase the burden on elevators or
other Building systems or equipment over the burden prior to such proposed
subletting or assignment ("material" for the purpose of these subsections (i)
and (ii) being defined as a 7% increase to any one line item or a 5% increase to
the total); or (iii) violate or be likely to violate any provisions or
restrictions contained herein relating to the use or occupancy of the Premises.
Notwithstanding the foregoing, if Landlord objects to a proposed assignee or
subtenant on the grounds of subsection (i) or (ii) of this Section 5.6.2(d);
Tenant may overcome such objection by agreeing to pay the amount of such
increase; or



(e)
there shall be existing an Event of Default (defined in Section 7.1);





--------------------------------------------------------------------------------



or






--------------------------------------------------------------------------------













(f)
any part of the rent payable under tbe proposed assignment or sublease shall be
based in whole or in part on the income or profits derived from the Premises or
if any proposed assignment or sublease shall potentially have any adverse effect
on the real estate investment trust qualification requirements applicable to
Landlord and its affiliates; or



(g)
the holder of any mortgage or ground lease on property which includes the
Premises having approval rights over su.ch proposed assignment or sublease does
not approve of tbe same; or



(h)
dne to the identity or business of a proposed assignee or subtenant, such
approval would cause Landlord to be in violation of any covenant or restriction
contained in another lease or other agreement affecting space in the Building.



Notwithstanding the foregoing, so Jong as Tenant remains fully and primarily
liable to Landlord, Tenant's right to sublease the all or any portion of the
Premises shall not be restricted by Landlord (x) due to the financial condition
of
the subtenant or (y) by any rent hurdle that Landlord may deem needed in order
to consent to a proposed sublease.


5.6.3
Tenant shall give Landlord notice (tbe "Proposed Transfer Notice") of any
proposed assignment or sublease, and said notice shall specify tbe provisions of
the proposed assigmnent or subletting, including (a) the name and address_of the
proposed assignee or subtenant, (b) in the case of a proposed assignment
pursuant to Section 5.6.2, such information as to the proposed assignee's net
worth and financial capability and standing as may reasonably be required for
Landlord to make the determination referred to in Section 5.6.2 above (provided,
however, that Landlord shall hold such information confidential having tbe right
to release

same to its officers, accountants, attorneys and mortgage lenders on a
confidential basis), (c) all of the terms and provisions upon which the proposed
assignment or subletting is to be made (including, in tbe case of a sublease,
tbe portion of the Premises proposed to be sublet and the term of snch
sublease), (d) in the case of a proposed assignment or subletting pursuant to
Section 5.6.2, all other information necessary to make the determination
referred to in Section 5.6.2 above and (e) in tbe case of a proposed assignment
or subletting pursuant to Section 5.6.1 above, such information as may be
reasonably required by Landlord to determine that such proposed assigmnent or
subletting complies with the requirements of said Section 5.6.1.


IfLandlord shall consent to the proposed assignment or subletting, as tbe case
may be, then, in such event, Tenant may thereafter sublease or assign pursuant
to




--------------------------------------------------------------------------------



Tenant's notice, as given hereunder; provided, however, !bat if such sublease or
assignment shall not be executed and delivered to .Landlord within ninety (90)






--------------------------------------------------------------------------------











days after the date of Landlord's consent, the consent shall be deemed null and
void and the provisions of Section 5.6.1.1 and 5.6.2 shall again be applicable.


5.6.4
In addition, in the case of any assignment or subleasing as to which Landlord
may consent (other than an assignment or subletting permitted under Section
5.6.1 hereof), such conseut sball be upon the express aud further condition,
covenant and agreement, and Tenant hereby covenants and agrees that, in addition
to the Annual Fixed Rent, Additional Rent and other charges to be paid pursuant
to this Lease, fifty percent (50%) of the "Assignment/Sublease Profits"
(hereinafter defined), if any, shall be paid to Landlord. The
"Assignment/Sublease Profits" shall be the excess, if any, of (a) the
"Assignment/Sublease Net Revenues" as hereinafter defined over (b) the Annual
Fixed Rent and Additional Rent and other charges provided in this Lease
(provided, however, that for the purpose of calculating the Assignment/Sublease
Profits in the case of a sublease, appropriate prorations in the applicable
Annual Fixed Rent, Additional Rent and other

charges under this Lease shall be made based on the percentage of the Premises
subleased and on the terms of the sublease). The "Assignment/Sublease Net
Revenues" shall be the fixed rent, additional rent and all other charges and
sums payable either initially or over the term of the sublease or assignment
plus all other profits and income to be derived by Tenant as a result of such
subletting or assignment, less the reasonable costs of Tenant incurred in such
subleasing or assignment (the definition of which shall be limited to reasonable
legal fees, marketing costs, brokerage commissions, rent concessions, build-out
expenses, and alteration allowances, in each case actually paid or granted), as
set forth in a statement certified by an appropriate officer of Tenant and
delivered to Landlord within thirty (30) days of the full execution of the
sublease or assignment document, amortized over the term of the sublease or
assignment.


All payments of the Assignment/Sublease Profits due Landlord shall be made
within thirty (30) days of receipt of same by Tenant.


5.6.5
(a)    Itshall be a condition of the validity of any assignment or subletting of
right under Section 5.6.1 above, or consented to under Section 5.6.2 above, that
both Tenant and the assignee or sublessee enter into a separate written
instrument directly with Landlord in a form and containing terms and provision.s
reasonably required by Landlord, including, without limitation, the agreement of
the assignee or sublessee to be bound directly to Landlord for all the
obligations of the Tenant hereunder, including, withont limitation, the
obligation (a) to pay the rent and other amonnts provided for under this Lease
(but in the case of a partial subletting pursuant to Section 5.6.1, such
subtenant shall agree on a pro rata basis to be so bound) and (b) to comply with
the provisions of Sections 5.6 throngh 5.6.5

hereof Such assignment or"subletting shall not relieve the Tenant named herein
of any of the obligations of the Tenant hereunder and Tenant shall remain fully
and primarily liable therefor and the liability of Tenant and such assignee (or
subtenant,




--------------------------------------------------------------------------------



as the case may be) shall be joint and several. Further, and notwithstanding the
foregoing, the provisions hereof shall not constitute a






--------------------------------------------------------------------------------











recognition of the assignment or the assignee thereunder or the sublease or the
subtenant thereunder, as the case may be, and at Landlord's option, upon the
termination or expiration of the Lease (whether such termination is based upon a
cause beyond Tenant's control, a default of Tenant, the agreement of Tenant and
Landlord or any other reason), the assignment or sublease shall be terminated.


(b)Tenant shall pay to Landlord as a fee for Landlord's review of any proposed
assignment or sublease requested by Tenant and the preparation of any associated
documentation, within thirty (30) days after receipt of an invoice from
Landlord, as Additional Rent, an amount for each snch reqnest equal to the
greater of (i) One Thousand and 00/100 Dollars ($1,000.00) and (ii) if Landlord
reasonably determines that a third-party consultant is needed or expedient to
review such request, then Tenant shall reimburse Landlord for the reasonable
third-party out-of-pocket costs incurred by Landlord in hiring said third party
to review such request, up to a maximum of Three Thousand and 00/100 Dollars
($3,000.09).


(c)Ifthis Lease be assigned, or if the Premises or any part thereof be sublet or
occupied by anyone other than Tenant, Landlord may upon prior notice to Tenant,
at any time and from time to time after the occurrence of an Event of Default
hereunder, collect rent and other charges from the assignee, sublessee or
occupant and apply the net amount collected to the rent and other charges herein
reserved, but no such assignment, subletting, occupancy or collection shall be
deemed a waiver of this covenant, or a waiver of the provisions of Sections 5.6
through
5.6.5 hereof, or the acceptance of the assignee, sublessee or occupant as a
tenant
or a release of Tenant from the further performance·by Tenant of covenants on
the part of Tenant herein contained, the Tenant herein named to remain primarily
liable under this Lease.


(d)The consent by Landlord to an assignment or subletting under any of the
provisions of Sections 5.6.1 or 5.6.2 shall in no way be construed to relieve
Tenant from obtaining the express consent inwriting of Landlord to any further
assignment or subletting.


(e)On or after the occurrence of an "Event of Default" (defmed in Section 7.1),
Landlord shall be entitled to one hundred percent (I 00%) of any
Assignment/Sublease Profits.


(f)    In addition to the other requirements set forth in this Lease and
notwithstanding any other provision of this Lease, partial sublettings of the
Premises shall only be permitted under the following terms and conditions: (i)
the layout of both the subleased premises and the remainder of the Premises must
comply with applicable laws, ordinances, rules and/or regulations and be




--------------------------------------------------------------------------------



approved by Landlord, including without limitation all requirements concerning
access and egress; and (ii) in the event the subleased premises are separately
physically demised from the remainder of the Premises, Tenant shall pay all
costs






--------------------------------------------------------------------------------











of separately physically demising the subleased premises.


(g)    At no time during the Lease Term shall there be more than seven (7)
subleases outstanding.


5.7
Indemnitv; Insurance



(A)    Indemnitv. Tenant shall defend with counsel first approved by Landlord
(which approval shall not be unreasonably withheld or delayed), save harmless,
and indemnify Landlord and Landlord's managing agent, beneficiaries, partners,
subsidiaries, officers, directors, agents, trustees and employees ("Landlord
Parties") from any liability for injury, loss, accident or damage to any person
or property, and from any claims, actions, proceedings and expenses and costs in
connection therewith (including without limitation reasonable counsel fees) (i)
arising from or claimed to have arisen from (a) the omission, fault, willful
act, negligence or other misconduct of Tenant or Tenant's contractors,
licensees, invitees, agents, servants, independent contractors or employees or
(h) any use made or thing done or occurring on the Premises not due to the
omission, fault, willful act, negligence or other misconduct of Landlord, or
(ii) resulting from the failure of Tenant to perform and discharge its covenants
and obligations under this Lease.


(B)    Insurance. Tenant shall maintain in full force from the date upon which
Tenant first enters the Premises for any reason, throughout the Term of this
Lease, and thereafter, so long as Tenant is in occupancy of any part of the
Premises, commercial general
liability insurance or comprehensive general liability insurance written on an
occurrence basis with a broad form comprehensive liability endorsement under
which Tenant is the named insured and Landlord and Landlord's managing agent
(and such persons as are in privily of estate with Landlord and Landlord's
managing agent as may be set out in notice from time to time) are named as
additional insureds with limits which shall, at the
commencement of the Term, be at least equal to those stated in Section 1.1 and
from time to time during the Term shall be for such higher limits, if any, as
are customarily carried in Greater Boston _with respect to similar properties,
and worker's compensation
insurance with statutory limits covering all of Tenant's emp_loyees working in
the Premises. Tenant shall deposit with Landlord on or before the earlier of the
date Tenant enters the Premises or the Commencement Date and concurrent with all
policy renewals, certificates for any insurance Tenant is required to maintain
under this Lease; in a form reasonably acceptable to Landlord and bearing the
endorsement that the policies will not be canceled until after thirty (30) days'
written notice to Landlord. In addition, in the event Tenant hosts a function in
the Premises, Tenant agrees to obtain and maintain, and canse any persons or
parties providing services for such function to obtain, the appropriate
insurance coverages as determined by Landlord (including liqnor liability, if
applicable) and provide Landlord with evidence of the same. All insurance
required to be maintained by Tenant pursuant to this Lease shall be maintained
with responsible companies qualified to do business, and in good standing, in
the Commonwealth of Massachusetts and which have a rating of at least "A-" and
are within a financial size category of not less than




--------------------------------------------------------------------------------



"Class VIII" in the most current Best's Key Rating Guide or snch similar rating
as may be reasonably selected by Landlord if such Guide is no longer






--------------------------------------------------------------------------------









published.


5.8
Personal Property at Tenant's Risk



Tenant covenants that all of the furnishings, fixtures, equipment, effects and
property of every kind, nature and description of Tenant and of all persons
claiming by, through or under Tenant which, during the continuance of this Lease
or any occupancy of the Premises by Tenant or anyone claiming under Tenant, may
be on the Premises or elsewhere in the Building or on the Site, shall be at the
sole risk and hazard of Tenant, and if the whole or any part thereof shall be
destroyed or damaged by fire, water or otherwise, or by the leakage or bursting
of water pipes, steam pipes, or other pipes, by theft or from any other cause,
no part of said loss or damage is to be charged to or be borne by Landlord,
except that Landlord shall in no event be indemnified, released, or held
harmless or exonerated from any liability to Tenant or to any other person, for
any injury, loss, damage or liability to the extent of Landlord's negligence or
willful
misconduct or to the extent such indemnity, hold harmless or exoneration is
prohibited by law. Further, Tenant, at Tenant's expense, shall maintain at all
times during the Term of this Lease business interruption insurance and
insurance against loss or .damage covered by so-called "all risk" type insurance
coverage with respect to Tenant's fixtures, equipment, goods, wares and
merchandise, tenant improvements made by or paid for by Tenant, and other
property of Tenant (collectively "Tenant's Property"). Such insurance shall be
in an amount at least equal to the full replacement cost of Tenant's Property.
Tenant shall maintain all of its equipment, furniture and furnishings in good
order and repair. Inaddition, during such time as Tenant is perfonning work in
or to the Premises, Tenant, at Tenant's expense, shall also maintain builder's
risk insurance for the full insurable value of such work.


5.9
Right of Entry



Tenant shall permit Landlord and its agents to examine the Premises at
reasonable times and, if Landlord shall so elect, to make any repairs or
replacements Landlord may deem necessary; to remove, at Tenant's expense, any
alterations, addition, signs, curtains, blinds, shades, awnings, aerials,
flagpoles, or the like not consented to in writing; and to show the Premises to
prospective tenants during the eleven (11) months preceding expiration of the
Term and to prospective purchasers and mortgagees at all reasonable times.


5.10
Floor Load; Prevention of Vibration and Noise



Tenant shall not place a load upon the Premises exceeding an average rate of 70
pounds
of live load per square foot of floor area (partitions shall be considered as
part of the live · load); and shall not move any safe, vault or other heavy
equipment in, about or out of the Premises except in such manner and at such
time as Landlord shall in each instance anthorize; Tenant's bnsiness machines
and mechanical equipment which cause. unreasonable vibration or noise that may
be transmitted to the Building structure or to
any other space in the Building shall be so installed, maintained and used by
Tenant so as






--------------------------------------------------------------------------------











to reasonably minimize such vibration or noise.


5.11
Personal Propertv Taxes



Tenant shall pay promptly when due all taxes which may be imposed npon Tenant's
Property in the Premises to whomever assessed.


5.12
Compliance with Laws



Tenant shall comply with all applicable Legal Requirements now or hereafter in
force which shall impose a duty on Landlord or Tenant relating to or as a result
of the use or occupancy of the Premises; provided that Tenant shall not be
responsible for compliance with any Legal Requirements requiring (a) structural
repairs or modifications to any element of the Building, including without
limitation the roof, exterior and load bearing walls, fonndation, and structural
floor slabs, or (b) repairs or modifications to any utility or building service
equipment, or (c) installation of new building service equipment, such as fire
detection or suppression equipment, nnless any of the same are required due to
(i) Tenant's particular manner of use of the Premises (as opposed to office use
generally) cir
(ii) any additions, alterations or improvements performed by or for Tenant.
Tenant shall promptly pay all fines, penalties and damages that may arise out of
or be imposed because of its failure to comply with the provisions of this
Section 5.12.


5.13
Payment of Litigation Expenses



.Inthe event oflitigation or other legal proceeding between Landlord and Tenant
relating to the provisions of this Lease or Tenant's occupancy of the Premises,
the losing party shall, upon demand, reimburse the prevailing party for its
reasonable costs of prosecuting and/or defending such proceeding (including,
without limitation, reasonable·attorneys' fees).


5.14
Alterations



Except as may he expressly set forth herein, Tenant shall not make alterations
and additions to Tenant's space except in accordance with plans and
specifications therefor first approved by Landlord, which approval shall not be
umeasonably withheld.
However, Landlord's determination of matters relating to aesthetic issues
relating to alterations, additions or improvements which are visible outside the
Premises shall be in Landlord's sole discretion. Without limiting such standard
Landlord shall not be deemed umeasonable for withholding approval of any
alterations or additions (including, without limitation, any alterations or
additions to be performed by Tenant nnder Article III) which (a) in Landlord's
opinion might adversely affect any structural or exterior element of the
Bnilding, any area or element outside of the Premises, or any facility or base
building mechanical system serving any area of the Building outside of the
Premises, or
(b)involve or affect the exterior design, size, height, or other exterior
dimensions of the Building or (c) will require nnusual expense to readapt the
Premises to normal office use on Lease termination or expiration or increase the
cost of construction or of insurance or






--------------------------------------------------------------------------------











Lease tem1ination or expiration. All of Tenant's Alterations and installation of
furnishings (including, subject to the provisions of Section 3.2 above, the
Tenant Improvement Work) shall be coordinated with any work being performed by
Landlord and in such manner as to maintain harmonious labor relations and not to
damage the Buildings or Site or interfere with construction or operation of the
Buildings and other improvements to the Site and, except for installation of
furnishings, shall be performed
by contractors or workers first reasonably approved by Landlord. Tenant, before
its work is started, shall secure all licenses and permits necessary therefor;
deliver to Landlord a statement of the names of all its contractors and
subcontractors and the estimated cost of all labor and material to be furnished
by them; and cause each contractor to carry
worker's compensation insurance in statutory amounts covering all the
contractor's and subcontractor's employees and commercial general liability
insurance or comprehensive general liability insurance with a broad form
comprehensive liability endorsement with such limits as Landlord may reasonably
require, but in no event less than $2,000,000.00 combined single limit per
occurrence on a per location basis (all such insurance to be written in
companies approved by Landlord and naming and insuring Landlord and Landlord's
managing agent as additional insureds and insuring Tenant as well as the
contractors), and to deliver to Landlord certificates of all such insurance.
Tenant shall also prepare and submit to Landlord a set of as-built plans, in
both print and electronic forms, showing snch work performed by Tenant to the
Premises promptly after any such alterations, additions or improvements or
installations are substantially complete and promptly after any wiring or
cabling for Tenant's computer, telephone and other communications systems is
it),stalled by Tenant or Tenant's contractor. Without limiting any of Tenant's
obligations hereunder, Tenant shall be responsible, as Additional Rent, for the
costs of any alterations, additions or improvements in or to the Building that
are" required in order to comply with Legal Requirements as a result of any work
performed by Tenant. Tenant shall have Tenant's Work performed by contractors,
reasonably approved by Landlord, which contractors shall provide to Landlord
such insurance as the
Landlord may reasonably require. Landlord shall have the right to provide such
rules and regulations relative to the performance of any Alterations and
installations by Tenant hereunder and Tenant shall abide by all such reasonable
rules and regulations and shall cause all of its contractors to so abide
including, without limitation, payment for the costs ofusing Building services.
Subject to Tenant's right to contest in good faith any disputed items or costs,
Tenant agrees to pay promptly when due the entire cost of any work done on the
Premises by Tenant, its agents, employees, or independent contractors, and
whether or not Tenant is contesting any such items or costs, not to cause or
permit any liens for labor or materials performed or furnished in connection
therewith to attach to the Premises or the Buildings or the Site and immediately
to discharge any such liens which may so attach. Tenant acknowledges and agrees
that Landlord shall be the owner of any Alterations in the Premises or the
Building to the extent paid for by Landlord.


Notwithstanding the provisions of the immediately preceding paragraph, Tenant
shall have the right, without obtaining the prior consent of Landlord, to make
Alterations to the Premises where:






--------------------------------------------------------------------------------









(i)
the same are within the interior of the Premises within the Building, and do not
affect the exterior of the Premises and the Building;



(ii)
the same do not affect the roof or any structural element of the Building and do
not materially, adversely affect the mechanical, electrical, plumbing, heating,
ventilating, air-conditioning and/or fire protection systems of the Building;



(iii)
[pwcsubleasefinalvers_image23.gif]either (a) such Alterations do not require the
issuance of a building permit by the appropriate municipal authori    ·    ·

does not exceed    ..




(iv)
Tenant shall comply with the other provisions of this Lease and if such work
increases the cost of insurance or taxes or of services, Tenant shall pay for
any such increase in cost;



provided, however, that Tenant shall, no later than ten (10) days after the
making of such changes, send to Landlord plans and specifications describing the
same in reasonable detail and provided further that Landlord may, by notice to
Tenant given no later than ten (I0) days subsequent to the date on which the
plans and specifications are submitted to Landlord, require Tenant to restore
the Premises to its condition prior to such alteration, addition or improvement
upon the expiration or earlier tem1ination of the Lease Term (it being
understood and agreed that Landlord's failure to respond with such ten (lO) day
period shall be deemed notice that Landlord does not require such removal).


5.15
Vendors



Any vendors engaged by Tenant to perform services in or to the Premises
including, without limitation, janitorial contractors and moving contractors
shall be coordinated with any work being performed by or for Landlord and in
such manner as to maintain harmonious labor relations and not to damage the
Building or the Property or interfere
with Building construction or operation and shall be performed by vendors first
approved by Landlord.


5.16
Patriot Act



As an inducement to Landlord to enter into this Lease, Tenant hereby represents
and warrants that: (i) Tenant is not, nor is it owned or controlled directly or
indirectly by, any person, group, entity or nation named on any list issued by
the Office of Foreign Assets Control of the United States Department of the
Treasury ("OFAC") pursuant to




--------------------------------------------------------------------------------



Executive Order 13224 or any similar list or any law, order, rule or regulation
or any Executive Order of the President of ilie United States as a terrorist,
"Specially Designated National and Blocked Person" or other banned or blocked
person (any such person,
group, entity or nation being hereinafter referred to as a "Prohibited Person");
(ii) Tenant is not (nor is it owned, controlled, directly or indirectly, by any
person, group, entity or






--------------------------------------------------------------------------------











nation which is) acting directly or indirectly for or on behalf of any
Prohibited Person; and (iii) from and after the effective date of the
above-referenced Executive Order,
Tenant (and any person, group, or entity which Tenant controls, directly or
indirectly) has not conducted nor will conduct business nor has engaged nor will
engage in any transaction or dealing with any Prohibited Person in violation of
the U.S. Patriot Act or any OFAC rule or regulation, including without
limitation any assignment of this Lease
or any subletting of all or any portion of the Premises or the making or
receiving of any contribution of funds, goods or services to or for the benefit
of a Prohibited Person in violation of the U.S. Patriot Act or any OFAC rule or
regulation. In connection with the foregoing, it is expressly understood and
agreed that (x) any breach by Tenant of the foregoing representations and
warranties shall be deemed an immediate Event of Defanlt by Tenant under Section
7.1 of this Lease (withont the benefit of notice or grace) and shall be covered
by the indemnity provisions of Section 5.7 above, and (y) the representations
and warranties contained in this subsection shall be continuing in nature
and shall survive the expiration or earlier termination of this Lease.
,f:.


ARTICLE VI CASUALTY AND TAKING


6.1
Damage Resulting from Casualtv



In case during the Lease Term the Building or the Site are damaged by fire or
other casualty, Landlord shall within forty-five (45) days after the occurrence
thereof notify Tenant in writing of Landlord's reasonable estimate of the length
of time necessary to repair or restore such fire or casualty damage from the
time that repair work would commence ("Landlord's Restoration Estimate"). If
Landlord's Restoration Estimate exceeds one hundred fifty (150) days from the
time that repair work would commence, Landlord may, at its election, tenninate
this Lease by notice given to Tenant within sixty
(60) days after the date of such fire or other casualty, specifying the
effective date of terminatioIL The effective date of termination specified by
Landlord shall not be less than thirty (30) days nor more than forty-five (45)
days after the date of notice of such termination.


IfLaudlord's Restoration Estimate exceeds one hundred fifty (150) days from the
time that repair work would commence, Tenant may, at its election, tenninate
this Lease by notice given to Landlord within fifteen (15) business days after
the receipt of Landlord's Restoration Estimate, specifying the effective date of
termination. The effective date of tennination specified by Tenant shall not be
less than thirty (30) days nor more than forty-five (45) days after the date
ofnotice of such termination.


Unless terminated pursuant to the foregoing provisions, this Lease shall remain
in full force and effect following any such damage subject, however, to the
following provisions.


Ifthe Building or the Site or any part thereof are damaged by fire or other
casualty and






--------------------------------------------------------------------------------











this Lease is not so terminated, or Landlord or Tenant have no right to
terminate this Lease, and in any such case the holder of any mortgage which
includes the Building as a part of the mortgaged premises or any ground lessor
of any ground lease which includes the Site as part of the demised premises
allows the net insurance proceeds to be applied to the restoration of the
Building (and/or the Site), Landlord promptly after such damage and the
detem1ination of the net amount of insurance proceeds available shall use due
diligence to restore the Premises and the Building in the event of damage
thereto (excluding Tenant's Property) into proper condition for use and
occupation and ajust . proportion of the Annual Fixed Rent, Tenant's estimated
electricity charges (if applicable), Tenant's Operating Expenses Payment and
Tenant's Tax Payment according to the nature and extent of the injury to the
Premises shall be abated until the Premises shall have been put by Landlord
substantially into such condition except for punch list items and long lead
items. Notwithstanding anything herein contained to the contrary, Landlord shall
not be obligated to expend for such repair and restoration any amount in excess
of the net insurance proceeds. Ifsuch net insurance proceeds are not allowed by
such mortgagee or ground lessor to be applied to, or are insnfficient for, the
restoration of the Building and if Landlord does not otherwise elect to restore
the Bnilding, then Landlord shall give prompt notice to Tenant terminating this
Lease, the effective date of which termination shall not be less than sixty (60)
days after the date of notice of such termination.


Unless snch restoration is completed within one (1) year from the date of the
casualty or taking, Tenant, as its sole and exclusive remedy, shall have the
right to terminate this Lease at any time after the expiration of such one-year
period until the restoration is substantially completed, such termination to
take effect as of the thirtieth (30th) day after the date of receipt by Landlord
of Tenant's notice, with the same force and effect as if such date were the date
originally established as the expiration date hereof unless, within thirty (30)
days after Landlord's receipt of Tenant's notice, such restoration is
substantially completed, in which case Tenant's notice of termination shall be
of no force and effect and this Lease and the Lease Tenn shall continue in full
force and effect.


Ifaddition, if any damage by fire or other casualty during the last six (6)
months of the Lease Term renders, or in Landlord's reasonable judgment is likely
to render, the Premises untenantable for more than fifteen (15) consecutive
business days, Tenant may, at its election, terminate this Lease by notice given
to Landlord within thirty (30) business days after the date of such casualty,
specifying the effective date of termination.




6.2
Uninsured Casualtv



Notwithstanding anything to the contrary contained in this Lease, if the
Building or the Premises shall be substantially damaged by fire or casualty as
the result of a risk not coveted by the forms of casualty insurance at the time
maintained by Landlord or required to be maintained by Landlord and such fire or
casualty damage carmot, in the ordinary course, reasonably be expected to be
repaired within ninety (90) days from the time that repair work would commence,
Landlord may, at its election, tenninate the Term






--------------------------------------------------------------------------------











of this Lease by notice to the Tenant given within sixty (60) days after such
loss. If Landlord shall give such notice, then this Lease shall terminate as of
the date of such notice with the same force and effect as if such date were the
date originally established as the expiration date hereof. Landlord agrees that
if it does not give such a termination notice, it shall restore the damage in
accordance with the provisions of Section 6.1 hereof (including, without
limitation, Tenant's tem1ination rights contained therein).


6.3    Rights of Termination for Taking


If (i) the entire Building, or such portion of the Premises as to render the
balance (if reconstructed to the maximum extent practicable in the
circumstances) unsuitable for Tenant's purposes or (ii) access to the Site or
more than fifteen percent (15%) of the parking spaces serving the Building as of
the date of such taking (and such parking spaces are not replaced within 90 days
of the taking in an area within a reasonable distance from the Building) shall
be taken by condemnation or right of eminent domain, Landlord or Tenant shall
have the right to tenninate this Lease by notice to the other of its desire to
do so, provided that such notice is given not later than thirty (30) days after
Tenant has been deprived of possession. Ifeither party shall give such notice,
then.tl1is Lease shall terminate as of the date of such notice with the same
force and effect as if such date were the date originally established as the
expiration date hereof.


Further, if so much of the Building shall be so taken that continued operation
of the Building would be uneconomic as a result of the taking, Landlord shall
have the right to terminate this Lease by giving notice to Tenant of Landlord's
desire to do so not later than thirty (30) days after Tenant has been deprived
of possession of the Premises (or such portion thereof as may be taken);
provided that in the event of such termination, Landlord shall also terminate
all oilier tenant leases in affected portions of the Building that contain
similar termination rights. If Landlord shall give such notice, then this Lease
shall terminate as of the date of snch.notice with the same force and effect as
if such date were the date originally established as the expiration date hereof.


Should any part of the Premises be so taken or condemned during the Lease Term
hereof, and should this Lease not be terminated in accordance with the foregoing
provisions, and the bolder of any mortgage which includes the Premises as part
of the mortgaged
premises or any ground lessor of any ground lease which includes ilie Site as
part of the demised premises allows the net condemnation proceeds to be applied
to the restoration of the Building, Landlord agrees that after ilie
determination of the net amount of condemnation proceeds available to Landlord,
Landlord shall use due diligence to put what may remain of the Premises into
proper condition for use and occupation as nearly like the condition of the
Premises prior to such taking as shall be practicable (excluding Tenant's
Property). Notwithstanding the foregoing, Landlord shall not be obligated to
expend for such repair and restoration any amount in excess of the net
condemnation proceeds made available to it. If such net condemnation proceeds
are not allowed by




--------------------------------------------------------------------------------



such mortgagee or ground lessor to be applied to, or are insufficient for, the
restoration of the Building and if Landlord does not oilierwise elect to restore
the Building, then Landlord shall give prompt notice to Tenant terminating this
Lease, the effective date of






--------------------------------------------------------------------------------











which termination shall not be less than sixty (60) days after the date of
notice of such termination.


Ifthe Premises shall be affected by any exercise of the power of eminent domain,
then the Annual Fixed Rent, Tenant's Operating Expenses Payment and Tenant's Tax
Payment shall be justly and equitably abated and reduced according to the nature
and extent of the loss of use thereof suffered by Tenant; and in case of a
taking which permanently reduces the Rentable Floor Area of the Premises, a just
prop01tion of the Annual Fixed Rent, Tenant's Operating Expenses Payment and
Tenant's Tax Payment shall be abated for the remainder of the Lease Tenn.


6.4    Award


Landlord shall have and hereby reserves to itself any and all rights to receive
awards made for damages to the Premises, the Building and the Site and the
leasehold hereby created, or any one or more of them, accruing by reason of
exercise of eminent domain or by reason of anything lawfully done in pursuance
of public br other authority. Tenant hereby grants, releases and assigns to
Landlord all Tenant's rights to such awards, and covenants to execute and
deliver such further assignments and assurances thereof as Landlord may from
time to time request, and if Tenant shall fail to execute and deliver
the same within fifteen (15) days after notice from Landlord, Tenant hereby
covenants and agrees that Landlord shall be irrevocably designated and appointed
as its attomey-in­ fact to execute and deliver in Tenant's name and behalf all
such further assignments thereof which conform with the provisions hereof.


Notwithstanding the immediately preceding paragraph, if and to the extent that
any improvements shall be taken pursuant to the power of eminent domain, shall
have been separately paid for by Tenant when made, shall not be restored and for
which a separate award shall not be made by the taking authority but.the
determination of the award takes into account such improvements, Tenant shall be
entitled out of the award to an amount equal to Tenant's unamortized cost of
such improvements. Tenant's nnarnortized cost of any of such improvements shall
be determined from Tenant's federal income tax returns and shall exclude any
contributions to such cost by Landlord whether effected by deductions from rent,
special allowances, payments for Annual Fixed Rent or Additional Rent or
otherwise.


Nothing contained herein shall be construed to prevent Tenant fromprosecuting in
any condemnation proceeding a claim for the value of any of Tenant's usual trade
fixtures installed in the Premises by Tenant at Tenant's expense and for
relocation and moving expenses, provided that such action and auy resulting
award shall not affect or diminish the amount of compensation otherwise
recoverable by Landlord from the taking authority.






--------------------------------------------------------------------------------









ARTICLE VII DEFAULT


7.1
Tenant's Default



(a)
Ifat any time subsequent to the date of this Lease any one or more of the
following events (herein sometimes called an "Event of Default") shall occur:



(i)
Tenant shall fail to pay the fixed rent, Additional Rent or other charges for
which provision is made herein on or before the date on which the same become
due and payable, and the same continues for five (5) business days after notice
from Landlord thereof; or



(ii)
Landlord having rightfully given the notice specified in subdivision (i) above
twice in any calendar year, Tenant shall thereafter in the same calendar year
fail to pay the fixed rent, Additional Rent or other charges on or before the
date on which the same become due and payable; or    ·



(iii)
Tenant shall assign its interest in this Lease or sublet any portion of the
Premises in violation of the requirements of Sections 5.6 through 5.6.5 of this
Lease; or



(iv)
Tenant shall neglect or fail to perform or observe any other covenant herein
contained on Tenant's part to be performed or observed and Tenant shall fail to
remedy the same within thirty

(30) days after notice to Tenant specifying such neglect or failure, or if such
failure is of such a nature that Tenant cannot reasonably remedy the same within
such thirty (30) day period, Tenant shall fail to commence promptly to remedy
the same and to prosecute such remedy to completion with diligence and
continuity; or


(v)
Tenant's leasehold interest inthe Premises shall be taken on execution or hy
other process oflaw directed against Tenant; or



(vi)
Tenant shall make an assignment for the benefit of creditors or shall file a
voluntary petition in bankruptcy or shall be adjudicated bankrupt or insolvent,
or shall file any petition or answer seeking any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief for itself
under any present or future Federal, State or other statute, law or regulation
for the relief of debtors, or shall seek or consent to or acquiesce in the
appointment of any trustee, receiver or liquidator of Tenant or of all or any
substantial part of its properties, or shall admit in writing its inability to
pay its debts generally as they become due; or





--------------------------------------------------------------------------------









--------------------------------------------------------------------------------













(vii)
A petition shall be filed against Tenant in bankruptcy or under any other law
seeking any reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any present or future Federal, State or
other statute, law or regulation and shall remain undismissed or unstayed for an
aggregate of sixty

(60) days (whether or not consecutive) (or if such petition is of such a nature
that Tenant cannot reasonably dismiss or stay the . same within such sixty (60)
day period, Tenant shall fail to commence promptly to dismiss or stay the same
and to prosecute such remedy to completion with diligence and continuity), or if
any debtor in possession (whether or not Tenant) trustee, receiver or liquidator
of Tenant or of all or any substantial part of its properties or of the Premises
shall be appointed without the consent or acquiescence of Tenant and such
appointment shall remain unvacated or unstayed for an aggregate of sixty (60)
days (whether or not consecutive) (or if such appointment is of such a nature
that Tenant cannot reasonably vacate or stay the same within such sixty (60) day
period, Tenant shall fail to commence promptly to vacate or stay the same and to
prosecute such remedy to completion with diligence and continuity), then, and in
any of said cases (notwithstanding any license of a former breach of
. covenant or waiver of the benefit hereof or consent ina former instance),


Landlord lawfully may, immediately or at any time thereafter, and without demand
or further notice terminate this Lease by notice to Tenant, specifying a date
not less than ten (I 0) days after the giving of such notice on which this Lease
shall terminate, and this Lease shall come to. an end on the date specified
therein as fully and completely as if such date were the date herein originally
fixed for
the expiration of the Lease Term (Tenant hereby waiving any rights of
redemption), and Tenant will then quit and surrender the Premises to Landlord,
but Tenant shall remain liable as hereinafter provided.


(b)
ff this Lease shall have been terminated as provided in this Article, then, to
the extent permitted by applicable law, Landlord may, without notice, re- enter
the Premises, either by force, summary proceedings, ejectment or otherwise, and
remove and dispossess Tenant and all other persons and any and all property from
the same, as if this Lease had not been made, and Tenant hereby waives the.

service of no.lice of intention to re-enter or to institute legal proceedings to
that end.    ·


(c)
·    In the event that this Lease is terminated under any of the provisions
contained in Section 7.1 (a) or shall be otherwise terminated by breach of any
obligation of Tenant, Tenant .covenants and agrees forthwith to pay and be
liable for, on the days originally fixed herein for the payment thereof, amounts
equal to the several





--------------------------------------------------------------------------------









--------------------------------------------------------------------------------











installments ofrent and other charges reserved as they would, under the terms of
this Lease, become due if this Lease had not been terminated or if Landlord had
not entered or re-entered, as aforesaid, and whether the Premises be relet or
remain vacant, in whole or in part, or for a period less than the remainder of
the Term, and for the whole thereof, but in the event the Premises be relet by
Landlord, Tenant shall be entitled to a credit in the net amount of rent and
other charges received by Landlord in reletting, after deduction of all expenses
incurred in reletting the Premises (including, without limitation, remodeling
costs, brokerage fees and the like), and in collecting the rent in connection
therewith, in the following ma1111er:


Amounts received by Landlord after reletting shall first be applied against such
Landlord's expenses, until the same are recovered, and until such recovery,
Tenant shall pay, as of each day when a payment would fall due under this Lease,
the amount which Tenant is obligated to pay under the terms of this Lease
(Tenant's liability prior to any such reletting and such recovery not in any way
to be diminished as a result of the fact that such reletting might be for a rent
higher than the rent provided for in this Lease); when and if such expenses have
been completely recovered, the amounts received from reletting by Landlord as
have not previously been applied shall be credited against Tenant's obligations
as of each day when a payment would fall due under this Lease, and only the net
amount
thereof shall be payable by Tenant. Further, amounts received by Landlord from
such relettiug for any period shall be credited only against
obligations of Tenant allocable to such period, and shall not be credited
against obligations of Tenant hereunder accruing subsequent or prior to such
period; nor shall any credit of any kind be due for any period after the date
when the Tenn of this Lease is scheduled to expire according to its terms.


Landlord agrees to use reasonable efforts to relet the Premises after Tenant
vacates the same inthe event this Lease is te1minated based upon an Event of
Default by Tenant hereunder. The marketing of the Premises in a ma1111er similar
to the manner in which Landlord markets other premises within Landlord's control
within the Building shall be deemed to have satisfied Landlord's obligation to
use "reasonable efforts" hereunder. In no event shall Landlord be required to
(i) solicit or entertain negotiations with any other prospective tenant for the
Premises until Landlord obtains full and complete possession of the Premises
(including, without limitation, the final and unappealable legal right to relet
the Premises free of any claim of Tenant), (ii) relet the Premises before
leasing other vacant space in the Building, or (iii) lease the Premises for a
rental
less than the current fair market rent then prevailing for similar·office space
in the Building.


(d)
(i)    Landlord may elect, as an alternative, to have Tenant pay liquidated
damages, which election may be made by notice given to Tenant at any time after





--------------------------------------------------------------------------------









--------------------------------------------------------------------------------











such tennination and whether or not Landlord shall have collected any damages as
aforesaid, as liquidated final damages and in lieu of all other damages beyond
the date of such notice. Upon such notice, Tenant shall promptly pay to
Landlord, as liquidated damages, in addition to any damages collected or due
from Tenant for any period prior to such notice and all expenses which Landlord
may have incurred with respect to the collection of such damages, such a sum as
at the time of the giving of such notice represents the amount of the excess, if
any, of the total rent and other benefits which would have accrued to Landlord
under this Lease from the date of such notice for what would be the then
unexpired Lease Term if the Lease terms had been fully complied with by Tenant
over and above the then fair market cash rental value (in advance) of the
Premises for the balance of the Lease Term, both discounted to present value
using six percent (6%) as the discount rate.


(ii)For the purposes of this Article, if Landlord elects to require Tenant to
pay damages in accordance with the immediately preceding paragraph, the total
rent shall be computed by assuming that Tenant's share of excess taxes, Tenant's
share of excess operating costs and Tenant's share of excess electrical costs
would be, for the balance of the unexpired Term from the date of such notice,
the amount thereof (if any) for the immediately preceding annual period payable
by Tenant to Landlord.


(e)
Incase of any _Event of Default, re-entry, dispossession by sunnnary proceedings
or otherwise, Landlord may (i) re-let the Premises or any part or parts thereof,
either in the name of Landlord or otherwise, for a term or terms which may at
Landlord's option be equal to or less than or exceed the period which would
otherwise have constituted the'balance of the Term of this Lease and may grant
concessions, abatements or free rent to the extent that Landlord reasonably
considers advisable or necessary to re-let the same and (ii) may make such
alterations, repairs and decorations in the Premises as Landlord in its sole
judgment considers advisable or necessary for the purpose of reletting the
Premises; and the making of such alterations, repairs and decorations shall not
operate or be construed to release Tenant from liability hereunder as aforesaid.
Landlord shall in no event be liable in any way whatsoever for failure to re-let
the Premises, or, in the event that the Premises are re-let, for failure to
collect the rent under re-letting.



(f)
The specified remedies to which Landlord may resort hereunder are not intended
to be exclusive of any remedies or means of redress to which Landlord may at any
time be entitled lawfully, and Landlord may invoke any remedy (including the
remedy of specific performance) allowed at law or in equity as if specific

remedies were not herein provided for. Further, nothing contained in this Lease
shall limit or prejudice the right of Landlord to prove for and obtain in
proceedings for bankruptcy or insolvency by reason of the termination of this
Lease, an amount equal to the maximum allowed by any statute or rule oflaw in
effect at the time when, and governing the proceedings in which, the damages are




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------











to be proved, whether or not the amount be greater, equal to, or less than the
amount of the loss or damages referred to above.


7.2
Landlord's Default



Landlord shall in no event be in default in the performance of any of Landlord's
obligations hereunder unless and until Landlord shall have failed to perfom1such
obligations within thirty (30) days, or such additional time as is reasonably
required to correct any such default, after notice by Tenant to Landlord
properly specifying wherein Landlord has failed to perform any such obligation.
The Tenant shall uot assert any right to deduct the cost ofrepairs or any
monetary claim against the Landlord from rent thereafter due and payable, but
shall look solely to the Landlord for satisfaction of such claim.




ARTICLE VIII MISCELLANEOUS PROVISIONS


8.1
Extra Hazardous Use



Tenant covenants and agrees that Tenant will not do or permit anything to be
done in or upon the Premises, or bring in anything or keep anything therein,
which shall increase the rate of insurance on the Premises or on the Building
above the standard rate applicable to premises being occupied for the use to
which Tenant has agreed to devote the Premises; and Tenant further agrees that,
in the event that Tenant shall do any of the foregoing, Tenant will promptly pay
to Landlord, on demand, any snch increase resulting therefrom, which shall be
due and payable as Additional Rent thereunder.


8.2
Waiver



Failure on the part of Landlord or Tenant to complain of any action or
non-action on the part of the other, no matter how long the same may continue,
shall never be a waiver by Tenant or Landlord, respectively, of any of its
rights hereunder. Further, no waiver at any time of any of the provisions hereof
by Landlord or Tenant shall be construed as a waiver of any of the other
provisions hereof, and a waiver at any time of any of the provisions hereof
shall not be construed as a waiver at any subsequent time of the same
provisions. The consent or approval of Landlord or Tenant to or of any action by
the other requiring such consent or approval shall not be construed to waive or
render unnecessary Landlord's or Tenant's consent or approval to or of
subsequent similar act by the other.


No payment by Tenant, or acceptance by Landlord, of a lesser amount than shall
be due from Tenant to Landlord shall be treated otherwise than as a payment on
account. The acceptance by Landlord of a clieckfor a lesser amount with an
endorsement or statement thereon, or upon any letter accompanying such check,
that such lesser amount is payment in full, shall be given no effect, and
Landlord may accept such check without prejudice to any other rights or remedies
which Landlord may have against Tenant.






--------------------------------------------------------------------------------









8.3
Cumulative Remedies



Except as expressly provided in this Lease, the specific remedies to which
Landlord may resort under the terms of this Lease are cumulative and are not
intended to be exclusive of any other remedies or means ofredress to which
Laudlord may be lawfully entitled in case of any breach or threatened breach by
Tenant of any provisions of this Lease. In addition to the other remedies
provided in this Lease, Landlord shall be entitled to the restraint by
injunction of the violation or attempted or threatened violation of any of the
covenants, conditions or provisions of this Lease or to a decree compelling
specific perfom1ance of any such covenants, conditions or provisions.


8.4
Quiet En jovment



This Lease is subject and subordinate to all matters ofrecord. Tenant, subject
to the terms and provisions of this Lease on payment of the rent aud observing,
keeping and performing all of the terms and provisions of this Lease on Tenant's
part to be observed, kept aud performed, shall lawfully, peaceably and quietly
have, hold, occupy and enjoy the Premises during the Term (exclusive of any
period during which Tenant is holding over after the expiration or termination
of this Lease without the consent of Landlord), without hindrance or ejection by
auy persons lawfully claiming under Laudlord to have title to the Premises
superior to Tenant, subject, however, to the terms of this Lease; the foregoing
covenant of quiet enjoyment is in lieu of any other covenant, express or
implied; and it is understood and agreed that this covenant and any and all
other
covenauts of Landlord contained in this Lease shall be binding upon Landlord aud
Landlord's successors, including ground or master lessees, only with respect to
breaches· occurring during Laudlord's or Landlord's successors' respective
ownership of Landlord's interest hereunder, as the case may be.


Further, Tenant specifically agrees to look solely to Landlord's then equity
interest in the Building at the time owned, or in which Landlord holds an
interest as ground lessee, or the profits aud proceeds th_ereof, for recovery of
any judgment from Landlord; it being specifically agreed that neither Landlord
(original or successor), nor auy beneficiary of any trust of which any person
holding Landlord's interest is trustee, nor auy member, manager, partner,
director or stockholder, nor Landlord's managing agent, shall ever be personally
liable for auy suchjudgment, or for the payment of any monetary obligation to
Tenant. The provision contained in the foregoing sentence is not intended to,
and shall not, limit any right that Tenant might otherwise have to obtain
injunctive relief against Landlord or Landlord's successors ininterest, or any
action not involving 1he personal liability of Landlord (original or successor),
any successor trustee to the persons named herein as Landlord, or any
beneficiary of any trust of which any person hcilding Landlord's interest is
trustee, or of any manager, member, partner, director or stockholder of Landlord
or of Landlord's managing agent to respond in monetary damages from Landlord's
assets other than Landlord's equity interest aforesaid in the Building. Tenaut
hereby acknowledges and agrees that it has been repres.ented by connsel of its
choice and has participated fully in the negotiation of this Lease, that Tenant
understands that the remedies available to Tenant in the event of a default by
Landlord may be more limited




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------









than those that would otherwise be available to Tenant under the common law in
the absence of certain provisions of this Lease, and that the so-called
"dependent covenants" rule as developed under the common law (including, without
limitation, the statement of such rule as set forth in the Restatement (Second)
of Property, Section 7.1) shall not apply to this Lease or to the relationship
of landlord and tenant created hereunder. Inno event shall Landlord or Tenant
ever be liable to the other for any indirect or consequential damages or loss of
profits or the like.


8.5
Notice to Mortgagee and Ground Lessor



After receiving notice from any person, firm or other entity that it holds a
mortgage which includes 1he Premises as part of the mortgaged premises, or that
it is the ground lessor under a lease with Landlord, as ground lessee, which
includes the Premises as a part of the demised premises, no notice from Tenant
to Landlord shall be effective unless and until a copy of the same is given to
such holder or ground lessor, and the curing of any of Landlord's defaults by
such holder or ground lessor within a reasonable time thereafter (including a
reasonable time to obtain possession of the premises if the mortgagee or ground
lessor elects to do so) shall be treated as perfom1ance by Landlord.
For the purposes of this Section 8.5 or Section 8.15, the term "mortgage"
includes a mortgage on a leasehold interest of Landlord (but not one on Tenant's
leasehold interest).


8.6
Assignment of Rents



With reference to any assignment by Landlord of Landlord's interest in this
Lease, or the rents payable hereunder, conditional in nature or otherwise, which
assignment is made to the holder of a mortgage or ground lease on property which
includes the Premises,
Tenant agrees:


(a)
That the execution thereof by Landlord, and the acceptance thereof by the holder
of such mortgage or the ground lessor, shall never be treated as an assumption
by such holder or ground lessor of any of the obligations of Landlord hereunder,
unless such holder, or ground lessor, shall, by notice sent to Tenant,
specifically otherwise elect; and



(b)
That, except as aforesaid, such holder or ground lessor shall be treated as
having assumed Landlord's obligations hereunder only upon foreclosure of such
holder's mortgage and the taking of possession of the Premises, or, in the case
of a ground lessor, the assumption of Landlord's position hereunder by such
ground lessor.



Inno event shall the acquisition of title to the Building and the land on which
the same is located by a purchaser which, simultaneously therewi1h, leases the
entire Building or such land back to the seller thereof be treated as an
assumption by such purchaser-lessor, by operation of!aw or otherwise, of
Landlord's obligations hereunder, but Tenant shall look solely to such
seller-lessee, aud its successors from time to time in title, for performance of
Landlord's obligations hereunder subject to the provisions of Section 8.4




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------











hereof. In any snch event, this Lease shall be subject and subordinate to the
lease to such purchaser provided that such purchaser agrees to recognize the
right of Tenant to use and occupy the Premises upon the payment ofrent and other
charges payable by Tenant under this Lease and the performance by Tenant of
Tenant's obligations hereunder and provided that Tenant agrees to attom to such
purchaser. For all purposes, such seller­ lessee, and its successors in title,
shall be the landlord hereunder unless and until Landlord's position shall have
been assumed by such purchaser-lessor.


8.7
Surrender



No act or thing done by Landlord during the Lease Term shall be deemed an
acceptance of a surrender of the Premises, and no agreement to accept such
surrender shall be valid, unless in writing signed by Landlord. No employee of
Landlord or of Landlord's agents shall have any power to accept the keys of the
Premises prior to the expiration or earlier termination of this Lease. The
delivery of keys to any employee of Landlord or of Landlord's agents shall not
operate as a termination of the Lease or a surrender of the Premises.


8.8
Brokerage



(A)Tenant warrants and represents that Tenant has not dealt with any broker iu
connection with the consummation of this Lease other than the broker, person or
firm, if any, designated in Section 1.1 hereof; and in the event any claim is
made agaiust the Landlord relative to dealings by Tenant with brokers other than
the Brokers, if any, designated iu Section I .1 hereof, Tenant shall defend the
claim agaiust Landlord with counsel of Tenant's selection first approved by
Landlord (which approval will not be unreasonably withheld) and save harmless
and indemnify Landlord on account ofloss, cost or damage which may arise by
reason of such claim.


(B)Landlord warrants and represents that Landlord has not dealt with any broker
iu connection with the consummation of this Lease other than the broker, person
or firm, if any, designated in Section I.I hereof; and in the event any claim is
made agaiust the Tenant relative to dealings by Landlord with brokers other than
the Brokers, if any, designated in Section I.I hereof, Landlord shall defend the
claim agaiust Tenant with counsel of Landlord's selection and save harmless and
indemnify Tenant on account of loss, cost or damage which may arise by reason of
such claim. Landlord agrees that it shall be solely responsible for the payment
of brokerage commissions to the Broker for the Original Term of this Lease, if
any, designated in Section 1.1 hereo[


8.9
Invalidity of Particular Provisions



Ifany term or provision of this Lease, or the application thereof to any person
or circumstance shall, to any extent, be invalid or unenforceable, the remainder
of this
Lease, or the application of such term or provision to persons or circumstances
other than· those as to which it is held iuvalid oi unenforceable, shall not be
affected thereby, and each term and provision of this Lease shall be valid and
be enforced to the fullest extent




65
GSDOCS\1689479.1 1 5/25/2007




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------











permitted by law.


8.10
Provisions Binding, Etc



The obligations of this Lease shall run with the land, and except as herein
otherwise provided, the te1ms hereof shall be binding upon and shall inure to
the benefit of the successors and assigns, respectively, of Landlord and Tenant
and, if Tenant shall be an individual, upon and to his heirs, executors,
administrators, successors and assigns. Each term and each provision of this
Lease to be performed by Tenant shall be construed to be both a covenant and a
condition. The reference contained to successors and assigns of Tenant is not
intended to constitute a consent to subletting or assignment by Tenant.


8.11
Recording; Confidentiality



Tenant agrees not to record the within Lease, but each party hereto agrees,
simultaneously with the execution of this Lease, to execute a so-called Notice
of Lease or short form lease in the form of Exhibit H attached hereto. In no
event shall such document set forth rent or other charges payable by Tenant
under this Lease; and any
such document shall expressly state that it is executed pursuant to the
provisions contained in this Lease, and is not intended to vary the terms and
conditions of this Lease.


Tenant agrees that this Lease and the terms contained herein will be treated as
strictly confidential and except as required by law (or except with the written
consent of Landlord) Tenant shall not disclose the same to any third party
except for Tenant's partners, lenders, accountants and attorneys who have been
advised of the confidentiality provisions contained herein and agree to be bound
by the same. Inthe event Tenant is required by law to provide this Lease or
disclose any of its terms, Tenant shall give Landlord prompt notice of such
requirement prior to making disclosure so that Landlord may seek an appropriate
protective order. Iffailing the entry of a protective order Tenant is compelled
to make disclosure, Tenant shall only disclose portions of the Lease which
Tenant is required to disclose and will exercise reasonable efforts to obtain
assurance that confidential treatment will be accorded to the information sci
disclosed,


8.12
Notices



Whenever, by the terms of this Lease, notice shall or may be given either to
Landlord or to Tenant, such notice shall be in writing and shall be sent by (i)
registered or certified mail, postage prepaid or (ii) recognized overnight
courier service providing evidence of delivery, charges prepaid:    ·


Ifintended for Landlord, addressed to Landlord at the address set forth in
Article I of this Lease (or to such other address or addresses as may from time
to time hereafter be designated by Landlord by like notice) with copies to
Landlord (1) Attention: General Counsel, (2) Attention: Regional Manager, (3)
Attention: Property Manager for 77 Fourth Avenue, Waltham.




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------













If intended for Tenant, addressed to Tenant at the address set forth in Article
I of this Lease except that from and after the Commencement Date the address of
Tenant shall he the Premises (or to such other address or addresses as may from
time to time hereafter be designated by Tenant by like notice).


Except as otherwise provided herein, all such notices shall be effective when
received; provided, that (i) if receipt is refused, notice shall be effective
upon the first occasion that such receipt is refused, (ii) if the notice is
unable to be delivered due to a change of address of which no notice was given,
notice shall be effective upon the date such delivery was attempted, (iii) if
the notice address is a post office box number, notice shall be effective the
day after such notice is sent as provided hereinabove or (iv) if the notice is
to a foreign address, notice shall be effective two (2) days after such notice
is sent as provided hereinabove.


Where provision is made for the attention of an individual or department, the
notice shall be effective only if the wrapper in which such notice is sent is
addressed to the attention of such individual or department.


Any notice given by an attorney on behalf of Landlord or by Landlord's managing
agent shall be considered as given by Landlord and shall be fully effective.


Time is of the essence with respect to any and all notices and periods for
giving notice or taking any action thereto under this Lease.


8.13
When Lease Becomes Binding



Employees or agents of Landlord or Tenant have no authority to make or agree to
make a lease or any other agreement or undertaking in connection herewith. The
submission of this document for examination and negotiation does not constitute
an offer to lease, or a reservation of, or option for, the Premises, and this
document shall become effective and binding only upon the execution and delivery
hereof by both Landlord and Tenant. All negotiations, considerations,
representations and understandings between Landlord and Tenant are incorporated
herein and may be modified or altered only by written agreement between Landlord
and Tenant, and no act or omission of any employee or agent of Landlord or
Tenant shall alter, change or modify any of the provisions hereof.


8.14
Section Headings



The titles of the Articles throughout this Lease are for convenience and
reference only, and the words contained therein shall in no way be held to
explain, modify, amplify or aid in the interpretation, construction or meaning
of the provisions of this Lease.


8.15
Rights of Mortgagee



This Lease shall be subject and subordinate to any mortgage now or hereafter on
the Site




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------









or the Building, or both, and to each advance made or hereafter to be made under
any mortgage, and to all renewals, modifications, consolidations, replacements
and extensions thereof and all substitutions therefor provided that the holder
of such
mortgage agrees to recognize the rights of Tenant under this Lease (including
the right to use and occupy the Premises) upon the payment of rent and other
charges payable by Tenant under this Lease and the performance by Tenant of
Tenant's obligations hereunder. In confmnation of such subordination and
recognition, Tenant shall execute and deliver promptly such instruments of
subordiuation and recognition (an "SNDA") as such mortgagee may reasonably
requ.est subject to receipt of such instruments of recognition from such
mortgagee as Tenant may reasonably request. The SNDA shall be in the customary
form required by such mortgagee as amended by such commercially reasonable
changes as Tenant may reasonably require. In the event that any mortgagee
or its respective successor in title shall succeed to the iuterest of Landlord,
then, this Lease shall nevertheless continue in full force and effect and Tenant
shall and does hereby agree to attom to such mortgagee or successor and to
recognize such mortgagee or successor as its landlord. Ifany holder of a
mortgage which includes the Premises, executed and recorded prior to the date of
this Lease, shall so elect, tl1is Lease and the rights of Tenant hereunder,
shall be superior in right to the rights of such bolder, with the same force and
effect as if this Lease had been executed, delivered and recorded, or a
statutory notice hereof recorded, prior to the execution, delivery and recordiug
of any
such mortgage. The election of any such bolder shall become effective upon
either notice from such bolder to Tenant in the same fashion as notices from
Landlord to Tenant are to be given hereunder or by the recording in the
appropriate registry or recorder's office of an iustrument in which such holder
subordinates its rights under such mortgage t<;> this Lease.


Landlord hereby represents that as of tbe date of this Lease, there is no
mortgage or ground lease currently encumbering the Building or the Site.


8.16
Status Reports and Financial Statements



Recognizing that Landlord may find it necessary to establish to third parties,
such as accountants, banks, potential or existing mortgagees, potential
purchasers or the like, the then current status of performance hereunder,
Tenant, on the request of Landlord made
•
from time to time, will promptly furnish to Landlord, or any existing or
potential bolder of any mortgage encumbering the Premises, the Buildiug, and/or
the Site or any potential purchaser of the Premises, the Building, and/or the
Site, (each an "Interested Party"), a statement of the status of any matter
pertaining to this Lease, including, without limitation, acknowledgments (which
may be limited to Tenant's actual knowledge), that (or the extent to which) each
party is in compliance with its obligations under the terms of this Lease. In
addition, upon execution of a Confidentiality Agreement in the form of Exhibit I
attached hereto, Tenant shall deliver to·Landlord, or any Interested Party
designated by Landlord, financial statements of Tenant and any guarantor of
Tenant's obligations under this Lease, as reasonably requested by Landlord,
including, but not limited to financial statements for





--------------------------------------------------------------------------------



the past three (3) years. Any such status statement or financial statement
delivered by Tenant pursuant to this Section 8.16 may be relied upon






--------------------------------------------------------------------------------











by any Interested Party.


8.17
Self-Help



If Tenant shall at any time default in the perfom1ance of any obligation under
this Lease beyond any applicable notice and cure period, Landlord shall have the
right, but shall not be obligated, after five (5) business days' prior written
notice of Landlord's intention to do so (except in the case of emergency in
which case no notice shall be required) to enter upon the Premises and to
perform such obligation notwithstanding the fact that no specific provision for
such substituted performance by Landlord is made in this Lease with respect to
such default. Inperforming such obligation, Landlord may make any payment of
money or perfonn any other act. All sums so paid by Landlord (together with
interest at the rate of two and one-half percentage points over the then
prevailing prime rate in Boston as set by Bank of America, N.A., or its
successor (but in no event greater than the maximum rate permitted by applicable
law) and all costs and expenses in connection with the performance of any such
act by Landlord, shall be deemed to be Additional Rent under this Lease and
shall be payable to Landlord immediately on demand. Landlord may exercise the
foregoing rights without waiving any other of its rights or releasing Tenant
from any of its obligations under this Lease.


8.18
Holding Over



Any holding over by Tenant after the expiration of the Term of this Lease shall
be treated as a tenancy at sufferance and shall be on the terms and conditions
as set forth in this Lease, as far as applicable except that Tenant shall pay as
a use and occupancy charge an amount equal to (A) 120% of the Annual Fixed Rent
and Additional Rent (calculated on a daily basis) for the first sixty (60) days
Tenant holds over after the expiration of the Term and thereafter, (B) 150% of
the Annual Fixed Rent and Additional Rent (calculated on a daily basis), in each
case for the period measured from the day on which Tenant's hold-over commences
and terminating on the day on which Tenant vacates the Premises. Inaddition, if
Tenant holds over in the Premises for a period exceeding thirty (30) days after
the expiration of the Term of the Lease, Tenant shall save Landlord, its agents
and employees harmless and will exonerate, defend and indemnify Landlord, its
agents and employees from and against any direct daniages which Landlord may
suffer on account
of Tenant's hold-over in the Premises after the expiration or prior termination
of the Term of this Lease, provided that in no event shall Tenant be liable for
any consequential or punitive damages. Nothing in the foregoing nor any other
term or provision of this Lease shall be deemed to permit Tenant to retain
possession of the Premises or hold over
in the Premises after the expiration or earlier termination of the Lease Term.
All property which remains in the Building or the Premises after the expiration
or termination of this Lease shall be conclusively deemed to be abandoned and
may either be retained by Landlord as its property or sold or otherwise disposed
of in such manner as Landlord may see fit. Ifany part thereof shall be sold,
then Landlord may receive the proceeds of such sale and apply the same, at its
option against the expenses of the sate, the cost of moving· and storage, any
arrears of rent or other charges payable hereunder by Tenant to Landlord and any
damages to which Landlord may be entitled under this Lease and at law and in






--------------------------------------------------------------------------------









equity.


8.19
Non-Subrogation



Any insurance carried by either party with respect to the Premises or property
therein or occurrences thereon shall, if it can be so written without additional
premium or with an additional premium which the other party agrees to pay,
include a clause or endorsement denying to the insurer rights of subrogation
against the other party to the extent rights have been waived by the insured
prior to occurrence of injury or loss. Each party, notwithstanding any
provisions of this Lease to the contrary, hereby waives any rights of recovery
against the other for injury or loss due to hazards covered by such insurance
(or which would have been covered had such party carried the insurance required
to be carried by it under the Lease) to the extent of the indemnification
received under such insurance policy. Inaddition, this waiver of rights by
Tenant shall apply to, and be for the benefit of, the Landlord Parties.


8.20
Extension Option



(A)    On the conditions (which conditions Landlord may waive by written notice
to Tenant) that both at the time of exercise of the option to extend and as of
the commencement of the Extended Term in question (i) there exists no Event of
Default (defined iu Section 7.1), (ii) this Lease is still in full force and
effect, and (iii) Tenant has not assigned Tenant's interest in the Lease or
subleased mote than seventy-five percent (75%) of the Premises, except in either
case to a Permitted Transferee, Tenant shall have the right to extend the Term
hereof upon all the same terms, conditions, covenants and agreements herein
contained (except for the Annual Fixed Rent which shall be adjusted during the
option periods as hereinbelow set forth) for two (2) periods of five (5) years
as hereinafter set forth. Each option period is sometimes herein referred to as
an "Extended Term." Notwithstanding any implication to the contrary, Landlord
has no obligation to make any additional payment to Tenant in respect of any
construction allowance or the. like or to perform any work to the Premises as a
result of the exercise by Tenant of any such option.    ·


(B)    If Tenant desires to exercise the applicable option to extend the Term,
then Tenant shall give notice to Landlord, not earlier than nineteen (19) months
(except as set forth in Section 8.20(D) below) nor later than thirteen (13)
months prior to the expiration of the Term (as it may have been previously
extended) exercising such option to extend. Promptly after Landlord's receipt of
the Extension Exercise Notice, Landlord shall provide Landlord's quotation to
Tenant of a proposed Annual Fixed Rent for the applicable Extended Term
("Landlord's Rent Quotation"). Ifat the expiration of twenty
(20) days after the date when Landlord provides such quotation to Tenant (the
"Negotiation Period"), Landlord and Tenant have not reached agreement on a
determination of an Annual Fixed Rent for such Extended Tem1and executed a
written instrument extending the Term of this Lease pursuant to such agreement,
then Tenant shall have the right, for a period of five (5) business days after
the expiration of the Negotiation Period, (i) to deliver to Landlord a notice
('Tenant's Rescission Notice")






--------------------------------------------------------------------------------









rescinding Tenant's Extension Exercise Notice, or (ii) to deliver to Landlord a
request ("Broker Determination Request") for a broker determination of Annual
Market Rent for a broker determination (the "Broker Determination") of the
Annual Market Rent (as defined in Exbibit J) for such Extended Term, which
Broker Determination shall be made in the manner set forth in Exhibit J.
IfTenant timely gives Tenant's Rescission Notice, then Tenanf s Extension
Exercise Notice shall be of no further force and effect. IfTenant timely shall
have requested the Broker Determination, then the same shall constitute an
agreement to extend the Term upon all of the same terms and conditions in this
Lease, except the Annual Fixed Rent for such Extended Tenn shall be the Annual
Market Rent as determined by the Broker Determination. If Tenant fails to timely
give either a Tenant's Rescission Notice or a Broker Determination Request,
Tenant shall be deemed
to have given a Tenant's Rescission Notice.


(C)Upon the giving of the Extension Exercise Notice by Tenant to Landlord
exercising Tenant's applicable option to extend the Lease Term in accordance
with the provisions of Section 8.20(B) above, and subject to Tenant's right to
give a Rescission Notice as set forth in Section 8.20(B) above, then this Lease
and the Lease Term hereof shall automatically be deemed extended, for the
applicable Extended Term, without the necessity for the execution of any
additional documents, except that Landlord and Tenant agree to enter into an
instrument in writing setting forth the Annual Fixed Rent for the applicable
Extended Term as determined in the relevant manner set forth in this Section
8.20; and in such event all references herein to the Lease Term or the Term of
this Lease shall be construed as referring to the Term, as so extended, unless
the context clearly otherwise requires, and except that there shall be no
further option to extend the Lease Term beyond the Second Extended Term.
Notwithstanding anything contained herein to the contrary, in no event shall
Tenant have the right to exercise more than one extension option at a time and,
further, Tenant shall not have the right to exercise its second extension option
unless it has duly exercised its first extension option and in no event shall
the Lease Tem1hereof be extended for more than ten (10) years after the
expiration of the Original Lease Term hereof.


(D)Notwithstanding the foregoing, in the event that Tenant delivers Tenant's
Extension Exercise Notice pursuant to Section 2.1.2(D)(l 1) hereof, Tenant shall
have irrevocably exercised the extension option in question on such delivery,
and in that instance only the Extension Exercise Notice defined in Section 8.20
may be given prior to the date nineteen (19) months prior to the expiration of
the then Term of the Lease; provided, however, that in such case Landlord shall
not be obligated to quote the Annual Mm·ket Rent until fourteen (14) months
prior to the commencement of the applicable
Extension Term. Notwithstanding the foregoing, if Tenant delivers a Tenant's
Rescission Notice in accordance with Section 2.l.2(D)(6) hereofrescinding its
exercise of its Right of First Offer, Tenant shall also be entitled to give
Landlord a Rescission Notice rescinding its exercise of its extension option,
provided that both Rescission Notices are given at the same time.






--------------------------------------------------------------------------------











8.21
Security Deposit



[pwcsubleasefinalvers_image24.gif]The initial Security Deposit required under
this Lease shall be in the amount of












e om1o a Letter of Credit, to an or on    e ommencemen    ate. and ord shall
hold the Security Deposit,
throughout the Term of this Lease (including the Extended Term, if applicable),
unless sooner returned to Tenant as provided in this Section 8.21, as security
for the
. perfonnance by Tenant of all obligations on the part of Tenant to be performed
under this Lease. Such deposit shall be in the form of an irrevocable,
unconditional, negotiable letter of credit (the "Letter of Credit"). The Letter
of Credit shall (i) be issued by and drawn on a bank reasonably approved by
Landlord (Landlord hereby approving Brown Brothers & Harriman & Co.) and at a
minimum having a corporate credit rating from Standard and Poor's Professional
Rating Service of BBB- or a comparable minimmn rating from Moody's Professional
Rating Service, (ii) be substantially in the form attached hereto as Exhibit G
or Exhibit G-1, (iii) permit one or more draws thereunder to be made accompanied
only by certification by Landlord or Landlord's managing agent that pursuant to
the terms of this Lease, Landlord is entitled to draw upon such Letter of
Credit, (iv) permit transfers at any time without charge, and (v) provide that
any notices
to Landlord be sent to the notice address provided for Landlord in this Lease.
Ifthe credit rating for the issuer of such Letter of Credit falls below the
standard set forth in (i) above or if the financial condition of such issuer
changes in any other material adverse way, Landlord shall have the right to
require that Tenant provide a substitute letter of credit that complies in all
respects with the requirements of this Section, and Tenant's failure to provide
the same within ten (10) days following Landlord's written demand therefor shall
entitle Landlord to immediately draw upon the Letter of Credit. Any such Letter
of Credit shall be for a term of two (2) years (or for one (1) year if the
issuer thereof regularly and customarily only issues letters of credit for a
maximum term of one
(1) year) and shall in either case provide for automatic renewals ilirough the
date which is ninety (90) days subsequent to the scheduled expiration of this
Lease (as the same may
be extended) (the "LC Expiration Date") or if the issuer will not grant
automatic renewals or will not grant them through the LC Expiration Date, the
Letter of Credit shall be renewed




--------------------------------------------------------------------------------



by Tenant each year or prior to the earlier expiration date, as the case may be,
and each such renewal shall be delivered to and received by Landlord not later
than thirty
(30) days before the expiration of the then current Letter of Credit (herein
called a "Renewal Presentation Date"), so that Landlord is holding a valid
Letter of Credit through the LC Expiration Date. Inthe event of a failure to so
deliver any such renewal
Letter of Credit on or before the applicable Renewal Presentation Date, Landlord
shall be entitled to present fue then existing Letter of Credit for payment and
to receive the proceeds thereof, which proceeds shall be held as Tenant's
security deposit, subject to the terms of this Section. 8.21. Any failure or
refusal to honor the Letter of Credit shall be at






--------------------------------------------------------------------------------











Tenant's sole risk and shall not relieve Tenant of its obligation hereunder with
regard to the security deposit. Upon the occurrence of any Event of Default,
Landlord shall have the right from time to time without prejudice to any other
remedy Landlord may have on account thereof, to draw on all or any.portion of
such deposit held as a Letter of Credit and to apply the proceeds of such Letter
of Credit or any cash held as such deposit, or
[pwcsubleage25.gif]any part thereof, to Landlord's damages arising from such
Event of Default on the part of Tenant under the terms of this Lease. If
Landlord so applies all or any portion of such deposit, Tenant shall within
seven (7) days after notice from Landlord deposit cash with Landlord in an
amount sufficient to restore such deposit to the full amount stated in this
Section 8.21. While Landlord holds any cash deposit Landlord shall have no
obligation to pay interest on the same and shall have the right to commingle the
same with Landlord's other funds. Neither the holder of a mortgage nor the
Landlord in a ground lease on property which includes the Premises shall ever be
responsibfo to Tenant for the return or application of any such deposit, whether
or not it succeeds to the position of Landlord hereunder, unless such deposit
shall have been received in hand by such holder or ground Landlord.








os1 1s 1n    e orm o a    o    re    ,
[pwcsubleasefinalvers_image26.gif]an ord s a exchange the Letter of Credit for a
Letter of Credit delivered by Tenant which reduces the amount secured by the
Letter of Credit by the amount stated hereinabove and otherwise in strict
conformity with the requirements herein) on the third (3n1) anniversary of the
Rent Commencement Date if Tenant (x) has not been in monetary or material
non-monetary default under this Lease beyond any applicable notice and cure
periods, and (y) is not then in default under this Lease.










form of a Letter of Credit, Lan or s a exc an    e
Credit delivered by Tenant which reduces the amount secured by the Letter of
Credit by the amount stated hereinabove and otherwise in strict conformity with
the requirements herein)




--------------------------------------------------------------------------------



on the fifth (5'h) anniversary of the Rent Commencement Date if Tenant (x) has
not been in mohetary or material non-monetary default under this Lease beyond
any applicable notice and cure periods, and (y) is not then in default under
this Lease.


(iii). Iuthe event that the Security Deposit is not eligible to be reduced on
one . or more of the foregoing reduction dates solely due to Tenant's being
indefault on such date, the Security Deposit shall be eligible to be reduced, in
accordance with this Section 8.21, on the first day following snch reduction
date that Tenant is not in default, by the amount it would have been eligible to
be reduced by on such reduction date buffor such default.






--------------------------------------------------------------------------------













In no event shall the Security Deposit ever be reduced
(v)    Such reduction shall be accomplished by having Tenant provide Landlord
with a substitute letter of credit in the reduced amount, or an amendment, in
form reasonably satisfactory to Landlord, to the letter of credit then being
held by Landlord reducing the amount thereof to the reduced amount. In the event
that the Security Deposit is not reduced on a Reduction Date solely due to
Tenant's being in default on such date, the Security Deposit shall be reduced on
the first day following the Reduction Date that Tenant is not in default by the
amount it would have reduced on the Reduction Date but for such default. In the
event that the Security Deposit is not eligible to be reduced on one or more of
the foregoing reduction dates solely due to Tenant's being in default on such
date, the Security Deposit shall be eligible to be reduced, in accordance with
this Section 8.21, on the first day following such reduction date that Tenant is
not in default, by the amount it would have reduced on such reduction date but
for such default.


(C)    Tenant not then being in default and having performed all of its
obligations under this Lease, including the payment of all Annual Fixed Rent,
Landlord shall return the deposit, or so mnch thereof as shall not have
theretofore been applied in accordance with the terms of this Section 8.21, to
Tenant on the expiration or earlier termination of the Term of this Lease (as
the same may have been extended) and surrender possession of the Premises by
Tenant to Landlord in the condition required in the Lease at such time.


8.22
Late Payment



If Landlord shall not have received any payment or installment of Annual Fixed
Rent or Additional Rent (the "Outstanding Amount") on or before the date the
same first
becomes payable under this Lease (the "Due Date"), then Tenant shall be charged
interest on tbe Outstanding Amount from the Due Date through and including the
date such payment or installment is received by Landlord, at a rate (the
"Default Interest Rate") equal to the lesser of (i) the rate announced by Bank
of America, N.A. (or its successor) from time to time as its prime or base rate
(or if such rate is no longer available, a comparable rate reasonably selected
by Landlord), plus two percent (2%), or (ii) the maximum applicable legal rate,
if any. Such interest shall be deemed Additional Rent
and shall be paid by Tenant to Landlord upon demand.


In addition to paying interest on the Outstanding Amount, if the Outstanding
Amount is not received by Landlord on or before the date five (5) business days
after the Due Date, Tenant shall also be charged a late fee equal to the sum of
five percent (5%) of the Outstanding Amount for administration and bookkeeping
costs associated with the late payment, which late charge shall be deemed
Additional Rent and shall be paid by Tenant to Landlord upon demand.
Notwithstanding the foregoing, such late fee shall be waived for the first such
late payment in any twelve (12)-month period.






--------------------------------------------------------------------------------











8.23
Tenant's Payments



Each and every payment and expenditure, other than Annual Fixed Rent, shall be
deemed to be Additional Rent or additional rent hereunder, whether or not the
provisions requiring payment of such amounts specifically so state, and shall be
payable, unless otherwise provided in this Lease, within ten (10) days after
written demand by Landlord, and in the case of the non-payment of any such
amount, Landlord shall have, in addition to all of its other rights and
remedies, all the rights and remedies available to Landlord hereunder or by law
in the case of non-payment of Annnal Fixed Rent. Unless expressly otherwise
provided in this Lease, the performance and observance by Tenant of all the
terms, covenants and conditions of this Lease to be perfo1med and observed by
Tenant shall be at Tenant's sole cost and expense. If Tenant has not objected to
any statement of
Additional Rent which is rendered by Landlord to Tenant within twelve (12)
months after Landlord has rendered the same to Tenant, then the same shall be
deemed to be a fmal account between Landlord and Tenant not subject to any
further dispute. Tenant shall have no obligation to pay any amount of Additional
Rent for which Landlord's statement is rendered more than twelve (12) months
after the accrual thereof or, in the case of Landlord's Operating Expenses or
Landlord's Tax Expenses, more than twelve (12) months after the delivery by
Landlord of the annual statements referred to in Sections 2.6 and 2.7 hereof.


8.24
Waiver of Trial By Jury



To induce the other party to enter into this Lease, each party hereby waives any
right to trial by jury in any action, proceeding or counterclaiin brought by
either Landlord or Tenant on any matters whatsoever arising out of or any way
conoected with this Lease, the relationship of the Landlord and the Tenant, the
Tenant's use or occupancy of the Premises and/or any claim of injury or damage,
including but not limited to, any summary process eviction action.


8.25
Governing Law



This Lease shall be governed exclusively by the provisions hereof and by the law
of the Commonwealth of Massachusetts, as the same may from time to time exist.


8.26
Conference Center



A.    Construction. Tenant acknowledges that Landlord intends to construct and
operate a conference center (the "Conference Center") in the Building for use by
the Building tenants. Landlord shall be solely responsible for the initial
capital costs of constructing such facility.


B.Operation of Conference Center. The costs of operating and maintaining the
Conference Center shall be considered part of Landlord's Operating Expenses
under Section 2.6 above. The Conference Center shall be constructed
substantially in accordance with Exhibit K attached hereto and shall have
internet access, a drop-down




75




--------------------------------------------------------------------------------



GSDOCS\1689479.t 1 5/25/2007






--------------------------------------------------------------------------------











screen, and drop-down projection equipment (or reasonable substitutions therefor
to accommodate changing technology). So long as the Conference Center in the
Building exists, Tenant and its subtenants shall have the right to use the same
on a first-come, first­ served basis. For the initial three (3) Lease Years,
Tenant shall not be charged for the use of the Conference Center, except that
Tenant shall reimburse Landlord for Landlord's reasonable costs in the cleaning
and preparation of the Conference Center in connection with Tenant's use.
Thereafter, for the balance of the Lease Term, Tenant shall pay Landlord's
standard fee for use of the Conference Center; provided, however, that such fee
shall not exceed Two Hundred and 00/100 Dollars ($200.00) per day. IfTenant
exercises its extension option(s) and provided the Conference Center exists,
Tenant shall pay market rates for the use of said Conference Center, which rates
shall be subject to change from time to time in Landlord's sole discretion. The
use of the Conference
Center shall be subject to reasonable rules and regulations as Landlord may
impose from time to time.


C.Delav in Construction. If the Conference Center is not completed substantially
in accordance with the provisions of this Section 8.26 on or before the
Occupancy Date, then until such substantial completion, Landlord shall reimburse
Tenant for the cost incurred by Tenant in conducting meetings at outside
locations, up to a maximum of Three Thousand Five Hundred and 00/100 Dollars
($3,500.00) per meeting, with a maximum of two (2) meetings per month and four
(4) meetings per calendar quarter.


8.27
Rooftop Rights



Inthe event Tenant desires access to the roof of the Building to install and
maintain a satellite antenna dish or supplemental HVAC equipment, Tenant shall
notify Landlord, and Landlord and Tenant shall enter into Landlord's standard
license agreement for Tenant's use of the rooftop for said purpose, but Tenant
shall not be obligated to pay any rent for such rooftop space. If Tenant so
notifies Landlord after the date that is eighteen (I8) months after the
Commencement Date, then Landlord shall provide such rooftop space to Tenant
provided there is available space on the rooftop. Any such equipment, the
location and means of installation thereof shall be subject to Landlord's prior
written consent, which consent shall not be unreasonably withheld.




8.28
Building Amenities.



Landlord shall initially construct a full-service cafeteria, to be operated by
Rebecca's or an operator of similar quality, and a building fitness center with
full lockers and showers (collectively, the "Amenities"), such Amenities to be
available to Tenant in common with others entitled to use thereof throughout the
Initial Term hereof (except as otherwise consented to by Tenant in writing, such
consent not to be unreasonably withheld, conditioned or delayed) and as long
thereafter as the same may be available to tenants of the Building generally.
Except as set forth in the preceding sentence, (i) if at the end of the Initial
Term or any time thereafter, there exist at least two (2) restaurant facilities
available for the nse .of Tenant's employees within no more than four hundred
(400) yards




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------











of the Premises, Landlord reserves the right at any time and from time to time
thereafter to change and/or discontinue the cafeteria in its reasonable
discretion, and (ii) Landlord reserves the right at any time after the Initial
Term and from time to time thereafter to change and/or discontinue the building
fitness center in its reasonable discretion.
Notwithstanding the foregoing, Landlord reserves the right to serve prepared
foods in the cafeteria commensurate with the use of the cafeteria and the
occupancy of the Bnilding.


8.29
Infrastructure Improvements.



Landlord agrees to use commercially reasonable efforts to complete, at
Landlord's expense, sidewalk, landscaping and lighting improvements and burying
of utility lines substantially in accordance with the conceptual plan attached
hereto as Exhibit M ("Infrastructure Conceptual Plans") along 111ird Avenue
beginning south of the intersection with Totten Pond Road to the intersection
with Fourth Avenue, and along Fourth Avenue beginning with the intersection with
Third Avenue and continuing to the cul-de-sac at the South end of Fourth Avenue
("Infrastructure Improvements"), subject to Landlord's Force Majeure, including
without limitation the requirements of permitting authorities and the ability or
inability to obtain necessary approvals from abutters and the relevant utility
and telecommunication companies. If, due to any of the foregoing reasons,
Landlord is unable to undertake the Infrastructure Improvements in accordance
with the Infrastmcture Conceptual Plans, Landlord agrees to use continuing
diligent efforts to modify the Infrastructure Conceptual Plans, and to keep
Tenant informed as to progress, and to resubmit the modified plans for the
Infrastructure Improvements in order to obtain all necessary permits and
approvals to permit Landlord to construct the Infrastructure Improvements as so
modified. The coordination of such submittals and/or re-submittals to permitting
authorities, abutters, and utility and telecommunication companies and the
negotiations of any modifications to the Infrastructure Conceptual Plans with
snch entities shall be at Landlord's sole discretion. All costs related to the
design, the obtaining of permits and approvals and the construction of the
Infrastructurn hnprovements shall be paid by Landlord and shall not constitute
Operating Expenses.
Notwithstanding the foreg0ing, Landlord's failure to complete the Infrastructure
Improvements shall not constitute a default under this Lease.


8.30
Emergency Generator.



Tenant shall be permitted, at its sole cost and expense, to install an emergency
generator powered by natural gas, not to exceed .49 inches x 123 inches x 64
inches in dimension and 4,000 pounds (the "Emergency Generator") on the roof of
the Building, in the location described on Exhibit N attached to this Lease and
incorporated herein by reference. The exact specifications of the Emergency
Generator, and the method of installing the Emergency Generator on the roof,
shall be subject to Landlord's prior written approval, which shall not be
unreasonably withheld or delayed. Tenant shall use Landlord's roof contractor
for the installation of the Emergency Generator.


Tenant's use of the Emergency Generator shall be upon all of the conditions of
the Lease, except as modified below:




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------













(a)
It is understood and agreed that Tenant shall be responsible, at its sole cost
and expense, for installing all necessary connections (the "Generator
Connections") between the Emergency Generator and the Premises. In addition to
complying with the applicable construction provisions of this Lease, Tenant
shall not install or operate the Generator Connections in any portion of the
Building until (x) Tenant shall have obtained Landlord's prior written approval,
which approval will not be unreasonably withheld or delayed, of Tenant's plans
and specifications for the placement and installation of the Generator
Com1ections, and (y) Tenant shall have obtained and delivered to Landlord copies
of all required govenunental and quasi-govennnental permits, approvals, licenses
and authorizations necessary for the lawful installation, operation and
maintenance of the Generator Connections. Upon written request of Tenant,
Landlord shall inform Tenant at the time of its review of the Generator
Connections whether Landlord will require the same to

be removed by Tenant upon the expiration or earlier termination of this Lease.


(b)
Tenant shall have no obligation to pay Annual Fixed Rent, Tax Excess or
Operatil,lg Expense Excess in respect of the Emergency Generator or the
Generator Connections.



(c)
The Emergency Generator shall be used solely to provide back-up power in the
event of an outage for Tenant's lights and pings and business equipment in the
Premises and dedicated heating, ventilation and air conditioning systems serving
the Premises, but not for the purposes of running any life-safety systems or
equipment (it being understood and agreed that such dedicated HVAC systems may
not function during such an outage, even if connected to the Emergency
Generator, to the extent that the base building systems are not functioning).



(d)
Landlord shall have no liability to Tenant for the installation and subsequent
operation of the Emergency Generator.



(e)
Landlord shall have no obligation to provide any sezyices to the Emergency
Generator. Tenant shall, at its sole cost and expense and otherwise in
accordance with the provisions of this Section 8.30, arrange for all utility
services required for the operation of the Emergency Generator.



(f)
Tenant shall, at its sole cost and expense, be solely responsible for all ·
maintenance and repair to the Emergency Generator and the Generator Connections.
In connection therewith, Tenant shall provide Landlord with evidence on an
annual basis of the existence of a maintenance contract for the Emergency
Generator with a service provider reasonably acceptable to Landlord.









--------------------------------------------------------------------------------



(g)
Tenant shall have no right to make any changes, alterations, signs, or other
improvements to the Emergency Generator or the Generator Connections without
Landlord's prior written consent, which consent shall not be unreasonably







--------------------------------------------------------------------------------











withheld or delayed.


(h)
Tenant shall be responsible for the cost ofrepairing any damage to the Bnilding
or the Property cansed by its use of the Emergency Generator and the Generator
Connections.



(i)
Except for assignees of this Lease or subtenants of all or a portion of the
Premises, no other person, firm or entity (including, without limitation, other
tenants, licensees or occupants of the Building) shall have the right to connect
to the Emergency Generator other than Tenant.



G)
To the maximum extent permitted by law, Tenant's use of the Emergency Generator
and the Generator Connections shall be at the sole risk of Tenant, and Landlord
shall have no liability to Tenant in the event that the Emergency Generator or
the Generator Collllections are damaged for any reason, except to the extent
arising from the negligence or willful misconduct of Landlord or its agents,
employees or contractors.



(k)
Tenant shall comply with all applicable laws, ordinances and regulations in
Tenant's use of the Emergency Generator and the Generator Connections.



(I)
Landlord shall have the right, upon no less than ninety (90) days' notice to
Tenant and at Landlord's sole cost and expense, to relocate the Emergency
Generator and the Generator Connections to another area within the Property.
Landlord and Tenant shall cooperate with each other in good faith to schedule
such relocation work on nights and weekends so as to minimize interference with
Tenant's business operations. Any such relocation by Landlord shall not
independently (i.e., in the absence of another cause) be deemed to constitute a
failure of electric supply under Section 4.2 above.



(m)
Inaddition to the indemnification provisions set forth in this Lease which shall
be applicable to the Emergency Generator and the Generator Connections, Tenant
shall, to the maximum extent pem1itted by law, indemnify, defend, and hold
Landlord, its agents, contractors and employees harmless from any and all
claims, losses, demands, actions or causes of actions suffered by any person,
firm, corporation, or other entity arising from Tenant's use of the Emergency
Generator and the Generator Connections.



(n)
Landlord shall have the right to designate or identify the Emergency Generator
with or by a lease or license number (or other marking) and to place such number
(or marking) on or near such Emergency Generator.



(o)
It is expressly understood and agreed that the Emergency Generator shall remain
the property of Tenant upon the expiration or earlier termination of this Lease
and





--------------------------------------------------------------------------------



that Tenant shall have the right to remove the same. Furthermore, Tenant shall
be obligated to remove the same if so requested by Landlord, and to repair any






--------------------------------------------------------------------------------









damage caused by the installation or removal of the Emergency Generator.


8.31
Reasonableness.



Except as otherwise specifically provided herein, any time the consent of
Landlord or Tenant is required, such consent shall not be unreasonably withheld,
conditioned, or delayed. Whenever this Lease grants Landlord or Tenant the right
to take action, exercise discretion, establish rules and regulations or make
allocations of other determinations, except as otherwise specifically provided
herein, Landlord and Tenant shall act reasonably and in good faith.




(signatures on next page)












































































80
GSDOCS\1689479.11 512512007




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------









EXECUTED as a sealed instrument in two or more counterparts each of which shall
be deemed


two rbfe an olrigi-nal.    Z/
 



LANDLORD:


BP FOURTH AVENUE, LL.C.,
a Delaware limited liability company







--------------------------------------------------------------------------------



By:
Boston Properties Limited Partnership, its sole member



By:    [pwcsubleasefinalvers_image29.gif] TENANT:









[pwcsubleasefinalvers_image30.gif][pwcsubleasefinalvers_image31.gif]By:






Name:
Title:    Secretary     

By:
Name: -""''[':!c    --J.'-1---- -
Title:    President


Hereto duly authorized




e:    //J
Title:    -,T:=re=as=u"r'e-" =='-----------




Hereto duly authorized (CORPORATE SEAL)







--------------------------------------------------------------------------------











EXHIBIT A DESCRJPTION OF SITE











































































































--------------------------------------------------------------------------------





GSDOCS\1689479.11 sns/20-07
 

Exhibit A Page I of I







--------------------------------------------------------------------------------







EXHIBIT "A"    Page I of 2


LEGAL DESCRIPTION




77 Fourth Avenue (Parcel 20)




A certain parcel ofland located in the City of Waltham, in the County of
Middlesex and the Commonwealth of Massachusetts bounded and described as
follows:


Beginning at a point on the westerly line of Fourth Avenue marked by a stone
bound and being the northeastern corner of the parcel described; thence




s 23° 46'59" w


Southwesterly








Southwesterly








s 40°11'12" w


Southwesterly






s 10° 01'24" w


N 79° 58'36" W




N 05° 49'41" E




Northeasterly

a distance of three hundred thirty-eight and twenty-three hundredths feet
(338.23') by the westerly line of Fourth Avenue to a point; thence


and curving to the right along the arc of a curve having a radius of sixteen and
no hundredths feet (16.00'), a length of sixteen and sixty-· three hundredths
feet (16.63') by the westerly line of Fourth Avenue





--------------------------------------------------------------------------------



to a point; thence


and curving to the left along the arc of a curve having a radius of sixty and no
hundredths feet (60.00'), a length of seventy-eight and fifty-six hundredths
feet (78.56') by the westerly line of Fourth Avenue to a point; thence


a distance of fifty-eight and forty-three hundredths feet (58.43') to a point;
thence


and curving to the left along the arc of a curve having a radius of two hundred
ten and no hundredths feet (210.00'), a length of one hundred fifty and
seventy-nine hundredths feet (150.79') to a point; thence


a distance of three hundred thirty-eight and thirty hundredths feet (338.30') to
a point; thence


a distance of thirty-five·and ninety-four hundredths feet (35.94') to a point;
thence    ·


a distance of three hundred seventy and eighty-four hundredths feet (370.84') to
a point; thence


and curving to the left along the arc of a curve having a radius of seven
hundred twenty-five and no hundredths feet (725.00'), a length of one hundred
and eighty-seven hundredths feet (I00.87') to a point; thence







--------------------------------------------------------------------------------









77 Fourth A venue (Parcel 20)    Page 2 of 2


·N 02° 08'36" W
a distance of one hundred thirty-nine and forty-four hundredths feet (139.44 to
a point; thence



Northeasterly
and curving to the right along the arc of a curve having a radius of seven
hundred twenty-five and no hundredths feet (725.00'), a length ofone hundred
forty-four and fifty-two hundredths feet {144.52') to a point; thence



Northeasterly
and curving to the left along the aic of a curve having a radius of seven
hundred seventy five and no hundredths feet {775:00'), a length of one hundred
thirteen and forty six hundredths feet {113.46') to a point ; thence



·N 00° 53'22" E
a distance of two hundred eight and eighty-four hundredths feet (208.84') to a
point; thence



Northeasterly
and curving to the right along the arc of a curve having a radius of fifteen and
no hundredths feet (15.00'), a length of thirty and thirty­ five hundredths feet
{30.35') to a point; thence



S 63° 09'49" E    a distance of three hundred forty-two and sixty-nine
hundredths feet
{342.69') by the southerly line of Fourth Avenue to a point; thence


Southeasterly
and curving to the right along the arc of a curve having a radius of fifty and
no hundredths feet {50.00'), a length of seventy-five and eighty-eight
hundredths feet (75.88') by the southerly line of Fourth Avenue to the point of
beginning.





Shown as Parcel 20 on a plan entitled "Plan of Land in Waltham, Massachusetts"
dated February 28, 2000, prepared by Vanasse Hangen Brustlin, Inc., recorded
with Middlesex South Registry of Deeds as Plan No. 628 of 2000, and containing
186,733 square feet or
4.287 acres ofland according to said Plan.    .


































77FOURTHLLC BP.legaldescrip tionparce 120c:xhA.
12112100




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------











EXHIBIT B-1


BASE BUILDING SPECIFICATIONS













































































































--------------------------------------------------------------------------------





GSDOCS\1689479.11 5/25/2007
 

Exhibit B-1 Page I of I







--------------------------------------------------------------------------------







77 4•h Avenue Waltham, Massachusetts


    


1.
PROJECT DESCRIPTION



A seven (7) story first class office building wi1h structured parking garage.


2.
FOUNDATIONS



The structure will be supported on a foundation of concrete spread footings with
concrete foundation walls.


3.
STRUCTURE



A.
The structure will be designed in accordance with the following live loads:



I.
Wind and seismic load in accordance with State Building Code.



2.
Floor live load I 00 lbs. (including partitions).



3.
Mechanical equipment rooms -- actual weight of equipment.



4.
Roof -- 35 lbs. per square foot minimum and in accordance with governing
building codes, plus allowances for specific drifting and equipment loads.



B.
The structure will consist of steel frame with a braced frame and composite
steel and concrete floor; with substantially column free floors from core to
perimeter wall. Floor to floor heights will allow for a typical suspended
ceiling height inthe office areas of 9'0" AF.F.



C.
Structure will be fireproofed where required by the Building Code. Structural
assemblies requiring fireproofing will be sprayed with a fireproofing system as
provided by W. R. Grace & Co. or equal.



D.
Fire exit stairs will be standard steel pan stair assemblies with painted steel
handrails and concrete fill. ·



E.
Miscellaneous iron items (canopy framing, elevator sill angles, ladders,
railings, loose lintels, expansion plates, toilet partition support frames,
etc.) will be provided as needed.









4.
ROOFING AND WATERPROOFING

Exhibit B-1 - 77 CityPoint Base Building Specification






--------------------------------------------------------------------------------









A.
The roofing system will be one of the following; a mechanically fastened, heat
welded thermoplastic system such as manufactured by Samofil Roofing Systems,
Inc., or an EPDM roof.



B.
Roof insulation will be rigid fiberglass board, applied with staggered joints
conforming to requirements of the State Energy Code and acceptable for use with
the system specified.



C.
Compatible roof walkway pads shall be provided for equipment access and
servicing.



5.
EXTERIOR WALLS



A.
The exterior wall system will consist of a combination of the following;
aluminum curtain wall, metal panels, precast concrete and stone.

B.
Exterior entrance doors will be similar in construction to building window
systems.



C.
Exterior wall system to be designed in accordance with the State Building Code.



6.
INTERIOR FINISHES



A.
Main Lobby



Floors:    Granite flooring as dictated by the design.


Walls:
Feature walls will be a combination of stone and wood panels accented with
veneer plaster.



Ceilings:.    A combination of gypsum board and 4'x4' ceilings panels.




B.    Toilet Rooms


Floors:
Thin set ceramic tile. Carpet in vestibules, Marble thresholds at door openings.



Walls:
7' high ceramic tile on wet walls. Painted drywall on other walls.



Ceilings:    Acoustical ceiling tile.


Lavatory Counters:
Granite or other solid surface material with under- mount china lavatories.







--------------------------------------------------------------------------------







C.
Interior side of exterior walls below the finished ceiling will be finished with
5/8" drywall. Windowsills will be plastic laminate.



D.
Exit stair treads and landings will be sealed concrete. Stairwell walls will be
painted drywall.



E.
Door frames will be 16 gage hollow metal. Doors will be 18 gauge, flush,

1-3/4" thick hollow metal at all areas. All doors and hardware shall comply with
regulations of the Architectural Access Board.


F.
Interior core drywall surfaces will be 5/8" drywall prepared to receive one coat
of primer and one coat of latex satin eggshell paint. Interior hollow metal
surfaces will receive one coat of primer and two coats of semi-gloss enamel.
Architectural woodwork and wood doors will receive a sealer and clear
polyurethane finish.





7.
SPECIALTIES AND EQUIPMENT



A.
A uniform building graphics system, consisting of a building identification sign
and a building directory will be provided.



B.
Metal toilet enclosures will be ceiling mounted and of steel panel construction
with baked enamel finish. Toilet enclosures will be similar or equal to those
manufactured by Accurate Partitions.



C.
Toilet room accessories will be similar or equal to those manufactured by
Bobrick Company, all in accordance with regulations of Architectural Access
Board.



D.
All exterior windows will be equipped with solid horizontal blinds.



8.
VERTICAL TRANSPORTATION



Elevators in the office area will be geared, 3,500# cars with a speed of 350
!pm. Elevator Cab Finishes: Stone border and base with catpet inset, wood
paneling with stainless steel trim to match elevator doors and control panel.
Metal ceiling canopy with recessed accent lighting.




9.
PLUMBING



A.
Domestic water system will.be supplied by metered service from a public water
main, with operating pressure augmented by pressure boosting equipment,
ifrequired. Water piping will be Type L copper tubing; hot water piping will be
insulated. Electric domestic water heaters serving I to 6 floors with a
recirculation system will be provided for toilet room hot water.





--------------------------------------------------------------------------------









--------------------------------------------------------------------------------







Water heaters shall be UL approved and have ASME approved storage tank where
required by local code.


B.
Sanitary system will drain to public sewer, and will serve all fixtures and
equipment. Sanitary piping will be no hub cast iron or galvanized steel.
Stubouts for tenant plumbing requirements will be provided on two opposite sides
of the core area.



C.
Storm water drainage system will serve all roofs, areaways and plazas, and will
drain through concealed pipes into city stonn water system. Storm water drainage
piping will be service weight, no hub cast iron or galvanized steel; horizontal
runs will be insulated.



D.
Plumbing fixtures will be as manufactured by American Standard, Kohler, Crane,
or equal. Water closets to be wall-carrier mounted.



E.
The building will have one water cooler per floor, specified for lead-free
fabrication, compliant with ADA accessibility guidelines (Hi lo fountain).



F.
Frost-free hose bibs will be provided as required for exterior maintenance.



10.
FIRE PROTECTION SYSTEM



A.
Fire standpipes will be supplied from a public water main with operating
pressure augmented by pressure boosting equipment, if required.

Standpipes will be cross connected with siamese connections and hose bibs for
Fire Department use only. Piping larger than 2" dia will be Sched11le IO black
steel pipe, piping 2" dia or less will be treaded schedule 40 black steel; riser
piping shall be schedµle 40 black steel pipe; all piping, valves and equipment
will be Underwriters' Laboratories approved and labeled.
Temper switches will be provided on all main control valves. All hose outlet
threads and connections will conform to local Fire Department . criteria.


B.
Automatic sprinkler system will be supplied from a public water main with
operating pressure augmented by pressure boosting equipment, if requirecl. The
system will be designed so that all occupied space in the building will be fully
sprinklered at a head density in accordance with light hazard occupancy in
office space. The Base Building provides distribution piping and sprinkler heads
for common areas such as mechanical rooms, toilets, etc. and general coverage
(15' x 15' grid) with upturned heads in Tenant areas. Each floor's loop will be
individually valved off the riser and drained. Provide concealed heads at lobby,
elevator lobbies and toilet rooms. The location of base building grids will be
coordinated to accommodate tenant's improvement work.







--------------------------------------------------------------------------------



C.
Alarm and detection system are described under Section 12, Electrical Systems.







--------------------------------------------------------------------------------







11.
HEATING, VENTILATING AND AlR CONDITIONS



A.
HVAC systems will be designed in accordance with the following performance
criteria and anticipated load.

B.
1.
The HVAC systems will be capable of maintaining indoor conditions no higher than
78°, 50% RH when outdoor conditions are no higher than 88°F DB and 74°F WB, and
no lower than 72°F DB when the outdoor conditions are no lower than 9°F DB. No
provision for humidification is provided.



2.
Outdoor air will be introduced to the building at a minimum rate of 20 cfin per
person, assuming one person per 150 square feet floor area.



3.
Internal heat gain will be calculated on the basis of sustained peak loading
conditions of one person per 150 square feet of gross usable floor area and a
combined lighting and power load of 5.0 watts per gross usable square foot area
(for medium pressure duct design).



4.
Heated supply air temperature will be 95°F to l 10°F.



5.
Cooled supply air temperature will be 55°F to 58°F.



6.
Measured sound levels in the building when unoccupied and the system is
operating at full load will not exceed the levels given below:





Lobbies and corridors: General offices:
All other offices:


C.
The following describes the HVAC system:




NC50 NC45 NC40





1.
The base building system will consist of a roof top air handle_r with gas fired
morning warm-up.



2.
Variable air volume controls with fan powered VAV boxes with electric coils at
the perimeter·and VAV fan powered boxes without coils for interior zones.



3.
Heating shall be via fan boxes with electric coils at the perimeter.







--------------------------------------------------------------------------------



4.
Toilet room and mechanical room exhaust systems and associated ductwork and
fans. Electric rooms located on each office floor will be ventilated using
general exhaust.



5.
Automatic temperature control system consisting of direct digital

Exhibit B1 - 77 CityPoint Base Building Specification






--------------------------------------------------------------------------------







controls (DDC) and appurtenances. Connections of VAV units, fans and associated
systems, and tie into the central control system.


6.
Stair pressurization supply air, smoke vestibule supply and exhaust systems and
stair relief system.



7.
Acoustical duct lining for all return and transfer ductwork in mechanical
equipment room and LP supply dnctwork 10'-0" downstream of VAV box. Supply
ductwork beyond lined ductwork shall be insulated with 1-1/2" duct insulation.
Ductwork shall be fully lined or insulated.



8.
Air distribution system consisting of ductwork, volume dampers, fire dampers,
registers, diffusers and linear diffusers for core areas only.



9.
Diesel fired emergency generator, diesel storage tank, exhaust pipe, ductwork,
etc.



10.
Testing and balancing to insure proper system operation.



12.
ELECTRICAL



A.
Electrical systems will be designed in accordance with the following anticipated
loads:



I.
Lighting power requirements will be calculated on the basis of 1.5 watts per
square foot of building area.



2.
Tenant convenience outlet power requirements will be calculated on the basis of
4.5 watts per square foot of building area.



3.
Power requirements for HVAC and other fixed building equipment will be
detemiined by the actual equipment installed.



B.
The electrical power distribution system will receive low tension power at
480/277 volts, 3 phase, 4 wire from the transformers provided by the utility
company, and will incorporate one or more main switchboards and all subsidiary
panelboai:ds (power, lighting, equipment) as required. The distribution system
will supply power as follows:



I.    480 volts, 3 phase to all motors Y,horsepower and larger.


2.
277 volts, single-phase to all fluorescent (and other discharge-type lamp)
lighting fixtures.



3.
120 volts, single-phase to all incandescent lighting fixtures.



4.
120 volts, single-phase to all general convenience receptacle



Exhibit B-1 - 77 CityPoint Base Building Sj;ecification






--------------------------------------------------------------------------------







outlets.


5.
120 volts single-phase; 208 volts, single-phase; 208 volts, 3-phase to specific
use "solid connection" or receptacle outlets, as determined from the
requirements of the appliances assigned to the outlets.



C.
Metering will be accomplished in one of two ways.



1.
Utility meters at main switchboards and Owner specified check meters on the
floors to verify tenant consumption. These check meters to be solid-state, 1%
accuracy and networked to a central computer.



D.
Three-phase, dry type transfonners (480 volt delta to 208/120 volt wye) will be
used to provide power of voltages not available from direct

connection to the main service. Transformers will be the self-cooled indoor type
with Class H insulation and steel enclosures.


E.
The emergency electrical power system will consist of:



!.
Diesel powered emergency generator(s) sized to meet the power demands of all
Base Building emergency equipment.



2.
An emergency power distribution system supplying the fixtures illuminating
egress passages and stairs, exit signs, elevators , frre alarm system, fire
pump, (if required) and stairwell pressurization fans.



3.
An automatic transfer switch, which will connect the emergency power
distribution system to the standard building distribution system or the
emergency generator, as required.



F.
The automatic fire detection and alann system will be electronically operated
double-supervised, connected to the Fire Department, and provided with a battery
backup. All components of the fire alarm system (fire command station, manual
alarm stations, alarm indicators, automatic smoke and heat detectors, fan
control relays, etc.) will be Underwriters' laboratories rated, and the system
will comply with all requirements of the NFPA, ADA, governing building code and
local authorities. Activation of a manual alarm station or an automatic
detectiou device (waterflow switches, smoke detectors, etc.) will:



!.
Sound the evacuation signals and flash the alarm lamps throughout the building.



2.
Printout the device in alarm at the fire command center.



3.
Summon the municipal fire department.



Exhibit B-1 - 77 CityPoint Base Building Specification






--------------------------------------------------------------------------------









4.
Activate smoke exhaust fans and/or shut down the HVAC system to prevent spread
of smoke as appropriate.



Battery back-up failure or any disruption of the system wiring will sound an
alarm at the system control panel.


G.
The base building will prnvide an area in the basement for the tenant's
telecommunications vendor. A 4" sleeve will be provided for tenant's use. The
sleeve will be located on each floor in the base building telecommunications
closet.



13.
To clarify the delineation from Base Building to tenant work, the following
criteria apply:



A.
The Base Building sprinkler system will consist of general coverage (15' x 15'
grid) with upturned heads to meet minimum code requirements for light hazard
occupancy. All relocation and/or additional heads and associated piping shall be
tenant work. (Sprinkler work in multi-tenant elevator lobbies and common
corridors will be Base Building work).



B.
Base Building HVAC system extends up to vertical riser in base building shaft.
Tenant work includes medium pressure distribution ductwork, all downstream
secondary ductwork, interior and exterior boxes, controls, registers, grilles
and diffusers.



C.
Base Building electrical system extends up to the bus duct in tenant electric
room sized to accommodate tenant electrical design load of 6.0 waits/SF

for lighting and power.


D.
Tenant Work, which is not included in Base Building, wonld normally cover the
following:



a.
Ceiling high and , except on multi-tenant floors, demising partitions

b.
Tenant entrance doors and interior doors

c.
Acoustical ceilings

d.
Carpet or other floor covering

e.
Interior finish on exterior wall

f.
Light fixtures

g.
Single pole switches

h.
Wall-mounted duplex outlets

1.    Wall-mounted telephone outlets
J.
Final sprinkler head layout; fixture upgrades, quantities above Base Building,
and all piping associated with changes

k.
Interior and exterior VAV boxes, all Registers, Diffusers and Grilles (RDG) with
medium pressure and distribution ductwork. Medium pressure supply ductwork shall
have duct sound attenuators and external duct insulation throughout.

I.
All electrical work on Tenant's meter



Exhibit B-1 77 CityPoint Base Building S{lecification






--------------------------------------------------------------------------------







m.
Fire alarm stations and exit signs required by code (but such items shall be
included in Base Building to the extent located in core areas)

n.
Elevator lobby finishes on single tenant floors (elevator frames and doors are
brushed stainless steel)

























































































Exhibit Bl 77 CityPoint Base Building Sification






--------------------------------------------------------------------------------











EXHIBIT B-2


TENANT PLAN AND WORKING DRAWING REQUIREMENTS




1.
Floor plan indicating location of partitions and doors (details required of
partition and door types).



2.
Location of standard electrical convenience outlets and telephone outlets.



3.
Location and details of special electrical outlets; (e.g. Xerox), including
voltage, amperage, phase and NEMA configuration of outlets.



4.
Reflected ceiling plan showing layout of standard ceiling and lighting fixtures.
Partitions to be shown lightly with switches located indicating fixtures to be
controlled.



5.
Locations and details of special ceiling conditions, lighting fixtures,
speakers, etc.



6.
Location and heat load in BTU/Hr. of all special air conditioning and
ventilating requirements and all necessary HVAC mechanical drawings.



7.
Location and details of special structural requirements, e.g., slab penetrations
and areas with floor loadings exceeding a live load of70 lbs./s.f.



8.
Locations and details of all plumbing fixtures; sinks, drinking fountains, etc.



9.
Location and specifications of floor coverings, e.g., vinyl tile, carpet,
ceramic tile, etc.



10.
Finish schedule plan indicating wall covering, paint or paneling with paint
colors referenced to standard color system.



11.
Details and specifications of special millwork, glass partitions, rolling doors
and grilles, blackboards, shelves, etc.



12.
Hardware schedule indicating door number keyed to plan, size, hardware required
including butts, latchsets or locksets, closures, stops, and any special items
such as thresholds, soundproofing, etc. Keying schedule is required.



13.
Verified dimensions of all built-in equipment (file cabinets, lockers, plan
files, etc.).



14.
Location of any special soundproofing requirements.



15.
All drawings to be uniform size (30" X 42") and shall incorporate the standard
project electrical and plumbing symbols and be at a scale of 1/8"= l' or larger.



16.
Drawing submittal shall include the appropriate quantity required for Landlord
to file for





--------------------------------------------------------------------------------













GSDOCS\1689479.11 5/25/2007

Exhibit B-2 Page 1of 2







--------------------------------------------------------------------------------











permit along with four half size sets and one full size set for Landlord's
review and use.


17.
Provide all other information necessary to obtain all permits and approvals for
Landlord's Work.



18.Upon completion of the work, Tenant shall provide Landlord with two hard
copies and one electronic CAD file of updated architectural and mechanical
drawings to reflect all project
sketches and changes.



































































































--------------------------------------------------------------------------------



GSDOCS\1689479.1 1 5/2512007

Exhibit B-2 Page 2 of 2







--------------------------------------------------------------------------------











EXHIBIT C LANDLORD SERVICES


I.
CLEANING



Cleaning and janitorial services shall be provided as needed Monday through
Friday, exclusive of holidays observed by the cleaning company and Saturdays and
Sundays.


A.
OFFICE AREAS



Cleaning and janitorial services to be provided in the office areas shall
include:


I.
Vacuuming, damp mopping of resilient floors and trash removal.



2.
Dusting of horizontal surfaces within normal reach (tenant equipment to remain
in place).



3.
High dusting and dusting of vertical blinds to be rendered as needed.



B.
LAVATORIES



Cleaning and janitorial services to be provided in the common area lavatories of
the building shall include:


I.
Dusting, damp mopping of resilient floors, trash removal, sanitizing of basins,
bowls and urinals as well as cleaning of mirrors and bright work.



2.
Refilling of soap, towel, tissue and sanitary dispensers to be rendered as
necessary.



3.
High dusting to be rendered as needed.



C.
MAIN LOBBIES. ELEVATORS, STAIRWELLS AND COMMON CORRIDORS



Cleaning and janitorial services to be provided in the common areas of the
building shall include:


II.
Trash removal, vacuuming, dusting and damp mopping ofresilient floors and
cleaning and sanitizing of water fountains.


















--------------------------------------------------------------------------------





GSDOCS\1689479.11 5!2512007
 

Exhibit C Page I of 3







--------------------------------------------------------------------------------











2.    High dusting to be rendered as needed.


D.
WINDOW CLEANING



All exterior windows shall be washed on the outside surfaces at least twice per
year, and on the inside surfaces at least once per year.




II.
HVAC



A.
Heating, ventilating and air conditioning equipment will be provided with
sufficient capacity to accommodate a maximum population density of one

(1)person per one hundred fifty (150) square feet of useable floor area served,
and a combined lighting and standard electrical load of 3.0 watts per square
foot of useable floor area. In the event Tenant introduces into the Premises
personnel or equipment which overloads the system's ability to adequately
perform its proper functions, Landlord shall so notify Tenant in writing and
supplementary system(s) may be required and installed by Landlord at Tenant's
expense, if within fifteen (15) days Tenant has not modified its use so as not
to cause such overload.


Operating criteria of the basic system shall not be less than the following:


(i)
Cooling season indoor temperatures of not in excess of 73 - 79 degrees
Fahrenheit when outdoor temperatures are 91 degrees Fahrenheit ambient.



(ii)
Heating season minimum room temperature of 68 - 75 degrees Fahrenheit when
outdoor temperatures are 6 degrees Fahrenheit ambient.



B.
Landlord shall provide heating, ventilating ai:id air conditioning as normal
seasonal changes may require during the honrs of 8:00 a.m. to 6:00 p.m. Monday
through Friday (legal holidays in all cases excepted).



If Tenant shall require air conditioning (dnring the air conditioning season) or
heating or ventilating dnring any. other time period, Landlord shall use
landlord's best efforts to furnish snch services for the area or areas specified
by written request of Tenant delivered to the Building Superintendent or the
Landlord before 3:00 p.m. of the business day preceding the extra usage.
Landlord shall charge Tenant for such extra­
honrs usage at reasonable rates customary for first-class office buildings in
the Class A Central 128 Area Market, except that there shall be no charge for
such extra-honrs usage on Satiirdays between the honrs of 9:00 a.m.
and 1:00 p.m. (legal holidays excepted), and Tenant shall pay Landlord, as
additional rent, upon receipt of billing therefor.













--------------------------------------------------------------------------------





GSDOCS\1689479.11 5/25f2007

Exhibit C
Page 2 of3







--------------------------------------------------------------------------------















III.
ELECTRICAL SERVICES



A.
Landlord shall provide electric power for a combined load of 3.0 watts per
square foot of useable area for lighting and for office machines through
standard receptacles for the typical office space.



B.
In the event that Tenant bas special equipment (such as computers and
reproduction equipment) that requires either 3-phase electric power or any
voltage other than 120, or for any other usage in excess of 3.0 watts per square
foot, Landlord may at its option require the installation of separate metering
(Tenant being solely responsible for the costs of any such separate meter and
the installation thereof) and direct billing to Tenant for the electric power
required for any such special equipment.



C.
Landlord will furnish and install, at Tenant's expense, all replacement lighting
tubes, lamps and ballasts required by Tenant. Landlord will clean lighting
fixtures on a regularly scheduled basis at Tenant's expense.





IV.
ELEVATORS



Provide passenger elevator service. Subject to Landlord's Force Majeure,
Landlord shall have at least one elevator in operation and available for
Tenant's use, twenty-four (24) hours per day, seven (7) days per week, three
hundred sixty-five (365) days pet year, on a non-exclusive basis, together with
others having business in the Building.




V.
WATER



Provide hot water for lavatory purposes and cold water for drinking, lavatory
and. toilet purposes.




VI.
CARD ACCESS SYSTEM



Landlord will provide a card access system at one entry door of the building.


VIL    SNOW AND ICE REMOVAL


Snow removal will be performed by Landlord or its contractor in a manner that is
in
keeping with other first-class properties in the Class A .Central 128 Area
Market.


VIII.    LANDSCAPING

















--------------------------------------------------------------------------------





GSDOCS\1689479.11 5/2512007
 

Exhibit C Page 3 of 3







--------------------------------------------------------------------------------











Landlord will provide professional, routine seasonal care oflawns & plantings in
a manner consistent with other first-class properties in the Class A Central 128
Area Market.















































































































--------------------------------------------------------------------------------



GSDOCS\1689479.11 5/25/2007
 

Exhibit C
Page 4 of3







--------------------------------------------------------------------------------









EXHIBIT D


FLOOR PLAN















































































































--------------------------------------------------------------------------------



GSDOCS\1689479. l l 5/25t2D07
 

Exhibit D
Page I of 1







--------------------------------------------------------------------------------







[floora02.jpg]




--------------------------------------------------------------------------------









EXHIBIT E


FORM OF DECLARATION FIXING SPECIFIC DATES IN LEASE


THIS AGREEMENT made this _ day of    2007, by and between BP FOURTH AVENUE,
L.L.C., a Delaware limited liability company, (hereinafter "Landlord") and
PITTIGLIO, RABIN, TODD & MCGRATH, INC., a Massachusetts corporation (hereinafter
''Tenant'').




WITNESSETH    THAT:




l.    This Agreement is made pursuant to Section 2.4 of that certain Lease dated
    , 2007 between the parties aforenamed as Landlord and Tenant (the
"Lease").


2.
It is hereby stipulated that the Commencement Date, Rent Commencement Date and
Expiration Date of the Lease are as set forth below:



a)
Commencement Date:.    _



b)
Occupancy Date:    _



b)
Rent Commencement Date:.    _



c)
Expiration Date:    _





WITNESS the execution hereof under seal by persons hereunto duly authorized, the
date first above written.


LANDLORD:


BP Fourth Avenue, L.L.C.,
a Delaware limited liability company




B     






TENANT:


ATTEST:    PITTIGLIO, RABIN, TODD &     













--------------------------------------------------------------------------------





GSDOCS\1689479.1 l 5/25!2007

Exhibit E
Page l of 2







--------------------------------------------------------------------------------











MCGRATH, INC., a Massachusetts
corporation     






By:          Name:
Title:     

By:          Name:      Title:              Hereunto duly authorized


(CORPORATE SEAL)







COMMONWEALTH OF MASSACHUSETTS COUNTY OF SUFFOLK
On this _ day of    , 200_, before me, the undersigned notary public, personally
appeared        , proved to me through satisfactory evidence of identification,
which were            , to be the person whose name is signed on the preceding
or attached document in my presence.






NOTARY PUBLIC
My Commission Expires:






COMMONWEALTH OF MASSACHUSETTS COUNTY OF
On this _ day of    200_, before me, the undersigned notary public, personally
appeared·    , proved to me through satisfactory evidence of identification,
which were        , to be the person whose name is signed on the preceding or
attached document, and who swore or affnmed to me that the contents of the
documents are truthful and accurate to the best of [his] [her] knowledge and
belief.






NOTARY PUBLIC
My Commission Expires:
















--------------------------------------------------------------------------------











GSDOCS\1689,479.11 5/25/2007

Exhibit E
Page 2 of 2







--------------------------------------------------------------------------------











EXHIBIT F


FORM OF LIEN WAIVERS


CONTRACTOR'S PARTIAL WAIVER AND SUBORDINATION OF LIEN




STATE OF

------------- Date:




------------

COUNTY Application for Payment No.:         



-


OWNER: CONTRACTOR:
LENDER I MORTGAGEE:    None         




1.
Original Contract Amount:
$     
2.
Approved Change Orders:
$     
3.
Adjusted Contract Amount: (line I plus line 2)
$     
4.
Completed to Date:
$     
5.
Less Retainage:
$     
6.
Total Payable to Date:
$     
 
(line 4 less line 5)
 
7.
Less Previous Payments:
$     
8.
Current Amount Due: (line 6 less line 7)
$     
9.
Pending Change Orders:
$     
10.
Disputed Claims:
$     



The undersigned who has a contract.with    for furnishing labor or materials or
both labor and materials or rental equipment, appliances or tools for the
erection,




--------------------------------------------------------------------------------



.a
lteration, repair or removal of a building or structure or other improvement of
real property



known and identified as located in
(cify or town),
Counfy,
    and owned by
 
upon receipt of   _











GSDOCS\1689479.11 5/2512007

Exhibit F Page 1 of 7







--------------------------------------------------------------------------------











($     

in payment of an invoice/requisition/application for payment dated



---------does hereby:
(a)
waive any and all liens and right of lien on such real property for labor or
materials, or both labor and materials, or rental equipment, appliances or
tools, performed or furnished throngh the followiog date    (payment period),
except for retainage, unpaid agreed or pending change orders, and disputed
claims as stated above;



(b)
subordinate any and all liens and right of lien to secure payment for such
unpaid, agreed or pending change orders and disputed claims, and such further
labor or materials, or both labor and materials, or rental equipment, appliances
or tools, except for retainage, performed or furnished at any time through the
twenty-fifth day after the end of the above payment period, to the extent of the
amount actually advanced by the above lender/mortgagee through such twenty-fifth
day.





Signed under the penalties of perjury this    day of     

·· 20_.





WITNESS:    CONTRACTOR:




    




Name: Title:















































--------------------------------------------------------------------------------















GSDOCS\1689.479.Il 5/2512007

Name: Title:




















































Exhibit F
Page 2 of 7







--------------------------------------------------------------------------------











SUBCONTRACTOR'S LIEN WAIVER


General Contractor:          Subcontractor:
Owner: Project:
Total Amount Previously Paid:        $ Amount Paid This Date:    $
Retainage (Including This Payment) Held to    $ Date:




Inconsideration of the receipt of the amount of payment set forth above and any
and all past payments received from the Contractor in connection with the
Project, the ·undersigned acknowledges and agrees that it has been paid all sums
due for all labor, materials and/or equipment furnished by the undersigned to or
in connection with the Project and the undersigned hereby releases, discharges,
relinquishes and waives any and all claims, suits, liens and rights under any
Notice ofidentification, Notice of Contract or statement of account with respect
to the Owner, the Project and/or against the Coutractor on account of any labor,
materials and/or equipment furnished through the date hereof.


The undersigned individual represents and warrants that he is the duly
authorized representative of the undersigned, empowered and authorized to
execute and deliver this document on behalf of the undersigned and that this
document binds the undersigned to the extent that the payment referred to herein
is received.


The undersigned represents and warrants that it has paid in full each and every
snb­ snbcontractor, laborer and labor and/or material supplier with whom
undersigned has dealt in connection with the Project and the undersigned agrees
at its sole cost and expense to defend, indemnify and hold harmless the
Contractor against any claims, demands, suits, disputes, damages, costs,
expenses (including attorneys' fees), liens and/or claims of!ien made by such
sub-subcontractors, laborers and labor and/or material suppliers arising out of
or in any way related to the Project. This document is to take effect as a
sealed instrument.






--------------------------------------------------------------------------------















Signed under the penalties of perjury as of this    day of     
 

, 20_.







SUBCONTRACTOR:
















WITNESS:






Name: Title:


Dated:

Signature and Printed Name of Individual
Signing this Lien Waiver











--------------------------------------------------------------------------------









CONTRACTOR'S WAIVER OF CLAIMS AGAINST OWNER AND ACKNOWLEDGMENT OF FINAL PAYMENT


Commonwealth of Massachusetts    Date:






COUNTY OF

- Invoice No.:         







OWNER: CONTRACTOR: PROJECT:




I .




Original Contract Amount:




$     
2.
Approved Change Orders:
$     
3.
Adjusted Contract Amount:
$     

















4.
Sums Paid on Account of Contract Amount:    $    ,.----

5.
Less Final Payment Due:    $         



The undersigned being duly sworn hereby attests that when the Final Payment
Due as set forth above is paid in full by Owner, such payment shall constitute
payment in full for all labor, materials, equipment and work in place furnished
by the undersigned in connection with the aforesaid contract and that no further
payment is or will be due to the undersigned.


The undersigned hereby attests that it has satisfied all claims against it for
items, including by way of illustration but not by way oflimitation, items of:
labor, materials, insurance, taxes, union benefits, equipment, etc. employed in
the prosecution of the work of said contract, and acknowledges that satisfaction
of such claims serves as an inducement for the Owner to release the Final
Payment Due.


The undersigned hereby agrees to indemnify and hold harmless the Owner from and
against all claims arising in connection with its Contract with respect to
claims for the furnishing of labor, materials and




--------------------------------------------------------------------------------



equipment by others. Said indemnification and hold harmless shall include the
reimbursement of all actuaI attorney's fees and all costs and expenses of every
nature, and shall be to the fullest extent permitted by law.


The undersigned hereby irrevocably waives and releases any and all liens and
right oflien on such real property and other property of the Owner for labor or
materials, or both labor and materials, or rental equipment; appliances or
tools, performed or furnished by the undersigned, and anyone claiming by,
through, or under the undersigned, in connection with the Project.






--------------------------------------------------------------------------------













The uudersigned hereby releases, remises and discharges the Owner, any agent of
the Owner and their respective predecessors, successors, assigns, employees,
officers, shareholders, directors, and principals, whether disclosed or
undisclosed (collectively "Release es") from and against any and all claims,
losses, damages, actions and causes of action (collectively "Claims") which the
undersigned and anyone claiming by, through or under the undersigned has or may
have against the Releasees, including, without limitation, any claims arising in
connection with the Contract and the work performed thereunder.


Notwithstanding anything to the contrary herein, payment to the undersigned of
the Final Payment Due sum as set forth above, shall not constitute a waiver by
the Owner of any of its rights nuder the contract including by way of
illustration but not by way of limitation guarantees and/or warranties. Payment
will not be made until a signed waiver is returned to Owner.


The undersigned individual represents and warrants that he/she is the duly
authorized representative of the undersigned, empowered and authmized to execute
and deliver this document on behalf of the undersigned.






--------------------------------------------------------------------------------









Signed under the penalties of perjury as a sealed instrument as of this _ day of






[pwcsubleasefinalvers_image38.gif]




By: Name: Title:
 











Hereunto duly authorized







COMMONWEALTH OF MASSACHUSETTS COUNTY OF SUFFOLK
On this _ day of    , 20_, before me, the undersigned notary public, personally
appeared        , proved to me through satisfactory evidence of identification,
to be the person whose name is signed on the preceding or attached document, and
acknowledged to me that he/she signed it as    for
    , a corporation/partnership voluntarily for its stated purpose.






NOTARY PUBLIC
My Commission Expires:






--------------------------------------------------------------------------------











EXHIBIT G


FORM OF LETTER OF CREDIT




BENEFICIARY:    ISSUANCE DATE:


------200






IRREVOCABLE STANDBY LETTER OF CREDIT NO.








ACCOUNTEE/APPLICANT:    MAXIMUM/AGGREGATE
CREDIT AMOUNT: US$-----
USD:     








LADIES AND GENTLEMEN:


We hereby establish our irrevocable letter of credit inyour favor for account of
the applicant up to.an aggregate an1ount not to exceed    and
_)100 US Dollars (US $
available by your draft(s) drawn on ourselves at sight accompanied by:



Your statement, signed by a purportedly authorized officer/official certifying
that the Beneficiary is entitled to draw upon this Letter of Credit (in the
amount of the draft submitted herewith) pursuant to the Lease (the "Lease")
dated        by and between    , as Landlord, and    , as Tenant, together with
the original copy of this Letter of Credit and any amendments thereto which have
been accepted by you.


Draft(s) must indicate name and issuing bank and credit number and must be
presented at this office.


Yon shall have the right to make partial draws against this Letter of Credit,
from time to time.


This Letter of Credit is transferable at any time and from time to time without
cost to Beneficiary.


Except as otherwise expressly stated herein, this Letter of Credit is subject to
the "Uniform Customs and practice for Documentary Credits, International Chamber
of Commerce, Publication No. 500 (1993 Revision)."













--------------------------------------------------------------------------------





GSDOCS\1689479.1 1 5/25/2007

Exhibit G
Page I of 2







--------------------------------------------------------------------------------











This Letter of Credit shall expire at our office on    , 200_ (the "Stated
Expiration Date"). Itis a condition of this Letter of Credit that the Stated
Expiration Date shall be deemed automatically extended without amendment for
successive one (1) year period s from such Stated Expiration Date, unless at
least forty­ five (45) days prior to such Stated Expiration Date ) (or any
anniversary thereof) we shall notify you at the address specified in this Letter
of Credit (or at such other address of which you may have notified us in
writing) and the Accouutee/Applicant in writing by registered mail (return
receipt) that we elect not to consider this Letter of Credit extended for any
such additional one (1) year period.































































































--------------------------------------------------------------------------------



GSDOCS\1689479,11 5125/2007

Exhibit G Page 2 of 2







--------------------------------------------------------------------------------











EXHIBIT G-1


ALTERNATE APPROVED FORM OF LETTER OF CREDIT


See attached







































































































--------------------------------------------------------------------------------





GSDOCS\1689479.1 1 5125/2007

Exhibit G Page 3 of 2







--------------------------------------------------------------------------------











EXHIBIT H


FORM OF NOTICE OF LEASE


Notice is hereby given, pursuant to the provisions of Chapter 183, Section 4 of
the General Laws of Massachusetts, of the following Lease:




LANDLORD:




TENANT:




DATE OF
EXECUTION OF LEASE:


DESCRIPTION OF DEMISED PREMISES:










TERM OF LEASE:

BP Fourth Avenue, L.L.C.,
a Delaware limited liability company


Pittiglio, Rabin, Todd & McGrath, Inc., a Massachusetts corporation




----    2007




The entire fifth (5'h ) floor of the building, known as and numbered 77 Fourth
Avenue, Waltham, Massachusetts (the "Building"), being situated on a parcel of
land more particularly described in Exhibit A attached hereto and made a part
hereof.


The Term of the Lease shall commence on the Commencement Date and expire on the
last day of tbe one hundred twentieth (120'h) calendar month after the Rent
Commencement Date (plus the partial month, if any, immediately following the
Commencement Date).





COMMENCEMENT DATE: The Commencement Date shall be he earlier of (a) the
Substantial Completion Date as defined in Section 3.1 of the Lease or (b) if the
Substantial Completion Date has not occurred, but Landlord.gives Tenant access
to commence




--------------------------------------------------------------------------------



Tenant's Work, the date snch access is given. The Commencement Date has not yet
been determined




RENT COMMENCEMENT DATE:




RIGHTS OF EXTENSION OR RENEWAL:
 



As defined in Section 1.1 of the Lease. The Rent Connnencement Date has not yet
been determined.




Tenant shall have the right to extend the Term of the Lease for two (2) periods
of five (5) years each, subject to fue provisions set forth in said Lease.


Exhibit H
Page 1of 4







--------------------------------------------------------------------------------













RIGHTS OF FIRST OFFER: Tenant has certain Rights of First Offer to lease space
on
the fourth (4'h) and sixth (6tl') floors of the Building as more fully set forth
in the Lease.




OTHER PROVISIONS:    Said lease contains additional rights, tenns and conditions
not enumerated in this instrument. This instrument is executed pursuant to the
provisions of said lease and is not intended to vary said rights, terms and
conditions.


IN WITNESS WHEREOF, the undersigned have hereunto set their hands and seals this
_ day of    2007.


LANDLORD:    TENANT:




BP FOURTH AVENUE, L.L.C.,
a Delaware limited liability company

PITTIGLIO, RABIN, TODD &
MCGRATH, INC., a Massachusetts corporation


By: Boston Properties Limited Partnership, its sole member






By:._    ­
Name: -------
Title:    _
 



By: ---------
Name:    _
Title:.
_ Hereunto duly authorized


























--------------------------------------------------------------------------------



























Exhibit H Page 2 of 4







--------------------------------------------------------------------------------













COMMONWEALTH OF MASSACHUSETTS


County of Suffolk, ss.


On this _ day of        , 2007, before me, the undersigned Notary Public,
personally appeared            , proved to me through satisfactory evidence of
identification, namely a driver's license issued by the Commonwealth of
Massachusetts, to be the person whose name is signed on the preceding document,
and acknowledged to me that he/she signed it voluntarily for its stated purpose
as    of Boston Properties, Inc.








Notary Public
My Commission Expires:












COMMONWEAL TH OF MASSACHUSETTS
County of Suffolk, ss.


On this _ day of    , 2007, before me, the undersigned Notary Public, personally
appeared        , proved to me through satisfactory evidence of identification,
namely a                , to be the person whose name is signed on the preceding
document, and acknowledged to me that he/she signed it voluntarily for its
stated purpose as        of Pittiglio, Rabin, Todd & McGrath, Inc.








Notary Public
My Commission Expires:






















Exhibit H
Page 3 of 4




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------











Exhibit A to Notice of Lease Legal Description






















































































--------------------------------------------------------------------------------



Exilibit H Page 4 of 4






--------------------------------------------------------------------------------













EXHIBIT I


FORM OF CONFIDENTIALITY AGREEMENT




    _, 200_






Tenant Address
City, State, Zip


Re:    Lease dated    (as amended from time to time, the "Lease")
between        as Tenant and        as Landlord for premises at    (the
"Property")


Ladies and Gentlemen:


Section _ of the Lease requires Tenant to provide certain financial information
to Landlord for the purpose of establishing Tenant's financial status (the
"Purpose"). Tenant shall provide such information to Landlord for its review
subject to and in consideration of the terms and conditions set forth below:


I.All information provided by Tenant to Landlord pursuant to this letter,
whether oral or written, shall be hereinafter referred to as the "Evaluation
Material.11 The Evaluation Material shall be handled by Landlord in a
confidential manner. Landlord shall establish procedures that assure that such
Evaluation Material shall remain confidential while in its possession.


2.The Evaluation Material shall be used by Landlord only for the Purpose. To
this end, Landlord may disclose the same to its affiliates, partners,·officers,
directors, outsde advisors and employees, provided, however, that each such
party who has access to the Evaluation Material is infom1ed of Landlord's
obligations under this agreement. Except to the extent required by applicable
law or by any administrative, governmental orjudicial proceeding, the Evaluation
Material may not be disclosed to any other third party without the prior written
consent of Tenant.


3.Landlord acknowledges and agrees that money damages may not be a sufficient
remedy for any breach of this agreement and that Tenant shall be entitled to
seek specific performance as a remedy for any such breach. However, such remedy
of specific performance and/or injunction relief shall not be exclusive, but
shall be in addition to all other remedies available to Tenant at law, in equity
or otherwise. Notwithstanding the foregoing, in no event shall Landlord be
liable for indirect or consequential damages under this agreement.


4.Landlord agrees to indemnify, defend and hold Tenant harmless, from and
against any and all claims, causes of action, expenses, fees (including
attorney's fees) arising out of Landlord's actual breach of the provisions of
this agreement as determined in appropriate legal proceedings.
Exhibit I Page I of 2






--------------------------------------------------------------------------------













5.This letter sets fo1th the entire agree1nent of the parties with respect to
the subject matter hereof and supersedes all prior understandings (v.1hether
written, verbal, i111plied or otherwise) \vith respect thereto. No ten11or
condition of this agree1nent 1nay be waived or otherwise modified except by a
writing executed by both parties.


6.This agreement shall be governed by, and construed in accordance with, the
laws of the Commonwealth of Massachusetts. This agreement shall terminate one
(I) year from the date hereof.


Very truly yours, [Landlord]
(Insert Company Name Here)


By:     
Name:    _
Its:    _




AGREED TO AND ACCEPTED:


[Tenant]


(Insert Company Narne Here)


By:    _
Name:------------
Its:    _
Date:    _












































Exhibit I
Page 2 of 2






--------------------------------------------------------------------------------











EXHIBIT J


BROKER DETERMINATION OF ANNUAL MARKET RENT




Where in the Lease to which this Exhibit is attached provision is made for a
Broker Determination of Annual Market Rent, the following procedures and
requirements shall apply:


1.
Definition of Annual Market Rent. "Annual Market Rent" shall mean the annual
fair market rental value of the Initial First Offer Space or the First Offer
Space for the Initial Tenn or of the Premises for the Extended Term, as
applicable. Such annual fair market rental value detennination shall be the
annual amount per rentable square foot that a willing, comparable, new,
non-renewal, non-equity,

non-expansion tenant of credit quality similar to Tenant would pay, and a
willing, comparable landlord of the Building or a comparahle office building in
the Class A Central 128 Area Market would accept, at arms' length and (a) may
include provision for annual increases iu rent during said Extended Term if so
determined, (b) shall take account of, and be expressed in relation to, the
payment in respect of taxes and operating costs and provisions for paying for
so-called tenant electricity as contained in the Lease, and (c) shall take into
account all relevant factors.


2.
Tenant's Reguest. Tenant shall send a notice to Landlord in accordance with
Sections 2.1.1, 2.1.2 or 8.20 of the Lease, as applicable, requesting a Broker
Determination of the Annual Market Rent, which notice to be effective must (i)
make explicit reference to the Lease and to the specific section of the Lease
pursuant to which said request is being made, (ii) include the name of a broker
selected by Tenant to act for Tenant, which broker shall be affiliated with a
major metropolitan Boston commercial real estate brokerage finn selected by
Tenant and which broker shall have at least ten (I0) years experience dealing in
properties of a nature and type generally similar to the Building located in the
Waltham!Central 128 Market Area, (iii) state Tenant's determination of Annual
Market Rent, and (iv) explicitly state that Landlord is required to notify
Tenant

within thirty (30) days of an additional broker selected by Landlord, together
with Landlord's determination of Annual Market Rent.


2.
Landlord's Response. Within thirty (30) days after Landlord's receipt of
Tenant's notice requesting the Broker Determination and stating the name of the
broker selected by Tenant, Landlord shall give written notice to Tenant of
Landlord's selection of a broker having at least the affiliation and experience
referred to above and Landlord's determination of Annual Market Rent.



3.
Determination by Landlord's Broker and Tenant's Broker. Landlord's broker and
Tenant's broker shall have thirty (30) days to agree in writing on whether
Landlord's determination of Annual Market Rent or Tenant's determination of











GSDOCS\1689479.1 I 5/25/2007





--------------------------------------------------------------------------------




Exhibit J
Page I of 2







--------------------------------------------------------------------------------











Annual Market Rent more closely reflects the actual Annual Market Rent. Upon
such agreement, the determination so chosen shall be the Annual Market Rent.


4.
Selection of Third Broker. If Landlord's broker and Tenant's broker are not able
to agree within such thirty (30) day period, then within ten (I0) days
thereafter the two (2) brokers shall select a third such broker also having at
least the affiliation and experience refened to above.



5.
Determination by Third Broker. Within thirty (30) days after the selection of
the third broker, the third broker shall decide in writing whether Landlord's
detem1ination of Annual Market Rent or Tenant's determination of Annual Market
Rent more closely reflects the actual Annual Market Rent. Upon such decision,
the detem1ination so chosen shall be the Annual Market Rent.



6.
Costs. Each party shall pay the costs and expenses of the broker selected by it
and each shall pay one half (l/2) of the costs and expenses of the third broker.















































































EXHIBIT K


CONFERENCE CENTER
[floora01.jpg]




--------------------------------------------------------------------------------





TSOI/KOBUS & ASSOCIATES    Construction    Change
Authorization
One Brnttle Square
P.O. Box 9114
Cambridge, MA 02238-9ll4 Tel. 617 475-4000
Fax 617 475-4245




Project: Boston Properties
77 Fourth Avenue Prospect Hill
\Valtham, MA 02451




Owner: Boston Properties
111 Hm1tington Avenue
Boston, MA 02119
Construction
Change Authorization No.: 35






(2] Owner: Boston Properties
lZJ Architect: Tsoi I Kobus & Associates
(2] Contrd' ctor: William A. Berry & Son
0 Consultant: TMP, CDA
0fald:
0 Otliero
Construction Manager: William A. Berry & Son, rnc.
Date: May 22, 2007


Project No.: 26003.00




Description:


Furnish and Install four (4) floor boxes and connecting raceways as indicated.
Provide the SLP finish for the carpet edging




Attaclutrents:
ASK-17,AV I.OB and cut sheet for the FL-600P Floor Box






D No Change in Cost or Time
The Work shall be carried out in accordance with the described supplemental
instructions issued in accordance with the Contract Documents without change in
Contract Sum or Contract T'rme. Prior to proceeding in accordance with these
instructions, indicate your acceptance of these instructions for minor change to
the Work as consistent with the Contract Documents and return a copy to the
Architect within 10 working days,
0 Estimate of Change in Cost/Time, Proceed with Work
In order to expedite the Work and avoid or minimize delays in the Work which may
affect Contract Sum or Contract Time, the Contract Documents are hereby amended
as described above. Proceed with this Work promptly. Submit final costs for Work
involved and change in Contract Time (if any), for inclusion in a subsequent
Change Order.
l2J Estimate of Change in Cost/Time, Do Not Proceed with Work
Please submit a proposal showing itemized cost breakdown of labor and materlal
for the proposed change, showing either credit or extra cost to the Contract
time, prior to proceeding with this work. Do not proceed with this work unless
authorized by the Owner in writing.

Issued: Tsai/Kobus & Associates    Confirmed: William A, Berry &
Son    Authorized: Boston Properties


By:
David R DeFi!ioqo
By.
    
By:     
Date:
5/2 1/ 07   _
Date:
    
Dote:     







--------------------------------------------------------------------------------



[floor.jpg]




--------------------------------------------------------------------------------







I _ ,


[boxa01.jpg]


[pwcsubleasefinalvers_image68.gif]    [pwcsubleasefinalvers_image69.gif]


[pwcsubleasefge70.gif][pwcsubleasefinalvers_image71.gif]
The FL-600P floor box is designed for conference roams, auditoriums, courtrooms,
churches and all general meeeting space with carpeted floors over concrete. This
floor box handles power, audio, video, tefecommunications
and data in one elegant and practical box.


The FL-600P is not only UL and CUL Listed but has also passed the latest UL test
for scrub water. Because of FSR's unique engineering and manufacturing ability,
FSR boxes passed for carpeted floors as we// as tile and wood!


The lift-off section of the cover allows full access to internal connector
plates and stored cables, and the smaller hinged cable access door flips back to
create the cable exit.
When the box is not in use, the box is completely closed
allowing unencumbered travel in the area with only the hand-mitered, elegant
carpet edge visible. The low profile edging is 114" high and is available in
brass or aluminum.


Inside the box are two angled brackets which handle stan­ dard size plates -2
single, 1 triple, 1 six gang opening. All are isolated for maximum safety. The
FL-600P is designed to handle the rigors of a floor environment and
still maintains flexibility and elegance.


Note: This box is not applicable for contact with grade (soil or gravel).

s;ze:    Box:    13.5" x 12" x depth
Cover:    14" x 12.5" x .125"
Edging:    Height:    .25"
Material:    Brass or Aluminum
Weight:    Box: 20.5 lbs.    Cover: 10 lbs. Knockouts:    Fourteen: either 1" or
1.25"
Four:    either .75" or .5"


[pwcsubleasefinalvers_image72.gif]
FL-600P-X -Y
X = Cover Details
BLP Brass .25" carpet flanges
SLP Aluminum .25" carpet flanges Y=    Floor box depth - 4 or 6 inches
Example: FL-600P-BLP is an FL-600P floor box with an brass .25" carpet flange.





--------------------------------------------------------------------------------







FSR Inc.
244 Bergen Boulevard, West Paterson, NJ 07424
Phone: 973.785.4347 · Fax: 973.785.4207
Web: www.fsrfnc.com . E-mail: safes@fsrinc.com
Order Desk: 1-800-332-FSRi







--------------------------------------------------------------------------------



[bracket.jpg]




--------------------------------------------------------------------------------





CONFERENCE CENTER OCCUPANCY: 60 PEOPLE




[conference.jpg]

















EXHIBIT L


MONUMENT SIGN CONCEPTUAL PLAN






































































































--------------------------------------------------------------------------------





























1'' brushed stai nless steel logo attached to
Painted alumi num panel
pai nted tenant logo panel attached to pai nted alumi num panel
pai nted panels are attached to stone wall




























--------------------------------------------------------------------------------



[pwcsubleasefinalvers_image83.gif]SIGN TYPES




bui ld i ng i d en t i ty 4 . 2 5 . 87




s










--------------------------------------------------------------------------------











EXHIBIT M


INFRASTRUCTURE IMPROVEMENTS CONCEPTUAL PLAN










--------------------------------------------------------------------------------



[infastructure.jpg]






















--------------------------------------------------------------------------------



















































































--------------------------------------------------------------------------------





EXHIBIT D


FORM OF LETTER OF CREDIT




[ATTACHED]




















































































38
7553 10\'6 EXECUTION VERSION






--------------------------------------------------------------------------------



Bankof America






BANK OF AMERICA - CONFIDENTIAL    PAGE : 1 DATE: JULY 18, 2014
IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER : 68103891


ISSUING BANK
BANK OF AMERICA, N .A . ONE FLEET WAY
PA6-580-02-30
SCRANTON, PA 18507-1999




BENEFICIARY PRICEWATERHOUSECOOPERS PRTM MANAGEMENT CONSULTANTS, LLC 4040 WEST
BOY SCOUT BOULEVARD TAMPA, FL 33607

APPLICANT CARE .COM , INC
201 JONES STREET, SUITE 500
WALTHAM, MA 02451





ATTN : NATIONAL REAL ESTATE - LEASE ADMIN




AMOUNT
NOT EXCEEDING USD 239 ,200.58
NOT EXCEEDING TWO HUNDRED THIRTY NINE THOUSAND TWO HUNDRED AND 58/lOO'S US
DOLLARS


EXPIRATION
JULY 17, 2015 AT OUR COUNTERS






GENTLEMEN :


WE HEREBY ISSUE THIS IRREVOCABLE LETTER OF CREDIT NO. 68103891 IN YOUR FAVOR,
FOR THE ACCOUNT OF APPLICANT, FOR UP TO AN AGGREGATE
AMOUNT OF USD TWO HUNDRED THIRTY NINE THOUSAND TWO HUNDRED AND 58/100
(USD239,200.58) AVAILABLE BY YOUR DRAFT(S) DRAWN ON US AT SIGHT, ACCOMPANIED BY
THE FOL.LOWING:


l . BENEFICIARY 'S WRITTEN, DATED STATEMENT ON BENEFICIARY LETTERHEAD SIGNED BY
AN AUTHORIZED SIGNATORY READING:


QUOTE
SIGNATOR IS AN AUTHORIZED SIGNATORY OF THE BENEFICIARY; SUCH MONIES ARE DUE AND
OWING TO BENEFICIARY UNDER THE TERMS OF THAT CERTAIN SUBLEASE BETWEEN CARE.COM ,
INC . AND PRICEWATERHOUSECOOPERS PRTM MANAGEMENT CONSULTANTS , LLC FOR OFFICE
SPACE LOCATED AT 77 CITYPOINT , WALTHAM , MASSACHUSETTS.


2. THE ORIGINAL OF THIS LETTER OF CREDIT AND ALL AMENDMENT (S), IF ANY.












--------------------------------------------------------------------------------



[pwcsublease91.jpg] ORIGINAL






--------------------------------------------------------------------------------



Bankof America




BANK OF AMERICA - CONFIDENTIAL    PAGE: 2


THIS IS AN INTEGRAL PART OF LETTER OF CREDIT NUMBER: 68103891 PARTIAL DRAWINGS
AND MULTIPLE DRAWINGS ARE PERMITTED.


IT IS A CONDITION OF THIS LETTER OF CREDIT THAT IT IS DEEMED TO BE AUTOMATICALLY
EXTENDED WITHOUT AMENDMENT FOR PERIOD(S) OF ONE YEAR EACH FROM THE CURRENT
EXPIRY DATE HEREOF, OR ANY FUTURE EXPIRATION DATE, UNLESS AT LEAST SIXTY (60)
DAYS PRIOR TO ANY EXPIRATION DATE, WE NOTIFY YOU BY REGISTERED MAIL OR OVERNIGHT
COURIER AT THE ABOVE LISTED ADDRESS THAT WE ELECT NOT TO CONSIDER THIS LETTER OF
CREDIT EXTENDED FOR ANY SUCH ADDITIONAL PERIOD .




ANY SUCH NOTICE SHALL BE EFFECTIVE WHEN SENT BY US AND UPON SUCH NOTICE TO YOU ,
YOU MAY DRAW AT ANY TIME PRIOR TO THE THEN CURRENT EXPIRATION DATE, UP TO THE
FULL AMOUNT THEN AVAILABLE HEREUNDER, AGAINST YOUR DRAFT (S) DRAWN ON US ATSIGHT
AND THE ORIGINAL OF THIS LETTER OF CREDIT AND ALL AMENDMENTS THERETO,
ACCOMPANIED BY YOUR STATEMENT, SIGNED BY AN AUTHORIZED SIGNATORY, ON YOUR
LETTERHEAD STATING THAT YOU ARE IN RECEIPT OF BANK OF AMERICA, N.A. 'S NOTICE OF
NONEXTENSION UNDER LETTER OF CREDIT NO . 68103891 AND THE APPLICANT'S OBLIGATION
TO YOU REMAINS .


THIS LETTER OF CREDIT IS TRANSFERABLE IN FULL AND NOT IN PART . ANY TRANSFER
MADE HEREUNDER MUST CONFORM STRICTLY ·ro THE TERMS HEREOF AND
TO THE CONDITIONS OF RULE 6 OF THE INTERNATIONAL STANDBY PRACTICES
(ISP98) FIXED BY THE INTERNATIONAL CHAMBER OF COMMERCE , PUBLICATION NO. 590.


SHOULD YOU WISH TO EFFECT A TRANSFER UNDER THIS CREDIT, SUCH TRANSFER WILL BE
SUBJECT TO THE RETURN TO US OF THE ORIGINAL CREDIT INSTRUMENT, ACCOMPANIED BY
OUR FORM OF TRANSFER, PROPERLY COMPLETED AND SIGNED BY AN AUTHORIZED SIGNATORY
OF YOUR FIRM , BEARING YOUR BANKERS STAMP AND SIGNATURE AUTHENTICATION . SUCH
TRANSFER FORM IS ATTACHED AS EXHIBIT A . ALL TRANSFER FEES ARE FOR THE ACCOUNT
OF APPLICANT.


DRAFT (S) MUST STATE    "DRAWN UNDER BANK OF AMERICA, N.A . STANDBY L/C NO .
68103891 DATED JULY 18, 2014.II


DRAFTS AND DOCUMENTS MUST BE PRESENTED AT OUR OFFICE IN PERSON, OR VIA OVERNIGHT
COURIER, OR VIA EXPRESS MAIL TO : BANK OF AMERICA, N.A., 1 FLEET WAY, SCRANTON,
PA 18507-1999, ATTN: GTO - STANDBY DEPT.


WE HEREBY AGREE WITH YOU THAT DRAFT (S) DRAWN UNDER AND IN COMPLIANCE WITH THE
TERMS OF THIS LETTER OF CREDIT SHALL BE DULY HONORED UPON DUE PRESENTATION TO
US.


THIS LETTER OF CREDIT IS SUBJECT TO THE INTERNATIONAL STANDBY PRACTICES (ISP98),
THE INTERNATIONAL CHAMBER OF COMMERCE, PUBLICATION NO. 590 AND THE LAWS OF THE
COMMONWEALTH OF MASSACHUSETTS. IN THE EVENT OF A CONFLICT, THE LAWS OF THE
COMMONWEALTH OF MASSACHUSETTS






--------------------------------------------------------------------------------



Bankof America

s..











BANK OF AMERICA - CONFIDENTIAL    PAGE : 3


THIS IS AN INTEGRAL PART OF LETTER OF CREDIT NUMBER: 68103891 WILL PREVAIL.


IF YOU REQUIRE ANY ASSISTANCE OR HAVE ANY QUESTIONS REGARDING THIS TRANSACTION,
PLEASE CALL 800-370-7519 OPT 1 .


[pwcsubleasefinalvers_image92.jpg]
AUTHO    ZED SIGNATURE
THIS DOCUMENT CONSISTS OF 3 PAGE(S).






--------------------------------------------------------------------------------







[pwcsubleasefinalvers_image93.jpg]


Bank of America N.A. 1 Fleet Way,
Scranton, PA 18507
Mail Code PA6-580-02-30
Attn: Trade Services - Standby Unit

TRANSFER FORM EXHIBIT A







--------------------------------------------------------------------------------





Re:    Irrevocable Standby Letter of Credit No.    _


We request you to transfer all of our rights as beneficiary under the Letter of
Credit referenced above to the transferee, named below:






Name of Transferee








Address


By this transfer all our rights as the transferor, including all rights to make
drawings under the Letter of Credit, go to the transferee. The transferee shall
have sole rights as beneficiary, whether existing now or
in the future, including sole rights to agree to any amendments, including
increases or extensions or other changes. All amendments will be sent directly
to the transferee without the necessity of consent by or notice to us.


We enclose the original letter of credit and any amendments. Please indicate
your acceptance of our request for the transfer by endorsing the letter of
credit and sending it to the transferee with your customary notice of transfer.






















NAME OF TRANSFEROR
The signature and title at the right conform with those shownin our files as
authorized to sign for the beneficiary. Policies governing signature
authorization as required for withdrawals from customer accounts shall also be
applied to the authorization of signatures on this fonn. The authorization of
the Beneficiary's signature and tl1le on this fonn also acts to certify that the
authorizing financial
Institut on (I) Is regulated by a U.S. federal banking agency; (ii) has
Implemented antHnoney laundering policies and procedures that comply with
applicable requirements of law, Including a Customer Identification Program
(CIP) n accordance with Section 326 of the USA PATRIOT Act;(ill) has approved
the Beneficiary underlts anti-money laundering compliance program; and (Iv)
acknowledges that Bank of America, N.A.ts relying on the foregoing
certifications pursuant to 31 C.F.R. Section 103.121(b)(6).''
NAME OF BANK
 
AUTHORIZED SIGNATURE AND TITLE
PHONE NUMBER













NAME OF AUTHOR IZED SIGNER AND TITLE










AUTHORIZED SIGNATURE


